

 
 

--------------------------------------------------------------------------------

 


   
EXHIBIT 10.1
     

EXECUTION COPY


FOURTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT


among


SOVRAN SELF STORAGE, INC. and
SOVRAN ACQUISITION LIMITED PARTNERSHIP


and


MANUFACTURERS AND TRADERS TRUST COMPANY


and


OTHER LENDERS WHICH ARE OR MAY BECOME
PARTIES TO THIS CREDIT AGREEMENT


and


MANUFACTURERS AND TRADERS TRUST COMPANY,
AS ADMINISTRATIVE AGENT


with
MANUFACTURERS AND TRADERS TRUST COMPANY,
AS SOLE LEAD ARRANGER AND BOOKRUNNER


SUNTRUST BANK,
AS SYNDICATION AGENT


and each of


U.S. BANK NATIONAL ASSOCIATION,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


AS CO-DOCUMENTATION AGENTS


Dated as of August 5, 2011





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


§
 
Page
 
§1.
 
DEFINITIONS AND RULES OF INTERPRETATION
 
 
2
§1.1.
Definitions
2
§1.2.
Rules of Interpretation
27
 
§2.
 
THE REVOLVING CREDIT FACILITY
 
 
28
§2.1.
Revolving Credit Loans
27
§2.2.
The Revolving Credit Notes
28
§2.3.
Interest on Revolving Credit Loans
28
§2.4.
Requests for Revolving Credit Loans
29
§2.5.
Conversion Options
30
§2.6.
Funds for Revolving Credit Loans
31
§2.7.
Repayment of the Revolving Credit Loans at Maturity
32
§2.8.
Optional Repayments of Revolving Credit Loans
32
§2.9.
Mandatory Repayments of Revolving Credit Loans
33
§2.10.
Optional Extension of Revolving Credit Loan Maturity Date
33
§2.11.
Increase of Commitment to Lend
33
 
§3.
 
THE INITIAL TERM LOAN FACILITY AND DELAYED DRAW TERM LOAN FACILITY
 
 
34
§3.1.
Commitment to Lend Initial Term Loan
34
§3.2.
Commitment to Lend Delayed Draw Term Loans
35
§3.3.
Request for Delayed Draw Term Loans
35
§3.4.
Funds for Delayed Draw Term Loans
36
§3.5.
The Term Notes
38
§3.6.
Interest on Term Loan
38
§3.7.
Conversion Options
38
§3.8.
Repayment of the Term Loan at Maturity
39
§3.9.
Mandatory Repayments of Delayed Draw Term Loans
39
§3.10.
Optional Repayments of Term Loan
39
 
§4.
 
CERTAIN GENERAL PROVISIONS
 
 
39
§4.1
Fees
39
§4.2.
Funds for Payments
39
§4.3.
Computations
41





- i -
§4.4.
Inability to Determine LIBOR Rate
41
§4.5.
Illegality
42
§4.6.
Additional Costs, Etc
42
§4.7.
Capital Adequacy
43
§4.8.
Certificate
44
§4.9.
Indemnity
44
§4.10.
Interest During Event of Default; Late Charges
44
§4.11.
Concerning Joint and Several Liability of the Borrowers
44
§4.12
Interest Limitation
46
§4.13.
Reasonable Efforts to Mitigate
46
§4.14.
Replacement of Lenders
47
 
§5.
 
LETTERS OF CREDIT
 
 
50
§5.1.
Commitment to Issue Letters of Credit
50
§5.2
Letter of Credit Applications
51
§5.3
Terms of Letters of Credit
51
§5.4
Reimbursement Obligations of Lenders
51
§5.5
Participations of Lenders
51
§5.6
Reimbursement Obligation of the Borrowers
51
§5.7
Letter of Credit Payments
52
§5.8
Obligations Absolute
53
§5.9
Reliance by Issuer
53
§5.10
Letter of Credit Fees
54
§5.11
Cash Collateral
54
 
§6.
 
GUARANTIES
 
 
55
§7.
REPRESENTATIONS AND WARRANTIES
 
55
§7.1.
Authority; Etc
55
§7.2.
Governmental Approvals
57
§7.3.
Title to Properties; Leases
57
§7.4.
Financial Statements
58
§7.5
Fiscal Year
59
§7.6.
Licenses, Permits, Franchises, Patents, Copyrights, Etc
59
§7.7.
Litigation
59
§7.8.
No Materially Adverse Contracts, Etc
59
§7.9.
Compliance With Other Instruments, Laws, Etc
60
§7.10.
Tax Status
60
§7.11.
No Event of Default; No Materially Adverse Changes
60
§7.12.
Investment Company Act
60





- ii -


§7.13.
Absence of UCC Financing Statements, Etc
61
§7.14.
Absence of Liens
61
§7.15.
Certain Transactions
61
§7.16.
Employee Benefit Plans
61
 
§7.16.1.
In General
61
 
§7.16.2.
Terminability of Welfare Plans
62
 
§7.16.3.
Guaranteed Pension Plans
62
 
§7.16.4.
Multiemployer Plans
62
§7.17.
Regulations U and X
62
§7.18.
Environmental Compliance
63
§7.19.
Subsidiaries
65
§7.20.
Loan Documents
65
§7.21.
REIT Status
65
§7.22.
Solvency
65
§7.23.
Trading Status
65
§7.24.
Existing Indebtedness; Liens
65
§7.25.
Foreign Assets Control Regulations
66
 
§8.
 
AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE  GUARANTORS
 
 
67
§8.1.
Punctual Payment
67
§8.2.
Maintenance of Office
67
§8.3.
Records and Accounts
67
§8.4.
Financial Statements, Certificates and Information
68
§8.5.
Notices
70
§8.6.
Existence of SALP, Holdings and Subsidiary Guarantors; Maintenance of Properties
72
§8.7.
Existence of Sovran; Maintenance of REIT Status of Sovran; Maintenance of
Properties
72
§8.8.
Insurance
73
§8.9.
Taxes
73
§8.10.
Inspection of Properties and Books; Confidentiality
74
§8.11.
Compliance with Laws, Contracts, Licenses, and Permits
74
§8.12.
Use of Proceeds
75
§8.13.
Acquisition of Unencumbered Properties
75
§8.14.
Additional Guarantors; Solvency of Guarantors
75
§8.15.
Further Assurances
76
§8.16.
Intentionally Omitted
76
§ 8.17.
Environmental Indemnification
76
§8.18.
Response Actions
77
§8.19.
Environmental Assessments
77





- iii -


§8.20.
Employee Benefit Plans
77
§8.21.
No Amendments to Certain Documents
78
§8.22.
Exclusive Credit Facility
78
§8.23.
Management
78
§8.24.
Financial Covenants under Note Purchase Agreement
78
 
§9.
 
CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE  GUARANTORS
 
 
79
§9.1.
Restrictions on Indebtedness
79
§9.2.
Restrictions on Liens, Etc
80
§9.3.
Restrictions on Investments
82
§9.4.
Merger, Consolidation and Disposition of Assets
83
§9.5.
Sale and Leaseback
84
§9.6.
Compliance with Environmental Laws
84
§9.7.
Distributions
85
§9.8.
Employee Benefit Plans
85
§9.9.
Fiscal Year; Nature of Business
86
§9.10.
Negative Pledge
86
§9.11.
Transactions with Affiliates
86
§9.12.
Terrorism Sanctions Regulations
86
 
§10.
 
FINANCIAL COVENANTS OF THE BORROWERS
 
 
86
§10.1.
Leverage Ratio
86
§10.2.
Priority Debt
86
§10.3.
Tangible Net Worth
86
§10.4.
Debt Service Coverages
87
§10.5.
Unimproved Land
87
§10.6.
Construction-in-Process
87
§10.7.
Promissory Notes
87
§10.8.
Unimproved Land, Construction-in-Process and Notes
87
§10.9.
Joint Venture Ownership Interest
87
§10.10.
Unhedged Variable Rate Debt
87
§10.11.
Unsecured Indebtedness
88
§10.12.
Unencumbered Property Debt Service Coverage
88
§10.13.
Covenant Calculations
88
 
§11.
 
CONDITIONS TO THE RESTATEMENT DATE
 
 
89
§11.1.
Loan Documents
89
§11.2.
Certified Copies of Organization Documents
89





- iv -


§11.3.
Resolutions
89
§11.4.
Incumbency Certificate; Authorized Signers
90
§11.5.
Intentionally Omitted
90
§11.6.
Certificates of Insurance
90
§11.7.
Intentionally Omitted
90
§11.8.
Opinion of Counsel Concerning Organization and Loan Documents
90
§11.9.
Tax and Securities Law Compliance
90
§11.10.
Guaranties
90
§11.11.
Certifications from Government Officials
90
§11.12.
Proceedings and Documents
90
§11.13.
Fees
91
§11.14.
Compliance Certificate
91
§11.15.
Existing Indebtedness
91
§11.16.
Subsequent Guarantors
91
§11.17.
No Material Adverse Effect
91
§11.18.
Other Information
91
 
§12.
 
CONDITIONS TO ALL BORROWINGS
 
 
91
§12.1.
Representations True; No Event of Default; Compliance Certificate
91
§12.2.
No Legal Impediment
92
§12.3.
Governmental Regulation
92
 
§13.
 
EVENTS OF DEFAULT; ACCELERATION; ETC
 
 
92
§13.1.
Events of Default and Acceleration
92
§13.2.
Termination of Commitments
95
§13.3.
Remedies
95
§13.4.
Distribution of Proceeds
96
 
§14.
 
SET OFF
 
 
96
§15.
THE AGENTS
 
97
§15.1.
Authorization
97
§15.2.
Employees and Agents
97
§15.3.
No Liability
98
§15.4.
No Representations
98
§15.5.
Payments
98
§15.6.
Holders of Notes
99
§15.7.
Indemnity
99
§15.8.
Agents as Lenders
99





- v -


§15.9.
Notification of Defaults and Events of Default
99
§15.10.
Duties in the Case of Enforcement
99
§15.11.
Successor Agents
100
§15.12.
Notices
100
§15.13.
Administrative Agent May File Proofs of Claim
100
 
§16.
 
EXPENSES
 
101
 
§17.
 
INDEMNIFICATION
 
102
 
§18.
 
SURVIVAL OF COVENANTS, ETC
 
103
 
§19.
 
ASSIGNMENT; PARTICIPATIONS; ETC
 
 
103
§19.1.
Successors and Assigns Generally
103
§19.2.
Assignments by Lenders
104
§19.3.
Register
105
§19.1.
Participations
105
§19.1.
Limitation upon Participant Rights
106
§19.6.
Certain Pledges
106
§19.7.
No Registration
106
§19.8.
Disclosure
106
§19.9.
Syndication
106
 
§20.
 
NOTICES, ETC
 
107
 
§21.
 
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
 
107
 
§22.
 
HEADINGS
 
108
 
§23.
 
COUNTERPARTS
 
108
 
§24.
 
ENTIRE AGREEMENT, ETC
 
108
 
§25.
 
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
 
108
 
§26.
 
CONSENTS, AMENDMENTS, WAIVERS, ETC
 
109
 
§27.
 
INDEPENDENCE OF COVENANTS
 
110
 
§28.
 
SEVERABILITY
 
110







- vi -


 
§29.
 
USA PATRIOT ACT NOTICE
 
110
 
§30.
 
TRANSITIONAL ARRANGEMENTS
 
 
110
 
§30.1.
Existing Credit Agreement Superseded
110
 
§30.2.
Return and Cancellation of Notes
110
 
§30.3.
Interest and Fees Under Superseded Agreement
111





































































- vii -



 
 

--------------------------------------------------------------------------------

 

Schedules to Revolving Credit Agreement
 
SCHEDULE 1.2
Lenders' Commitments
SCHEDULE 7.1(b)
Capitalization
SCHEDULE 7.3(a)
Unencumbered Properties
SCHEDULE 7.3(c)
Partially Owned Real Estate Companies
SCHEDULE 7.7
Litigation
SCHEDULE7.15
Certain Transactions
SCHEDULE 7.18
Environmental Matters
SCHEDULE 7.19
SCHEDULE 7.24
SCHEDULE 9.2(vi)
Subsidiaries
Existing Indebtedness
Existing Liens
SCHEDULE 9.3(d)
Existing Investments
   





EXHIBITS
 
A-1
Form of Revolving Credit Note
A-2
Form of Term Loan Note
B
Form of Subsidiary Guaranty
C-1
Form of Revolving Credit Loan Request
C-2
Form of Delayed Draw Term Loan Request
D-1
Form of Compliance Certificate (Loan Request)
D-2
Form of Compliance Certificate (Sovran Financial Statements)
D-3
Form of Compliance Certificate (SALP Financial Statements
D-4
Form of Compliance Certificate (Incurrence of Indebtedness)
D-5
Form of Compliance Certificate (Merger, Consolidation or Reorganization)
D-6
Form of Compliance Certificate (Disposition of Unencumbered Property)
D-7
Form of Compliance Certificate (Closing Condition)
E
Form of Assignment and Assumption Agreement
F
Form of Notice of Continuation/Conversion



















- viii -

 
 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




           This FOURTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT is made as of the 5th day of August, 2011, by and among SOVRAN SELF
STORAGE, INC., a Maryland corporation ("Sovran") and SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP", and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), each with a principal place of business at 6467 Main Street,
Williamsville, New York 14221, MANUFACTURERS AND TRADERS TRUST COMPANY, a
national banking association having a place of business at One Fountain Plaza,
Buffalo, New York, 14203 (together with its successors and assigns, "M&T Bank"),
and the other lending institutions listed on Schedule 1.2 hereto or which may
become parties hereto pursuant to §19 (individually, a "Lender" and
collectively, the "Lenders"), MANUFACTURERS AND TRADERS TRUST COMPANY, as
administrative agent for itself and the other Lenders (together with its
successors and assigns, the "Administrative Agent"), SUNTRUST BANK , as
syndication agent for itself and the other Lenders ("Syndication Agent"), and
each of U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as co-documentation agents (collectively, the "Documentation
Agents").


RECITALS


           A.                      Borrowers are primarily engaged in the
business of owning, purchasing, developing, constructing, renovating and
operating self-storage facilities in the United States primarily known as "Uncle
Bob's Self Storage" (for purposes hereof, operation of self-storage facilities
shall include owning and renting vehicles which are rented by customers in
connection with moving their property to and from storage units).


           B.                      Sovran is a limited partner of SALP, holds in
excess of 96% of the partnership interests in SALP, conducts all or
substantially all of its business through SALP, and is qualified to elect REIT
status for income tax purposes.  Sovran Holdings, Inc., a Delaware corporation
("Holdings"), is a wholly-owned Subsidiary of Sovran and the sole general
partner of SALP and has agreed to guaranty the obligations of the Borrowers
hereunder.


           C.                      Pursuant to that certain Third Amended and
Restated Revolving Credit and Term Loan Agreement, by and among the Borrowers,
the Administrative Agent, the certain lenders party thereto and other parties
thereto, dated as of June 25, 2008 (as amended and in effect immediately prior
to the Restatement Date, the "Existing Credit Agreement"), such lenders extended
to the Borrowers a revolving credit facility in an aggregate principal amount
not to exceed $125,000,000 and term loan facility in the aggregate principal
amount of $250,000,000. The Borrowers have requested that the Lenders amend and
restate such revolving credit and term loan facilities, with a revolving credit
facility in an aggregate principal amount not to exceed $175,000,000 (increasing
up to $250,000,000 pursuant to the terms hereof), with a sublimit for letters of
credit of $15,000,000, a term loan facility in an aggregate principal amount of
$125,000,000 and a delayed draw term loan facility in an aggregate principal
amount of

 
1

--------------------------------------------------------------------------------

 

$100,000,000. The Lenders are agreeable to providing such an amended and
restated revolving credit and term loan facilities to the Borrowers, with such
facilities to be on the terms and conditions set forth in this Credit Agreement.


           NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree that on the Restatement
Date, the Existing Credit Agreement shall be amended and restated as follows:


           §1.     DEFINITIONS AND RULES OF INTERPRETATION.


                        §1.1.     Definitions.  The following terms shall have
the meanings set forth in this §1 or elsewhere in the provisions of this Credit
Agreement referred to below:


                        Accountants.  In each case, nationally-recognized,
independent certified public accountants reasonably acceptable to the
Administrative Agent.  The Administrative Agent hereby acknowledges that the
Accountants may include Ernst & Young, LLP.


                        Adjusted Unencumbered Property NOI.  With respect to any
fiscal period for any Unencumbered Property, the net income of such Unencumbered
Property during such period, as determined in accordance with GAAP, before
deduction of (a) gains (or losses) from debt restructurings or other
extraordinary items (provided such deduction shall not include extraordinary
items that include liquidated damages, compensatory damages or other obligations
arising out of a Borrower's default under an agreement to purchase or lease Real
Estate) relating to such Unencumbered Property and (b) income taxes relating to
such Unencumbered Property; plus (x) interest expense relating to such
Unencumbered Property and (y) depreciation and amortization relating to such
Unencumbered Property; minus a recurring capital expense reserve equal to ten
cents ($0.10) per annum per net rentable square foot multiplied by the total net
rentable square feet of such Unencumbered Property.


                        Administration Fee.  See §4.1.


                        Administrative Agent.  M&T Bank acting as administrative
agent for the Lenders, or any successor agent, as permitted by §15.


                        Administrative Agent's Head Office.  The Agent's office
located at One Fountain Plaza, Buffalo, New York, 14203, or at such other
location as the Agent may designate from time to time pursuant to §20 hereof, or
the office of any successor Agent permitted under §15 hereof.
 
                        Affiliate.  With reference to any Person, (i) any
director or executive officer of that Person, (ii) any other Person controlling,
controlled by or under direct or indirect common control of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) of that Person and (iv) any other
Person 10% or more of any class of whose capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) is held
directly or indirectly by that Person.

 
2

--------------------------------------------------------------------------------

 

                        Agents.  Collectively, the Administrative Agent, each
Documentation Agent and the Syndication Agent.


                        Anti-Money Laundering Laws.  See §7.25.


                        Applicable Margin.  With respect to each Loan, the
respective percentages per annum determined based on the range into which SALP's
Credit Rating then falls, in accordance with the following table.  Any change in
SALP's Credit Rating causing it to move to a different range on the table shall
to the extent set forth below effect an immediate change in the Applicable
Margin.  SALP shall notify the Administrative Agent in writing promptly after
becoming aware of any change in any of its debt ratings.  SALP shall maintain
Credit Ratings from at least two (2) Rating Agencies, one of which must be
Moody's or S&P so long as such Persons are in the business of providing debt
ratings for the REIT industry; provided that if SALP fails to maintain at least
two Credit Ratings, the Applicable Margin shall be based upon an S&P rating of
less than BBB- in the table below.  In the event that SALP receives two (2)
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined by the lower of such two (2) Credit Ratings.  In the event SALP
receives more than two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin shall be determined by the higher of the two
highest ratings; provided that one of such ratings shall be from S&P or Moody's,
so long as such Persons are in the business of providing debt ratings for the
REIT industry.


 
 
 
S&P Rating
 
 
 
Moody's Rating
 
 
 
Third Rating
Applicable  
Margin for  
Revolving  
Credit Loans
which are  
LIBOR Rate
Loans     
 
Applicable   
Margin for   
Revolving   
Credit Loans
which are   
Base Rate   
Loans      
 
Applicable   
Margin for   
Term Loans  
which are    
LIBOR Rate 
Loans      
Applicable   
Margin for   
Term Loans  
which are   
Base Rate  
Loans     
             
No rating or less than BBB-
No rating or less than Baa3
No rating or less than BB+/Ba1 equivalent
 
2.25%      
0.50%      
2.25%      
0.50%      
BBB-
Baa3
BBB-/Baa3 equivalent
2.00%      
0.25%      
2.00%      
0.25%      
BBB
Baa2
BBB/Baa2 equivalent
1.75%      
0.00%      
1.75%      
0.00%      
BBB+
Baa1
BBB+/Baa1 equivalent
1.50%      
0.00%      
1.50%      
0.00%      
A- or higher
A3 or higher
A-/A3 equivalent or higher
1.25%      
0.00%      
1.25%      
0.00%      



                        Approved Fund.  Any Fund that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

 
3

--------------------------------------------------------------------------------

 

                        Assignment and Assumption.  An Assignment and Assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by §19.1), and accepted by the Administrative Agent,
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.


                        Availability Period.  The period from and including the
Restatement Date to but excluding the earlier of the Revolving Credit Loan
Maturity Date and the date of termination of the Revolving Credit Commitments.


                        Base Rate.  The highest of (a) the variable annual rate
of interest designated from time to time by M&T Bank at its head office in
Buffalo, New York or any successor Agent at its principal office, as its "prime
rate" (which is a reference rate and does not necessarily represent the lowest
or best rate being charged to any customer) (b) one half of one percent (.50%)
above the overnight federal funds effective rate as published by the Board of
Governors of the Federal Reserve System, as in effect from time to time or (c)
LIBOR Rate for a 30 day Interest Period, determined on a daily basis, plus one
and three quarter percent (1.75%).  Any change in the Base Rate during an
Interest Period shall result in a corresponding change on the same day in the
rate of interest accruing from and after such day on the unpaid balance of
principal of the Base Rate Loans, if any, applicable to such Interest Period,
effective on the day of such change in the Base Rate.


                        Base Rate Loans.  Those Loans bearing interest
calculated by reference to the Base Rate.


                        Blocked Person.  See §7.25.


                        Borrower Representative.  Sovran, acting on behalf of
all of the Borrowers.  The Agents and the Lenders shall be entitled to rely, and
all of the Borrowers hereby agree that the Agents and the Lenders may so rely,
on any notice given or received or action taken or not taken by Sovran as being
authorized by each of the Borrowers.


                        Borrowers.  As defined in the preamble hereto.


                        Budgeted Project Costs.  With respect to
Construction-In-Process, the total budgeted project cost of such
Construction-In-Process shown on schedules submitted by the Borrower
Representative to the Administrative Agent from time to time; provided that for
Construction-In-Process owned by any Partially-Owned Entity, the Budgeted
Project Cost of such Construction-In-Process shall be the applicable Borrower's
pro-rata share of the total budgeted project cost of such
Construction-In-Process (based on the greater of (x) such Borrower's percentage
equity interest in such Partially-Owned Entity or (y) the Borrower's obligation
to provide, or liability for providing, funds to such Partially-Owned Entity).


                        Building.  Individually and collectively, the buildings,
structures and improvements now or hereafter located on the Real Estate and
intended for income production.

 
4

--------------------------------------------------------------------------------

 

                        Business Day.  Any day on which banking institutions in
New York, New York are open for the transaction of banking business and, in the
case of LIBOR Rate Loans, also a day which is a LIBOR Business Day.


                        Capitalization Rate.  A rate equal to eight and one-half
of one percent (8.50%); provided however, that the Capitalization Rate shall be
reviewed from time to time by the Administrative Agent and shall be subject to
adjustment by the Required Lenders, in their sole discretion, based upon market
conditions for comparable property types; provided further that the
Capitalization Rate may only be adjusted once during the term of this Credit
Agreement, and may only be adjusted at such time by up to 0.50%.


                        Capitalized Leases.  Leases under which any Borrower or
any of its Subsidiaries or any Partially-Owned Entity is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.


                        Capitalized Unencumbered Property Value.  As of any date
of determination with respect to an Unencumbered Property, an amount equal to
Adjusted Unencumbered Property NOI for such Unencumbered Property for the most
recent two (2) complete fiscal quarters multiplied by two (2), with the product
being divided by the Capitalization Rate.  The calculation of Capitalized
Unencumbered Property Value shall be adjusted as set forth in §10.13 hereof.


                        Cash and Cash Equivalents.  Collectively, unrestricted
(i) cash, (ii) marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government; and (iii) domestic and Eurodollar
certificates of deposit and time deposits, bankers' acceptances and floating
rate certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies (fully protected against currency
fluctuations), which, at the time of acquisition, are rated A-1 (or better) by
S&P or P-1 (or better) by Moody's provided that the maturities of such Cash and
Cash Equivalents shall not exceed one year.


                        Cash Collateralize.  The Borrowers' pledge and deposit
with, or deliver to, the Administrative Agent, for the benefit of itself and the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent.  Cash Collateral shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


                        CERCLA.  See §7.18.


                        CISADA. The Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010, United States Public Law 111195, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.

 
5

--------------------------------------------------------------------------------

 

                        Code.  The Internal Revenue Code of 1986, as amended and
in effect from time to time.


                        Commitment.  With respect to each Lender, its Revolving
Credit Commitment, Delayed Draw Term Loan Commitment or Initial Term Commitment,
as applicable.  "Commitments" shall refer, collectively, with respect to each
Lender, to such Lender's Revolving Credit Commitment, Delayed Draw Term Loan
Commitment and/or Initial Term Commitment, as applicable.


                        Commitment Percentage.  With respect to each Lender, its
Revolving Credit Commitment Percentage, Delayed Draw Term Loan Commitment
Percentage or Initial Term Commitment Percentage, as applicable.  "Commitment
Percentages" shall refer collectively, with respect to each Lender, to such
Lender's Revolving Credit Commitment Percentage, Delayed Draw Term Loan
Commitment Percentage and/or Initial Term Commitment Percentage, as applicable.


                        Completed Delayed Draw Term Loan Request.  A loan
request accompanied by all information required to be supplied under the
applicable provisions of §3.3.


                        Completed Revolving Credit Loan Request.  A loan request
accompanied by all information required to be supplied under the applicable
provisions of §2.4.


                        Consolidated or consolidated.  With reference to any
term defined herein, shall mean that term applied to the accounts of Sovran and
its Subsidiaries (including the Guarantors) or SALP and its Subsidiaries, as the
case may be, consolidated in accordance with GAAP.


                        Consolidated Adjusted EBITDA.  For any period, an amount
equal to the consolidated net income of the Borrowers and their respective
Subsidiaries for such period, as determined in accordance with GAAP, before
deduction of (a) gains (or losses) from the sale of real property or interests
therein, debt restructurings and other extraordinary items (provided such
deduction shall not include extraordinary items that include liquidated damages,
compensatory damages or other obligations arising out of a Borrower's default
under an agreement to purchase or lease Real Estate), (b) minority interest
attributable to a Borrower or a Guarantor and (c) income taxes; plus (x)
interest expense and (y) depreciation and amortization, minus a recurring
capital expense reserve in an amount equal to ten cents ($0.10) per net rentable
square foot multiplied by the total net rentable square feet of all Real Estate;
all after adjustments for unconsolidated partnerships, joint ventures and other
entities.  The calculation of Consolidated Adjusted EBITDA shall be further
adjusted as set forth in §10.13 hereof.


                        Consolidated Assumed Amortizing Unsecured Debt Service
Charges.  As of any date of determination, an amount equal to the assumed
interest and principal payments for an imputed six month period on all Unsecured
Indebtedness of the Borrowers and their respective Subsidiaries for borrowed
money or in respect of reimbursement obligations for letters of credit, guaranty
obligations or Capitalized Leases, whether direct or contingent, which is
outstanding on such date based upon a two hundred and forty (240) month mortgage
style amortization schedule and an annual interest rate equal to the greater of
(x) the sum of two percent (2%) plus the

 
6

--------------------------------------------------------------------------------

 

imputed ten (10) year United States Treasury bill yield as of such date based
upon published quotes for Treasury bills having ten (10) years to maturity and
(y) 7.5%.  For example, if the imputed ten (10) year United States Treasury bill
yield as of such date were 6% and the total amount of Unsecured Indebtedness of
the Borrowers and their respective Subsidiaries on such date were $100,000,
Consolidated Assumed Amortizing Unsecured Debt Service Charges would be equal to
$5,019 (e.g. six month period, at $10,038 per annum).


                        Consolidated Capitalized Value.  As of any date of
determination, an amount equal to Revised Consolidated Adjusted EBITDA for the
most recent two (2) completed fiscal quarters multiplied by two (2), with the
product being divided by the Capitalization Rate.  The calculation of
Consolidated Capitalized Value shall be adjusted as set forth in §10.13 hereof.


                        Consolidated Fixed Charges.  With respect to the
Borrowers and their respective Subsidiaries and for any period, the sum, without
duplication, of (a) Consolidated Total Interest Expense for such period plus (b)
any and all scheduled repayments of principal (excluding balloon payments of
principal due upon the stated maturity of an Indebtedness) during such period in
respect of Indebtedness that becomes due and payable or that are to become due
and payable during such period pursuant to any agreement or instrument to which
the Borrowers or any of their respective Subsidiaries is a party relating to (i)
the borrowing of money or the obtaining of credit, including the issuance of
notes or bonds, (ii) the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business), (iii) in respect of any
Synthetic Leases or any Capitalized Leases, (iv) in respect of any reimbursement
obligations in respect of letters of credit due and payable during such period,
and (v) Indebtedness of the type referred to above of another Person guaranteed
by the Borrowers or any of their respective Subsidiaries, plus (c) Preferred
Dividends for such period.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.


                        Consolidated Secured Indebtedness.  As of any date of
determination, the aggregate principal amount of all Indebtedness of the
Borrowers and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding at such
date and which is secured by a Lien on properties or other assets of such
Persons, without regard to Recourse.


                        Consolidated Tangible Net Worth.  As of any date of
determination, Gross Asset Value minus Consolidated Total Liabilities.


                        Consolidated Total Interest Expense.  For any period,
the aggregate amount of interest required to be paid or accrued by the Borrowers
and their respective Subsidiaries during such period on all Indebtedness of the
Borrowers and their respective Subsidiaries outstanding during all or any part
of such period, whether such interest was or is required to be reflected as an
item of expense or capitalized, including payments consisting of interest in
respect of any Capitalized Lease or any Synthetic Lease, and including
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money; provided that such
fees paid in connection with the borrowing of money may be amortized over the
period of the applicable loan.

 
7

--------------------------------------------------------------------------------

 



                        Consolidated Total Liabilities.  As of any date of
determination, all liabilities of the Borrowers and their respective
Subsidiaries determined on a consolidated basis in accordance with GAAP and
classified as such on the consolidated balance sheet of the Borrowers and their
respective Subsidiaries, and all Indebtedness of the Borrowers and their
respective Subsidiaries, whether or not so classified.  The calculation of
Consolidated Total Liabilities shall be adjusted as set forth in §10.13 hereof.


                        Consolidated Unsecured Indebtedness.  As of any date of
determination, the aggregate principal amount of all Unsecured Indebtedness of
the Borrowers and their respective Subsidiaries for borrowed money or in respect
of reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding at such
date, including without limitation the aggregate principal amount of all the
Obligations under this Credit Agreement as of such date determined on a
consolidated basis in accordance with GAAP, without regard to Recourse.


                        Controlled Entity.  See  §7.25.


                        Construction-In-Process.  Any Real Estate for which any
Borrower, any Guarantor, any of the Borrowers' Subsidiaries or any
Partially-Owned Entity is actively pursuing construction, renovation, or
expansion of Buildings, all pursuant to such Person's ordinary course of
business.


                        Conversion Request.  A notice given by the Borrower
Representative to the Administrative Agent of its election to convert or
continue a Loan in accordance with §2.5 or §3.7, as applicable.


                        Cornerstone Acquisition.  As defined in the Consent and
Amendment No. 2.


                        Credit Agreement.  This Fourth Amended and Restated
Revolving Credit and Term Loan Agreement, including the Schedules and Exhibits
hereto, as the same may be from time to time amended and in effect.


                        Credit Rating.  The long-term unsecured, non-credit
enhanced debt ratings assigned by not less than two of the Rating Agencies (at
least one of which shall be S&P or Moody's) to SALP.


                        Debtor Relief Laws. The Bankruptcy Code of the United
States of America, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect.


                        default.  When used with reference to this Credit
Agreement or any other Loan Document, any of the events or conditions specified
in §13.1, whether or not any requirement for the giving of notice, the lapse of
time or both, has been satisfied.

 
8

--------------------------------------------------------------------------------

 

                        Default.  As of the relevant time of determination, an
event or occurrence which:



 
         (i)     requires notice and time to cure to become an Event of Default
and as to which notice has been given to the Borrowers by the Administrative
Agent; or
 
 
         (ii)     has occurred and will become an Event of Default (without
notice) if such event remains uncured after any grace period specified in §13.1
or, in the case of matters referred to in §13.1(k), in the other applicable Loan
Document(s).



                        Defaulting Lender.   Any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower Representative or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower Representative and each Lender.

 
9

--------------------------------------------------------------------------------

 

                        Delayed Draw Term Loan.  Each and every delayed draw
term loan made by the Lenders to the Borrowers on a Drawdown Date pursuant to
§3.2.


                        Delayed Draw Term Loan Availability Period.  The period
commencing the day after (and excluding) the Restatement Date to, but excluding
the earlier of the Delayed Draw Term Loan Commitment Termination Date and the
date of termination of the Delayed Draw Term Loan Commitments pursuant to the
terms hereof.


                        Delayed Draw Term Loan Commitment.  With respect to each
Lender, the amount set forth on Schedule 1.2 attached hereto, or as set forth in
any applicable Assignment and Assumption, as the case may be, as the amount of
such Lender's commitment to make a portion of any Delayed Draw Term Loan to the
Borrowers, as the same may be reduced from time to time pursuant to the terms
hereof; or if such commitment is terminated pursuant to the provisions hereof,
zero.


                        Delayed Draw Term Loan Commitment Percentage.  With
respect to each Lender, the percentage set forth on Schedule 1.2 hereto or in
the register held by the Administrative Agent, as the case may be, as such
Lender's percentage of the Total Delayed Draw Term Commitment and any changes
thereto from time to time.


                        Delayed Draw Term Loan Commitment Termination
Date.  August 3, 2012.


                        Delayed Draw Term Loan Facility Fee.  The facility fee
payable by the Borrowers jointly and severally to the Administrative Agent for
the account of the Lenders in accordance with their respective Delayed Draw Term
Loan Commitment Percentages, which facility fee shall be equal to the product of
the average daily amount of the Total Delayed Draw Term Loan Commitments
multiplied by 0.50%.  The Delayed Draw Term Loan Facility Fee shall be payable
quarterly, in arrears, on the first Business Day of each January, April, July
and October, calculated for the immediately preceding calendar quarter (or
portion thereof) commencing on the first such day after the Restatement Date to,
but excluding, the last day of the Delayed Draw Term Loan Availability Period.


                        Disqualifying Building Event.  Any structural or repair
and maintenance matter (other than a Release) as to any Building or any Real
Estate that in the Administrative Agent's reasonable opinion will require the
expenditure of $250,000 or more to remedy or complete such matter and the
remediation or completion of which is required by prudent real estate ownership
or operation.


                        Disqualifying Environmental Event.  Any Release or
threatened Release of Hazardous Substances, any violation of Environmental Laws
or any other similar environmental event with respect to a Real Estate that
causes (y) the occupancy or rent of such Real Estate to be adversely affected,
as compared to what otherwise would have been the occupancy or rent of such Real
Estate in the absence of such environmental event or (z) such Real Estate to no
longer be financeable on a secured, long-term debt basis under the then
generally accepted underwriting standards of national institutional lenders.

 
10

--------------------------------------------------------------------------------

 

                        Disqualifying Legal Event.  Any violation or
non-compliance with any applicable law, statute, rule or regulation (other than
an Environmental Law) with respect to any Real Estate, which requires cure or
compliance for prudent real estate ownership or operation.


                        Distribution.  With respect to:



 
       (i)     SALP, any distribution of cash or other cash equivalent, directly
or indirectly, to the partners or other equity interest holders of SALP; or any
other distribution on or in respect of any partnership interests of SALP; and
 
 
       (ii)     Sovran, the declaration or payment of any dividend or any other
distribution on or in respect of any shares of any class of capital stock of
Sovran, other than dividends payable solely in shares of common stock by Sovran.



                        Documentation Agent.  Each of U.S. Bank National
Association and Wells Fargo Bank, National Association, acting as
co-documentation agents for the Lenders, or any successor agent, as permitted by
§15.


                        Dollars or $.  Dollars in lawful currency of the United
States of America.


                        Drawdown Date.  The date on which any Loan is made or is
to be made, and the date on which any Loan is converted or continued in
accordance with §2.5 or §3.7.


                        Eligible Assignee.  Means (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund, and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and (ii) unless a
Default or Event of Default shall exist, the Borrowers (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrowers or any of the
Borrowers' Affiliates or Subsidiaries.


                        Employee Benefit Plan.  Any employee benefit plan within
the meaning of §3(3) of ERISA maintained or contributed to by any Borrower or
any ERISA Affiliate, other than a Multiemployer Plan.


                        Environmental Laws.  See §7.18(a).


                        ERISA.  The Employee Retirement Income Security Act of
1974, as amended and in effect from time to time.


                        ERISA Affiliate.  Any Person which is treated as a
single employer with any Borrower under §414 of the Code.


                        ERISA Reportable Event.  A reportable event with respect
to a Guaranteed Pension Plan within the meaning of §4043 of ERISA and the
regulations promulgated thereunder as to which the requirement of notice has not
been waived.

 
11

--------------------------------------------------------------------------------

 

                        Eurocurrency Reserve Rate.  For any day with respect to
a LIBOR Rate Loan, the weighted average of the rates (expressed as a decimal) at
which all of the Lenders subject thereto would be required to maintain reserves
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor or similar regulations relating to such reserve requirements)
against "Eurocurrency Liabilities" (as that term is used in Regulation D), if
such liabilities were outstanding.  The Eurocurrency Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.


                        Event of Default.  See §13.1.


                        Excluded Subsidiaries. (a) A Subsidiary that (i) has
Indebtedness outstanding secured by a Lien on its Real Estate, which
Indebtedness was incurred (or assumed) in connection with such Subsidiary's
acquisition or improvement of such Real Estate (referred to hereinafter as
"Mortgage Debt") and (ii) is prohibited pursuant to the loan or other financing
documents evidencing such Mortgage Debt from guaranteeing Indebtedness of other
Persons; provided that the principal amount of such Mortgage Debt may not be
increased and the original scheduled maturity date thereof may not be extended
(including, in each case, in connection with an amendment or modification or
refinancing of such Mortgage Debt), and if there is any such increase in
principal amount or extension of maturity, then such Subsidiary shall no longer
be considered an Excluded Subsidiary, and (b) so long as the only property or
assets owned by such entity is the HQ Land, Iskalo Land Holdings LLC.


                        Existing Credit Agreement.  As defined in the Recitals
hereto.


                        Facility Fee.  The facility fee payable by the Borrowers
jointly and severally to the Administrative Agent for the account of the Lenders
in accordance with their respective Revolving Credit Commitment Percentages,
which facility fee shall be equal to the aggregate Revolving Credit Commitments
multiplied by the respective percentages per annum corresponding to SALP's
Credit Rating in accordance with the following table:


Range of SALP's Credit Rating
(S&P/Moody's
Ratings)
Facility Fee        
(% per annum)  
 
   
A-/A3 or higher
0.10           
BBB+/Baa1
0.15           
BBB/Baa2
0.15           
BBB-/Baa3
0.20           
Below BBB-/Baa3 or unrated
0.25           



The Facility Fee shall be payable quarterly, in arrears, on the first Business
Day of each January, April, July and October, calculated for the immediately
preceding calendar quarter (or portion thereof) commencing on the first such day
after the Restatement Date.  Any change in SALP's Credit Rating causing the
Applicable Margin to change as set forth in the definition thereof, shall effect
a corresponding change in the Facility Fee in accordance with the foregoing
table.


                        Fee Letter.  See §4.1.

 
12

--------------------------------------------------------------------------------

 



                        Fitch.  Fitch IBCA Inc., or any successor thereto.


                        Foreign Lender.  Any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrowers are a resident for
tax purposes.  For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction


                        Fronting Exposure.  At any time there is a Defaulting
Lender, with respect to the Administrative Agent, such Defaulting Lender's
Revolving Credit Commitment Percentage of the outstanding L/C Obligations with
respect to Letters of Credit issued by the Administrative Agent other than L/C
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.


                        Fund.  Any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.


                        Funds from Operations.  With respect to any fiscal
period of the Borrowers, an amount, without double-counting, equal to the
consolidated net income of the Borrowers and their respective Subsidiaries, as
determined in accordance with GAAP, before deduction of real estate related
depreciation and amortization, and excluding gains (or losses) from the sale of
real property or interests therein (provided such deduction shall not include
extraordinary items that include liquidated damages, compensatory damages or
other obligations arising out of a Borrower's default under an agreement to
purchase or lease Real Estate), debt restructurings or other extraordinary
items, and after adjustments for unconsolidated partnerships, joint ventures or
other entities (such adjustments to be calculated to reflect Funds from
Operations on the same basis, to the extent that such Funds from Operations
attributable to unconsolidated partnerships, joint ventures and other entities
are not subject to the claims of any other Person).


                        GAAP.  Generally accepted accounting principles,
consistently applied.


                        Gross Asset Value.  The sum of:  (a) unrestricted Cash
and Cash Equivalents, up to a maximum of $20,000,000; (b) for Real Estate owned
in fee simple or subject to a Ground Lease for one fiscal quarter or more,
Consolidated Capitalized Value of all such Real Estate; (c) for Real Estate
owned in fee simple or leased under a Ground Lease for less than one fiscal
quarter, 100% of the acquisition cost of such Real Estate; (d) 100% of the book
value of any Construction-In-Process; and (e) 100% of the book value of all
other non-Real Estate assets, exclusive of any goodwill and other intangible
assets, related-party receivables, Other Assets (as appearing in SALP's
financial statements), and prepaid expenses.  Notwithstanding the foregoing,
Real Estate subject to a Ground Lease shall not exceed 10% of Gross Asset Value.


                        Ground Lease.  A ground lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of 40 years or more from the Restatement Date; (b) the right
of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the

 
13

--------------------------------------------------------------------------------

 

holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee's interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.


                        Guaranteed Pension Plan.  Any employee pension benefit
plan within the meaning of §3(2) of ERISA maintained or contributed to by any
Borrower or any Guarantor, as the case may be, or any ERISA Affiliate of any of
them the benefits of which are guaranteed on termination in full or in part by
the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.


                        Guaranties.  Collectively, the Holdings Guaranty and any
other guaranty of the Obligations made by an Affiliate of a Borrower in favor of
the Administrative Agent and the Lenders.


                        Guarantors.  Collectively, Holdings and any other
Affiliate of a Borrower executing a Guaranty, provided, however, when the
context so requires, Guarantor shall refer to Holdings or such Affiliate, as
appropriate.  Any Guarantor that is the owner of an Unencumbered Property shall
be a wholly-owned Subsidiary.


                        Guaranty.  With respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness, dividend or other obligation of any other Person
in any manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:


                        (a)   to purchase such Indebtedness or obligation or any
property constituting security therefore primarily for the purpose of assuring
the owner of such Indebtedness or obligation of the ability of any other Person
to make payment of the Indebtedness or obligation;


                        (b)   to advance or supply funds (i) for the purchase or
payment of such Indebtedness or obligation, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation;


                        (c)   to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or


                        (d)   otherwise to assure the owner of such Indebtedness
or obligation against loss in respect thereof.


In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be

 
14

--------------------------------------------------------------------------------

 

direct obligations of such obligor, provided that the amount of such
Indebtedness outstanding for purposes of this Credit Agreement shall not be
deemed to exceed the maximum amount of Indebtedness that is the subject of such
Guaranty.


                        Hazardous Substances.  See §7.18(b).


                        Hedge Agreement.  An interest rate swap, cap or collar
agreement or any arrangement similar to any of the foregoing between any
Borrower and any Lender relating to indebtedness under this Credit Agreement,
each as providing for the transfer or mitigation of interest rate risk either
generally or under specific contingencies.


                        Holdings.  As defined in the preamble hereto.


                        Holdings Guaranty.  The Guaranty dated as of the date
hereof made by Holdings in favor of the Administrative Agent and the Lenders
pursuant to which Holdings guarantees to the Administrative Agent and the
Lenders the unconditional payment and performance of the Obligations.


                        HQ Land.  Ten acres of vacant Real Estate near the
Sovran headquarter offices in Buffalo, New York.


                        Indebtedness.  With respect to any Person, all
obligations, contingent and otherwise, that in accordance with GAAP should be
classified upon such Person's balance sheet as liabilities, including, without
limitation:  (a) all obligations for borrowed money and similar monetary
obligations, whether direct or indirect; (b) all liabilities secured by any
mortgage, pledge, negative pledge, security interest, lien, charge, or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all obligations
(i) under any Capitalized Lease or (ii) under any Synthetic Lease or (iii) in
respect of "off-balance sheet arrangements" (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act of 1933, as amended from
time to time, together with all rules and regulations issued thereunder); (d)
all obligations to purchase, redeem, retire, or otherwise acquire for value any
shares of capital stock of any class issued by such Person or any rights to
acquire such shares; (e) all obligations under any Hedge Agreement, forward
contract, futures contract, swap, option or other financing arrangement, the
value of which is dependent upon interest rates, currency exchange rates,
commodities, any Borrower's or Guarantor's present or future beneficial
interest, shares or security trading value, or other indices; (f) the amount of
payments received by such person in any forward equity transaction by which such
payments are received by such Person in consideration for the sale of stock or
partnership units in such Person when the delivery and/or the determination of
the amount of the stock or units so sold occurs later than one (1) month after
such Person receives such payment, but only to the extent that the obligation to
deliver such stock or units is not payable solely in the stock or units of such
Person; (g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to

 
15

--------------------------------------------------------------------------------

 

purchase goods, supplies, or services for the purpose of enabling the debtor to
make payment of the indebtedness held by such owner or otherwise, and the
reimbursement obligations in respect of any letters of credit, bankers'
acceptances or similar facilities issued for the account of such Person; (h) all
obligations evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (i) all obligations issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith); (j) all sales of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively "receivables"), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations relating thereto or a disposition of defaulted receivables for
collection and not as a financing arrangement, and together with any obligation
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith; and (k) all obligations in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor and such terms are enforceable under
applicable law.  The calculation of Indebtedness of any Person shall be adjusted
as set forth in §10.13.


                        Indebtedness Lien.  See §9.4(b).


                        Indemnified Lender's(s') Group.  See §17.


                        Initial Term Commitment.  With respect to each Lender,
the amount set forth on Schedule 1.2 attached hereto as the amount of such
Lender's commitment to make a portion of the Initial Term Loan to the Borrowers.


                        Initial Term Commitment Percentage.  With respect to
each Lender, the percentage set forth on Schedule 1.2 hereto as such Lender's
percentage of the Total Initial Term Loan Commitment and any changes thereto
from time to time.


                        Initial Term Loan.  The term loan made by the Lenders to
the Borrowers on the
Restatement Date pursuant to §3.1.


                        Intercreditor Agreement.  The Second Amended and
Restated Intercreditor agreement dated as of the Restatement Date among the
Administrative Agent on behalf of the Lenders and the Noteholders (as defined
therein) as amended, restated, supplemented or otherwise modified from time to
time.


                        Interest Payment Date.  (i) As to any Base Rate Loan,
the last day of the calendar month which includes the Drawdown Date thereof; and
(ii) as to any LIBOR Rate Loan in respect of which the Interest Period is (A) 3
months or less, the last day of such Interest Period and (B) more than 3 months,
the date that is 3 months from the first day of such Interest Period,

 
16

--------------------------------------------------------------------------------

 

each date that is 3 months thereafter, and, in addition, the last day of such
Interest Period.


                        Interest Period.  With respect to each Loan, (a)
initially, the period commencing on the Drawdown Date of such Loan and ending on
the last day of one of the following periods (as selected by the Borrowers in a
Completed Revolving Credit Loan Request or as otherwise in accordance with the
terms of this Credit Agreement):  (i) for any Base Rate Loan, the last day of
the calendar month, and (ii) for any LIBOR Rate Loan, 1, 2, 3, or 6 months
(provided that the Interest Period for LIBOR Rate Loans may be shorter than 1
month (x) for the period from the Restatement Date to September 1, 2011, or
(y)  in order to consolidate 2 or more LIBOR Rate Loans); and (b) thereafter,
each period commencing at the end of the last day of the immediately preceding
Interest Period applicable to such Loan and ending on the last day of the
applicable period set forth in (a) above as selected by the Borrowers in a
Conversion Request or as otherwise expressly permitted in accordance with this
Credit Agreement; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:



 
       (A)     if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
 
       (B)     if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;
 
 
       (C)     if the Borrowers shall fail to give notice of conversion or
continuation as provided in §2.5 or §3.7, the Borrowers shall be deemed to have
requested a conversion of the affected LIBOR Rate Loan into a Base Rate Loan on
the last day of the then current Interest Period with respect thereto;
 
 
       (D)     any Interest Period relating to any LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (E) below, end on the last Business Day
of a calendar month; and
 
 
       (E)     any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall end on such Maturity Date.



                        Investments.  All expenditures made and all liabilities
incurred (contingently or otherwise, but without double-counting):  (i) for the
acquisition of stock, partnership or other equity interests or Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; and (ii) for the acquisition of any other obligations of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time:  (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each

 
17

--------------------------------------------------------------------------------

 

such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.


                        Joint Venture Lender.  PNC Bank, National Association,
GMAC Commercial Mortgage Corporation or any other lender who, pursuant to any
amendment, waiver, modification, refinancing or other replacement agreement,
becomes a beneficiary of any Locke Indemnity Agreement.


                        Joint Venture Ownership Interest Value.  As of any date
of determination, an amount equal to the pro rata share of Revised Consolidated
Adjusted EBITDA attributable to the Borrowers from Partially-Owned Entities for
the most recent two (2) completed fiscal quarters multiplied by two (2), with
the product being divided by the Capitalization Rate.


                        L/C Obligations.  As at any date of determination, the
Maximum Drawing Amount plus the aggregate of all Unpaid Reimbursement
Obligations.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.


                        Lead Arranger.  M&T Bank acting as sole lead arranger
and bookrunner for this Credit Agreement.


                        Leases.  Leases, licenses and agreements, whether
written or oral, relating to the use or occupation of space in or on the
Buildings or on the Real Estate by persons other than the Borrower, its
Subsidiaries or any Partially-Owned Entity.


                        Lenders.  Collectively, M&T Bank, the other lending
institutions listed on Schedule 1.2 hereto and any other lenders which may
provide additional commitments and become parties to this Credit Agreement, and
any other Person who becomes an assignee of any rights of a Lender pursuant to
§19 or a Person who acquires all or substantially all of the stock or assets of
a Lender.


                        Letter of Credit.  See §5.1.


                        Letter of Credit Application.  See §5.1.


                        Letter of Credit Fee.  See §5.10.


                        Letter of Credit Participation.  See §5.4.


                        Leverage Ratio.  As at the end of any fiscal quarter or
other date of measurement,

 
18

--------------------------------------------------------------------------------

 

the ratio, of Consolidated Total Liabilities to Gross Asset Value, expressed in
percentage terms by using Gross Asset Value as the denominator and Consolidated
Total Liabilities as the numerator.


                        LIBOR Breakage Costs.  With respect to any LIBOR Rate
Loan to be prepaid or not drawn after elected or converted prior to the last day
of the applicable Interest Period, a prepayment "breakage" fee in an amount
determined by the Administrative Agent in the following manner:



 
      (i)     First, the Administrative Agent shall determine the amount by
which (a) the total amount of interest which would have otherwise accrued
hereunder on each installment of principal prepaid or not so drawn, during the
period beginning on the date of such prepayment or failure to draw and ending on
the last day of the applicable LIBOR Rate Loan Interest Period (the
"Reemployment Period"), exceeds (b) the total amount of interest which would
accrue, during the Reemployment Period, on any readily marketable bond or other
obligation of the United States of America designated by the Administrative
Agent in its sole discretion at or about the time of such payment, such bond or
other obligation of the United States of America to be in an amount equal (as
nearly as may be) to the amount of principal so paid or not drawn after elected
and to have maturity at the end of the Reemployment Period, and the interest to
accrue thereon to take account of amortization of any discount from par or
accretion of premium above par at which the same is selling at the time of
designation.  Each such amount is hereinafter referred to as an "Installment
Amount".
 
 
      (ii)     Second, each Installment Amount shall be treated as payable on
the last day of the LIBOR Rate Loan Interest Period which would have been
applicable had such principal installment not been prepaid or not borrowed.
 
 
      (iii)     Third, the amount to be paid on each such breakage date shall be
the present value of the Installment Amount determined by discounting the amount
thereof from the date on which such Installment Amount is to be treated as
payable, at the same yield to maturity as that payable upon the bond or other
obligation of the United States of America designated as aforesaid by the
Administrative Agent.
 
 
      If by reason of an Event of Default the Administrative Agent elects to
declare a LIBOR Rate Loan to be immediately due and payable, then any breakage
fee with respect to such LIBOR Rate Loan shall become due and payable in the
same manner as though the Borrowers had exercised such right of prepayment.




 
19

--------------------------------------------------------------------------------

 

                        LIBOR Business Day.  Any day on which commercial banks
are open for international business (including dealings in Dollar deposits) in
London or such other eurodollar interbank market as may be selected by the
Administrative Agent in its sole discretion acting in good faith.


                        LIBOR Rate.  For any Interest Period with respect to a
LIBOR Rate Loan, the rate of interest equal to (i) the rate determined by the
Administrative Agent at which Dollar deposits for such Interest Period are
offered based on information presented on Reuters Screen LIBOR01 Page (or any
successor thereto or substitute therefore providing rate quotations comparable
to those currently provided on such services or if such page or services ceases
to display such information from such other services or method, as the
Administrative Agent may select) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, as of 11:00 a.m. London time on the second LIBOR Business Day prior to
the first day of such Interest Period divided by (ii) a number equal to 1.00
minus the Eurocurrency Reserve Rate.  In the event that the Administrative Agent
is unable to obtain any such quotation as provided above, it will be considered
that the LIBOR Rate pursuant to a LIBOR Rate Loan cannot be determined.


                        LIBOR Rate Loan(s).  Those Loans bearing interest
calculated by reference to the LIBOR Rate.


                        Lien.  See §9.2.


                        Loan Documents.  Collectively, this Credit Agreement,
the Notes, the Letter of Credit Applications, the Letters of Credit, the
Guaranties, the Intercreditor Agreement, the Fee Letter and any and all other
agreements, instruments or documents now or hereafter evidencing or otherwise
relating to the Loans and executed or delivered by or on behalf of any Borrower
or its Subsidiaries or any Guarantor or its Subsidiaries in connection with the
Loans, or referred to herein or therein and delivered to the Administrative
Agent or the Lenders by or on behalf of any Borrower, any Guarantor or any of
their respective Subsidiaries, and all schedules, exhibits and annexes hereto or
thereto, as the same may from time to time be amended and in effect, and any
other document identified thereon as a "Loan Document" under this Credit
Agreement.


                        Loans.  The Revolving Credit Loans, the Delayed Draw
Term Loans and the Initial Term Loan.


                        Locke Indemnity Agreement.  That certain Environmental
Indemnity Agreement dated as of November 28, 2001 by SALP in favor of GMAC
Commercial Mortgage Corporation, that certain Guaranty of Recourse Obligations
of Borrower dated as of November 28, 2001 by SALP for the benefit of GMAC
Commercial Mortgage Corporation and that certain Non-Recourse Indemnification
Agreement dated as of February 12, 2002 by SALP for the benefit of PNC Bank,
National Association, and any amendment, waiver, modification, refinancing or
other replacement from time to time of any such agreements.

 
20

--------------------------------------------------------------------------------

 

                        Locke Property.  All parcels of real property owned by
Locke Sovran I L.L.C. and/or Locke Sovran II L.L.C. as of the date hereof.


                        M&T Bank.  As defined in the preamble hereto.


                        Material Adverse Effect.  A materially adverse effect on
(a) the business, operations, affairs, financial condition, assets or properties
of the Borrowers and their Subsidiaries taken as a whole, (b) the ability of the
Borrowers to perform their respective obligations under this Credit Agreement
and any of the Loan Documents, (c) the ability of any Guarantor to perform its
obligations under the Guaranty to which it is a party, or (d) the validity or
enforceability of this Credit Agreement, the Guaranties or any of the other Loan
Documents.


                        Maturity Date.  The Revolving Credit Loan Maturity Date
or the Term Maturity Date, as applicable.


                        Maximum Drawing Amount.  The maximum aggregate amount
that the beneficiaries may at any time draw under outstanding Letters of Credit,
as such aggregate amount may be reduced from time to time pursuant to the terms
of the Letters of Credit.


                        Minimum Collateral Amount.  See §5.11.


                        Moody's.  Moody's Investors Service, Inc., and its
successors.


                        Multiemployer Plan.  Any multiemployer plan within the
meaning of  Section 3(37) of ERISA maintained or contributed to by any Borrower
or any Guarantor as the case may be or any ERISA Affiliate.


                        Net Cash Proceeds.  The net cash proceeds received by
any Person in respect of any asset sale, equity issuance or debt issuance less
(i) all reasonable out-of-pocket fees, commissions and other expenses incurred
in connection with such sale or issuance, including the amount (estimated in
good faith by such Person) of income, franchise, sales and other applicable
taxes required to be paid by such Person in connection with such sale or
issuance, (ii) repayment of Indebtedness that is required to be repaid in
connection with such asset sale to the extent permitted under this Credit
Agreement; (iii) required amounts to be provided by the Borrowers or any
Subsidiary, as the case may be, as a reserve, in accordance with generally
accepted accounting principles, against any liabilities associated with such
asset sale including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with any such asset
sale and consented to by the Lenders or otherwise permitted hereunder.


                        Non-Defaulting Lender.  At any time, each Lender that is
not a Defaulting Lender at such time.


                        Note Purchase Agreement.  Collectively or individually,
as the context may require, (i) that certain Note Purchase Agreement dated as of
September 4, 2003, (ii) that certain Note Purchase Agreement dated as of April
26, 2006 and (iii) that certain Note Purchase

 
21

--------------------------------------------------------------------------------

 

Agreement dated as of August 5, 2011, in each case, by and among the Borrowers
and the note purchasers thereunder or any successors thereto, as such agreements
may be amended, renewed, restated, modified replaced, refunded, or refinanced
from time to time and any successor note purchase agreements.


                        Notes.  Collectively or individually, as applicable, the
Revolving Credit Notes and Term Notes.


                        Obligations.  All indebtedness, obligations and
liabilities of the Borrowers and their Subsidiaries to any of the Lenders and
the Administrative Agent, individually or collectively, under this Credit
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or the Reimbursement Obligations incurred, or any of the Notes, Letter of
Credit Applications, Letters of Credit, or other instruments at any time
evidencing any thereof, whether existing on the date of this Credit Agreement or
arising or incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.


                        OFAC.  See §7.25.


                        OFAC Listed Person.  See §7.25.


                        OFAC Sanctions Program. Any economic or trade sanction
that OFAC is responsible for administering and enforcing.  A list of OFAC
Sanctions Programs may be found at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.


                        Operating Subsidiaries.  Any Subsidiaries of a Borrower
that, at any time of reference, provide management, construction, design or
other services (excluding any such Subsidiary which may provide any such
services which are only incidental to that Subsidiary's ownership of one or more
Real Estate).


                        Partially-Owned Entity(ies).  Any of the partnerships,
joint ventures and other entities owning real estate assets in which SALP and/or
Sovran collectively, directly or indirectly through its full or partial
ownership of another entity, does not own a majority of the equity interests,
whether or not such entity is required in accordance with GAAP to be
consolidated with Sovran for financial reporting purposes.


                        PBGC.  The Pension Benefit Guaranty Corporation created
by §4002 of ERISA and any successor entity or entities having similar
responsibilities.


                        Permits.  All governmental permits, licenses, and
approvals necessary or useful for the lawful operation and maintenance of the
Real Estate.


                        Permitted Liens.  Liens, security interests and other
encumbrances permitted by §9.2.

 
22

--------------------------------------------------------------------------------

 

                        Person.  Any individual, corporation, partnership,
trust, unincorporated association, business, or other legal entity, and any
government (or any governmental agency or political subdivision thereof).


                        Preferred Dividends.  Any dividend, distribution,
redemption, or payment upon liquidation paid to one class of stockholders of the
capital stock of any Person in priority to that to be paid to any other class of
stockholders of the capital stock of such Person, including any such dividends
paid on preferred operating partnership units.


                        Priority Debt. Without duplication, the sum of (a) all
Consolidated Secured Indebtedness and (b) all Indebtedness of Subsidiaries of
Sovran (except Indebtedness of SALP and any Subsidiary Guarantor).


                        RCRA.  See §7.18.


                        Rating Agency.  Moody's, S&P, Fitch or another
nationally-recognized rating agency reasonably satisfactory to the
Administrative Agent.


                        Real Estate.  The fixed and tangible properties
consisting of land, buildings and/or other improvements owned in fee simple or
leased under a ground lease by any Borrower, by any Guarantor or by any other
entity in which a Borrower is the holder of an equity interest at the relevant
time of reference thereto, including, without limitation, (i) the Unencumbered
Properties at such time of reference, and (ii) the real estate assets owned by
each of the Partially-Owned Entities at such time of reference.


                        Record.  The grid attached to any Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by any Lender with respect to any Loan.


                        Recourse.  With reference to any obligation or
liability, any liability or obligation that is not Without Recourse to the
obligor thereunder, directly or indirectly.  For purposes hereof, a Person shall
not be deemed to be "indirectly" liable for the liabilities or obligations of an
obligor solely by reason of the fact that such Person has an ownership interest
in such obligor, provided that such Person is not otherwise legally liable,
directly or indirectly, for such obligor's liabilities or obligations (e.g., by
reason of a guaranty or contribution obligation, by operation of law or by
reason of such Person's being a general partner of such obligor).


                        Reimbursement Obligation.  The Borrowers' joint and
several obligation to reimburse the Administrative Agent and the Lenders on
account of any drawing under any Letter of Credit as provided in §5.6.


                        REIT.  A "real estate investment trust", as such term is
defined in Section 856 of the Code.


                        Release.  See §7.18(c)(iii).

 
23

--------------------------------------------------------------------------------

 

                        Required Lenders.  As of any date, one or more Lenders
holding more than fifty percent (50%) of the sum of (a) the outstanding
principal amount of the Term Loans plus (b) the amount of the Total Revolving
Credit Commitments (or if the Revolving Credit Commitments have been terminated,
then the outstanding principal of the Revolving Credit Loans plus aggregate
participations in the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations) plus (c) the unfunded Total Delayed Draw Term Commitments; provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) if no principal
amount of any Loan is outstanding, "Required Lenders" shall mean one or more
Lenders whose aggregate Revolving Credit Commitments and Delayed Draw Term Loan
Commitments constitute more than fifty percent (50%) of the sum of the Total
Revolving Credit Commitment and the Total Delayed Draw Term Commitments at such
time; provided further that in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded.


                        Restatement Date.  The date on which all of the
conditions set forth in §11 have been satisfied or waived in accordance with the
terms of this Credit Agreement.


                        Revised Consolidated Adjusted EBITDA.  For any period,
Consolidated Adjusted EBITDA for such period; plus actual general and
administrative expenses of the Borrowers and their Subsidiaries for such period
to the extent included in Consolidated Adjusted EBITDA, minus an implied,
management fee in an amount equal to five percent (5%) of consolidated total
revenues from Real Estate.


                        Revolving Credit Commitment.  With respect to each
Lender, the amount set forth on Schedule 1.2 attached hereto, or as set forth in
any applicable Assignment and Assumption, as the case may be, as the amount of
such Lender's commitment to make a portion of the Revolving Credit Loans to the
Borrowers and to participate in the issuance, extension and renewal of Letters
of Credit, as the same may be increased or reduced from time to time pursuant to
the terms hereof; or if such commitment is terminated pursuant to the provisions
hereof, zero.


                        Revolving Credit Commitment Percentage.  With respect to
each Lender, the percentage set forth on Schedule 1.2 hereto as such Lender's
percentage of the Total Revolving Credit Commitment and any changes thereto from
time to time.


                        Revolving Credit Exposure.  As to any Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender's participation in L/C Obligations at such time.


                        Revolving Credit Loan Maturity Date.  August 4, 2016 or
such later date to which it is extended pursuant to §2.10 hereof.


                        Revolving Credit Loan(s).  Each and every revolving
credit loan made or to be made by the Lenders to the Borrowers pursuant to §2.


                        Revolving Credit Note Record.  A Record with respect to
the Revolving Credit Notes.

 
24

--------------------------------------------------------------------------------

 



                        Revolving Credit Notes.  Collectively, the separate
promissory notes of the Borrowers in favor of each Lender in substantially the
form of Exhibit A-1 hereto, in the aggregate principal amount of the Total
Revolving Credit Commitment, dated as of the date hereof or as of such later
date as any Person becomes a Lender under this Credit Agreement, and completed
with appropriate insertions, as each of such notes may be amended and/or
restated from time to time.


                        S&P.  Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc., and its successors.


                        SALP.  As defined in the preamble hereto.


                        SARA.  See §7.18.


                        SEC.  The United States Security and Exchange
Commission.


                        SEC Filings.  Collectively, (a) Sovran's Annual Report
on Form 10-K for the year ended December 31, 2010, filed with the SEC pursuant
to the Securities and Exchange Act of 1934, as amended (the "Exchange Act"), and
(b) Sovran's Quarterly Report on Form 10-Q for the quarter ended March 31, 2011
filed with the SEC pursuant to the Exchange Act.


                        Sell or Sale.  See §9.4(b).


                        Sovran.  As defined in the preamble hereto.


                        Sovran Treasury Stock.   Sovran capital stock
repurchased and held by Sovran as treasury stock.


                        subsidiary.  Any entity required to be consolidated with
its direct or indirect parent in accordance with GAAP.


                        Subsidiary.  Any corporation, association, partnership,
trust, or other business entity of which the designated parent shall at any time
own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes or controlling interests) of the outstanding voting
interests or at least a majority of the economic interests (including, in any
case, the Operating Subsidiaries and any entity required to be consolidated with
its designated parent in accordance with GAAP).  Unless the context otherwise
clearly requires, any reference to "Subsidiary" is a reference to the
Subsidiaries of the Borrowers.


                        Subsidiary Guarantor.  Any Guarantor other than
Holdings.


                        Subsidiary Guaranty.  The form of Guaranty to be entered
into by any Subsidiary Guarantor substantially in the form of Exhibit B hereto.

 
25

--------------------------------------------------------------------------------

 

                        Syndication Agent.  SunTrust Bank, acting as syndication
agent for the Lenders, or any successor agent, as permitted by §15.


                        Synthetic Lease.  Any lease of goods or other property,
whether real or personal, which is treated as an operating lease under GAAP and
as a loan or financing for U.S. income tax purposes.


                        Term Loans.  The Delayed Draw Term Loans and the Initial
Term Loan.


                        Term Maturity Date.  August 3, 2018, or such earlier
date on which the Term Loans shall become due and payable pursuant to the terms
hereof.


                        Term Note Record.  A Record with respect to a Term Note.


                        Term Notes.  Collectively, the separate promissory notes
of the Borrowers in favor of each of the Lenders with respect to the Term Loans
in substantially the form of Exhibit A-2 hereto, (1) in the aggregate principal
amount of the Total Initial Term Loan Commitment dated as of the date hereof, or
(ii) in the aggregate principal amount of any Delayed Draw Term Loan, dated as
of the applicable Drawdown Date or, in each case, as of such later date as any
Person becomes a Lender under this Credit Agreement, and completed with
appropriate insertions, as each of such notes may be amended and/or restated
from time to time.


                        Third Amendment and Restatement Date. June 25, 2008.


                        Total Delayed Draw Term Loan Commitment.  As of any
date, the sum of the then-current Delayed Draw Term Loan Commitments of the
Lenders to provide the Delayed Draw Term Loans.  The Total Delayed Draw Term
Loan Commitment in effect on the Restatement Date is $100,000,000.  In
accordance with §3.2(a), upon funding, any portion of Total Delayed Draw Term
Loan Commitment which was funded shall terminate.


                        Total Initial Term Loan Commitment.  As of any date, the
sum of the then-current Initial Term Loan Commitments of the Lenders to provide
the Initial Term Loan.  The Total Initial Term Loan Commitment in effect on the
Restatement Date is $125,000,000.  In accordance with §3.1, upon funding, the
Total Initial Term Loan Commitment shall terminate.


                        Total Revolving Credit Commitment.  As of any date, the
sum of the then-current Revolving Credit Commitments of the Lenders to provide
Revolving Credit Loans.  The Total Revolving Credit Commitment in effect on the
Restatement Date is $175,000,000.


                        Tower Lease.  A Lease with a communication carrier or a
tower development firm pursuant to which such carrier or firm will occupy a
portion of a self-storage property for the purpose of using and/or constructing
a monopole or tower or other structure thereon to which will be attached
communications equipment and antennae, provided that any such Lease shall
contain a relocation clause permitting relocation of the demised premises on the
Real Estate site where the demised premises are located to allow re-use or
re-development of such Real Estate site, and further provided that such
relocation clause shall not be required (i) in any Tower Lease

 
26

--------------------------------------------------------------------------------

 

in existence as of the Third Amendment and Restatement Date, or (ii) in any
pre-existing Tower Lease on Real Estate acquired after the Third Amendment and
Restatement Date.


                        Type.  As to any Loan, its nature as a Base Rate Loan or
a LIBOR Rate Loan.


                        Unanimous Lender Approval.  The written consent of each
Lender that is a party to this Credit Agreement at the time of reference.


                        Unencumbered Property.  Any Real Estate owned in fee
simple or subject to a Ground Lease located in the contiguous United States that
on any date of determination:  (a) is not subject to any Liens (including any
such Lien imposed by the organizational documents of the owner of such asset,
but excluding certain Permitted Liens as set forth in §9.2), as certified by an
officer of the Borrower Representative on the Restatement Date or such later
date on which such Real Estate becomes an Unencumbered Property, (b) is not the
subject of any matter that could reasonably be expected to have a Material
Adverse Effect on the value of such Real Estate, (c) is not the subject of a
Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event, in each case as certified by an officer of the
Borrower Representative on the Restatement Date or such later date on which such
Real Estate becomes an Unencumbered Property, (d) has been improved with a
Building or Buildings which (1) have been issued a certificate of occupancy
(where available) or is otherwise lawfully occupied for its intended use and (2)
are fully operational, (e) is wholly owned by a Borrower or a Guarantor that is
a wholly-owned Subsidiary and (f) has not been designated by the Borrowers in
writing to the Administrative Agent as Real Estate that is not an Unencumbered
Property because of a Disqualifying Environmental Event, a Disqualifying
Building Event or a Disqualifying Legal Event or the Borrower's intention to
subject such Unencumbered Property to an Indebtedness Lien or to Sell such
Unencumbered Property, which designation shall not be permitted during the
continuance of a Default (other than if such designation during a Default is
made in conjunction with such Real Estate's being the subject of a Sale or
Indebtedness Lien under §9.4(b)(ii) and in compliance therewith) or an Event of
Default and shall be accompanied by a compliance certificate in the form of
Exhibit D-6 attached hereto.


                        Unhedged Variable Rate Debt.  All Indebtedness of the
Borrowers and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, including, to the extent
applicable, the Obligations, which bears interest at one or more variable rates
and is not subject to a Hedge Agreement or other interest rate hedging
arrangement having a minimum term of one (1) year and having other terms
reasonably acceptable to the Administrative Agent.


                        Uniform Customs.  See §5.3.


                        Unimproved Land.  Any Real Estate consisting of raw land
which is not improved by Buildings.


                        Unpaid Reimbursement Obligations.  Any Reimbursement
Obligation for which the Borrowers have not reimbursed the Administrative Agent
and the Lenders on the date specified in, and in accordance with, §5.6.

 
27

--------------------------------------------------------------------------------

 



                        Unsecured Indebtedness.  All Indebtedness of any Person
that is not secured by a Lien on any asset of such Person.


                        wholly-owned Subsidiary.  Any Subsidiary of which Sovran
and/or SALP shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes or controlling interests)
of the outstanding voting interests and one hundred percent (100%) of the
economic interests, of which at least ninety-nine percent (99%) of the economic
interests shall be owned by SALP.


                        Without Recourse or without recourse.  With reference to
any obligation or liability, any obligation or liability for which the obligor
thereunder is not liable or obligated other than as to its interest in a
designated Real Estate or other specifically identified asset only (which asset
is not interests in another Person), subject to such limited exceptions to the
non-recourse nature of such obligation or liability, such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability.


                        §1.2.     Rules of Interpretation.



 
          (i)     A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms or the terms of this Credit Agreement.
 
 
          (ii)     The singular includes the plural and the plural includes the
singular.
 
 
          (iii)     A reference to any law includes any amendment or
modification to such law.
 
 
          (iv)     A reference to any Person includes its permitted successors
and permitted assigns.
 
 
          (v)     Accounting terms not otherwise defined herein have the
meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer.  Except as otherwise specifically
provided herein, (i) all computations made pursuant to this Credit Agreement
shall be made in accordance with GAAP, and (ii) all financial statements shall
be prepared in accordance with GAAP.
 
 
          (vi)     The words "include", "includes" and "including" are not
limiting.
 
 
          (vii)     All terms not specifically defined herein or by GAAP, which
terms are defined in the Uniform Commercial Code as in effect in New York, have
the meanings assigned to them therein.
 
          (viii)     Reference to a particular "§" refers to that section of
this Credit Agreement unless otherwise indicated.
 
 
          (ix)     The words "herein", "hereof", "hereunder" and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
 
          (x)     Any provision granting any right to any Borrower or Guarantor
during the continuance of (a) an Event of Default shall not modify, limit, waive
or estopp the rights of the Lenders during the continuance of such Event of
Default, including the rights of the Lenders to accelerate the Loans under §13.1
and the rights of the Lenders under §§13.2 or 13.3, or (b) a Default, shall not
extend the time for curing same or modify any otherwise applicable notice
regarding same.



                        §2.     THE REVOLVING CREDIT FACILITY.


                                  §2.1.     Revolving Credit Loans.


                                  (a)     Commitment to Lend Revolving Credit
Loans.  Subject to the provisions of §2.4 and the other terms and conditions set
forth in this Credit Agreement, each of the Lenders severally agrees to lend to
the Borrowers and the Borrowers may borrow, repay, and reborrow from each Lender
from time to time during the Availability Period upon notice by the Borrower
Representative to the Administrative Agent given in accordance with §2.4 hereof,
such sums as are requested by the Borrower Representative up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to such Lender's Revolving Credit Commitment
minus such Lender's Revolving Credit Commitment Percentage of the L/C
Obligations; provided that the sum of (x) the outstanding amount of the
Revolving Credit Loans, (after giving effect to all amounts requested) plus (y)
all L/C Obligations, shall not at any time exceed the Total Revolving Credit
Commitment in effect at such time.


                                  (b)     The Revolving Credit Loans shall be
made pro rata in accordance with each Lender's Revolving Credit Commitment
Percentage.  Each request for a Revolving Credit Loan made pursuant to §2.4
hereof, shall constitute a representation and warranty by the Borrowers that the
conditions set forth in §11 have been satisfied as of the Restatement Date, and
that the conditions set forth in §12 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Revolving Credit Loan, provided that the making of such representation and
warranty by the Borrowers shall not limit the right of any Lender not to lend if
such conditions have not been met.  No Revolving Credit Loan shall be required
to be made by any Lender unless all of the conditions contained in §11 have been
satisfied as of the Restatement Date, and all of the conditions set forth in §12
have been met at

 
28

--------------------------------------------------------------------------------

 

the time of any request for a Revolving Credit Loan.


                                  §2.2.     The Revolving Credit Notes. The
Revolving Credit Loans shall be evidenced by the Revolving Credit Notes.  A
Revolving Credit Note shall be payable to the order of each Lender in an
aggregate principal amount equal to such Lender's Revolving Credit
Commitment.  The Borrowers irrevocably authorize each Lender to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or at the time of receipt of any payment of principal on such Lender's Revolving
Credit Notes, an appropriate notation on such Lender's Revolving Credit Note
Record reflecting the making of such Revolving Credit Loan or (as the case may
be) the receipt of such payment.  The outstanding amount of the Revolving Credit
Loans set forth on such Lender's Revolving Credit Note Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to such Lender,
but the failure to record, or any error in so recording, any such amount on such
Lender's Revolving Credit Note Record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when
due.  Upon receipt of an affidavit of an officer of any Lender as to the loss,
theft, destruction or mutilation of any Revolving Credit Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Revolving Credit Note or other security document, the Borrowers will issue, in
lieu thereof, a replacement Revolving Credit Note or other security document in
the same principal amount thereof and otherwise of like tenor.


                                  §2.3.     Interest on Revolving Credit Loans.


                                              (a)     Interest on Base Rate
Loans.  Except as otherwise provided in §4.10, each Revolving Credit Loan that
is a Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §2.8) at a rate equal to
the Base Rate plus the Applicable Margin for Revolving Credit Loans which are
Base Rate Loans.


                                              (b)     Interest on LIBOR Rate
Loans.  Except as otherwise provided in §4.10, each Revolving Credit Loan that
is a LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §2.8) at a rate equal to
the LIBOR Rate determined for such Interest Period plus the Applicable Margin
for Revolving Credit Loans which are LIBOR Rate Loans.


                                              (c)     Interest Payments.  The
Borrowers jointly and severally unconditionally promise to pay interest on each
Revolving Credit Loan in arrears on each Interest Payment Date with respect
thereto.


                                  §2.4.     Requests for Revolving Credit Loans.


                        The following provisions shall apply to each request by
the Borrowers for a Revolving Credit Loan:

 
29

--------------------------------------------------------------------------------

 

                                              (a)     The Borrower
Representative shall submit a Completed Revolving Credit Loan Request to the
Administrative Agent as provided in this §2.4.  Except as otherwise provided
herein, each Completed Revolving Credit Loan Request shall be in a minimum
amount of $2,000,000 or an integral multiple of $100,000 in excess
thereof.  Each Completed Revolving Credit Loan Request shall be irrevocable and
binding on the Borrowers and shall obligate the Borrowers to accept the
Revolving Credit Loans requested from the Lenders on the proposed Drawdown Date,
unless such Completed Revolving Credit Loan Request is withdrawn (x) in the case
of a request for a Revolving Credit Loan that is a LIBOR Rate Loan, at least
four (4) Business Days prior to the proposed Drawdown Date for such Revolving
Credit Loan, and (y) in the case of a request for a Revolving Credit Loan that
is a Base Rate Loan, at least two (2) Business Days prior to the proposed
Drawdown Date for such Revolving Credit Loan.


                                              (b)     Each Completed Revolving
Credit Loan Request shall be delivered by the Borrower Representative to the
Administrative Agent by 10:00 a.m. (New York City time) on any Business Day, and
at least two (2) Business Days prior to the proposed Drawdown Date of any Base
Rate Loan, and at least four (4) Business Days prior to the proposed Drawdown
Date of any LIBOR Rate Loan.


                                              (c)     Each Completed Revolving
Credit Loan Request shall include a completed writing in the form of Exhibit C
hereto specifying:  (1) the principal amount of the Revolving Credit Loan
requested, (2) the proposed Drawdown Date of such Revolving Credit Loan, (3) the
Interest Period applicable to such Revolving Credit Loan, and (4) the Type of
such Revolving Credit Loan being requested.


                                              (d)     No Lender shall be
obligated to fund any Revolving Credit Loan unless:



 
                          (i)     a Completed Revolving Credit Loan Request has
been timely received by the Administrative Agent as provided in subsection (i)
above; and
 
 
                          (ii)     both before and after giving effect to the
Revolving Credit Loan to be made pursuant to the Completed Revolving Credit Loan
Request, all of the conditions contained in §11 shall have been satisfied as of
the Restatement Date, and all of the conditions set forth in §12 shall have been
met, including, without limitation, the condition under §12.1 that there be no
Default or Event of Default under this Credit Agreement; and
 
 
                          (iii)     the Administrative Agent shall have received
a certificate in the form of Exhibit D-1 hereto signed by the chief financial
officer or treasurer of the Borrower Representative setting forth computations
evidencing compliance with the covenants contained in §§10.1, 10.2, 10.3, 10.4
and 10.11 on a pro forma basis after giving effect to such requested Revolving
Credit Loan, and, certifying that, both before and after giving effect to such
requested Revolving Credit Loan, no Default or Event of Default exists or will
exist under this Credit Agreement or any other Loan Document, and that after
taking into account such requested Revolving Credit Loan, no default will exist
as of the Drawdown Date or thereafter.



                                              (e)     The Administrative Agent
will use good faith efforts to cause the Completed Revolving Credit Loan Request
to be delivered to each Lender in accordance with §15.12 and in any event on the
same day or the Business Day following the day a Completed Revolving Credit Loan
Request is received by the Administrative Agent.


                                  §2.5.     Conversion Options.


                                              (a)     The Borrowers may elect
from time to time by written notice in the form of Exhibit F to convert any
outstanding Revolving Credit Loan to a Revolving Credit Loan of another Type,
provided that (i) with respect to any such conversion of a LIBOR Rate Loan to a
Base Rate Loan, the Borrower Representative shall give the Administrative Agent
at least four (4) Business Days prior written notice of such election; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the
Borrower Representative shall give the Administrative Agent at least four (4)
LIBOR Business Days prior written notice of such election; (iii) with respect to
any such conversion of a LIBOR Rate Loan into a Base Rate Loan, such conversion
shall only be made on the last day of the Interest Period with respect thereto
unless the Borrowers pay the related LIBOR Breakage Costs at the time of such
conversion and (iv) no Revolving Credit Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing.  All
or any part of outstanding Revolving Credit Loans of any Type may be converted
into a Revolving Credit Loan of another Type as provided herein, provided that
any partial conversion shall be in an aggregate principal amount of $2,000,000
or an integral multiple of $100,000 in excess thereof.  Each Conversion Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrowers.


                                              (b)     Any Revolving Credit Loan
of any Type may be continued as such upon the expiration of the Interest Period
with respect thereto (i) in the case of Base Rate Loans, automatically and (ii)
in the case of LIBOR Rate Loans by compliance by the Borrower Representative
with the notice provisions contained in §2.5(a); provided that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing but shall be automatically converted to a Base Rate Loan on
the last day of the first Interest Period relating thereto ending during the
continuance of any Default or Event of Default.  The Administrative Agent shall
notify the Lenders promptly when any such automatic conversion contemplated by
this §2.5(b) is scheduled to occur.


                                              (c)     In the event that the
Borrower Representative does not notify the Administrative Agent of its election
hereunder with respect to the continuation of any Revolving Credit Loan which is
a LIBOR Rate Loan as such, the affected LIBOR Rate Loan shall automatically be
converted to a Base Rate Loan at the end of the applicable Interest Period.


                                              (d)     The Borrowers may not
request or elect a LIBOR Rate Loan pursuant to §2.4, elect to convert a Base
Rate Loan to a LIBOR Rate Loan pursuant to §2.5(a), or

 
30

--------------------------------------------------------------------------------

 

elect to continue a LIBOR Rate Loan pursuant to §2.5(b) if, after giving effect
thereto, there would be greater than eight (8) LIBOR Rate Loans then outstanding
(including both Revolving Credit Loans and Term Loans).  Any Completed Revolving
Loan Request for a LIBOR Rate Loan that would create greater than eight (8)
LIBOR Rate Loans outstanding shall be deemed to be a Completed Revolving Loan
Request for a Base Rate Loan.


                                              (e)     The Administrative Agent
will use good faith efforts to cause any notice of continuation or conversion
delivered under this §2.5 to be delivered to each Lender in accordance with
§15.12 and in any event on the same day or the Business Day following the day
such notice is received by the Administrative Agent.


                                  §2.6.     Funds for Revolving Credit Loans.


                                              (a)     Subject to the other
provisions of this §2, not later than 12:00 p.m. (New York City time) on the
proposed Drawdown Date of any Revolving Credit Loan, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent's Head
Office, in immediately available funds, the amount of such Lender's Revolving
Credit Commitment Percentage of the amount of the requested Revolving Credit
Loan; provided that each Lender shall provide notice to the Administrative Agent
of its intent not to make available its Revolving Credit Commitment Percentage
of any requested Revolving Credit Loan as soon as possible after receipt of any
Completed Revolving Credit Loan Request, and in any event not later than 4:00
p.m. (New York City time) on (x) the Business Day prior to the Drawdown Date of
any requested Revolving Credit Loan that is a Base Rate Loan and (y) the third
Business Day prior to the Drawdown Date of any requested Revolving Credit Loan
that is a LIBOR Rate Loan.  Upon receipt from each Lender of such amount, the
Administrative Agent will make available to the Borrowers in the Borrower
Representative's account with the Administrative Agent the aggregate amount of
such Revolving Credit Loan made available to the Administrative Agent by the
Lenders.  All such funds received by the Administrative Agent by 12:00 p.m. (New
York City time) on any Business Day will be made available to the Borrowers not
later than 2:00 p.m. on the same Business Day.  Funds received after such time
will be made available by not later than 12:00 p.m. on the next Business
Day.  The failure or refusal of any Lender to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Revolving Credit Commitment Percentage of the requested Revolving
Credit Loan shall not relieve any other Lender from its several obligation
hereunder to make available to the Administrative Agent the amount of its
Revolving Credit Commitment Percentage of any requested Revolving Credit Loan
but in no event shall the Administrative Agent (in its capacity as
Administrative Agent) have any obligation to make any funding or shall any
Lender be obligated to fund more than its Revolving Credit Commitment Percentage
of the requested Revolving Credit Loan or to increase its Revolving Credit
Commitment Percentage on account of such failure or otherwise.


                                              (b)     The Administrative Agent
may, unless notified to the contrary by any Lender prior to a Drawdown Date,
assume that such Lender has made available to the Administrative Agent on such
Drawdown Date the amount of such Lender's Revolving Credit Commitment Percentage
of the Revolving Credit Loan to be made on such Drawdown Date, and the
Administrative Agent may (but it shall not be required to), in reliance upon
such assumption,

 
31

--------------------------------------------------------------------------------

 

make available to the Borrowers a corresponding amount.  If any Lender makes
available to the Administrative Agent such amount on a date after such Drawdown
Date, such Lender shall pay to the Administrative Agent on demand an amount
equal to the product of (i) the average, computed for the period referred to in
clause (iii) below, of the weighted average interest rate paid by the
Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender's Revolving Credit Commitment Percentage of such Revolving Credit Loan,
multiplied by (iii) a fraction, the numerator of which is the number of days
that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender's Revolving Credit Commitment Percentage of such Revolving
Credit Loan shall become immediately available to the Administrative Agent, and
the denominator of which is 360.  A statement of the Administrative Agent
submitted to such Lender with respect to any amounts owing under this paragraph
shall be prima facie evidence of the amount due and owing to the Administrative
Agent by such Lender.  If the amount of such Lender's Revolving Credit
Commitment Percentage of such Revolving Credit Loans is not made available to
the Administrative Agent by such Lender within three (3) Business Days following
such Drawdown Date, the Administrative Agent shall be entitled to recover such
amount from the Borrowers on demand, with interest thereon at the rate per annum
applicable to the Revolving Credit Loans made on such Drawdown Date.


                                  §2.7.     Repayment of the Revolving Credit
Loans at Maturity.  The Borrowers jointly and severally promise to pay on the
Revolving Credit Loan Maturity Date, and there shall become absolutely due and
payable on the Revolving Credit Loan Maturity Date, all unpaid principal of the
Revolving Credit Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon, the unpaid balance of the Facility Fee
accrued through such date, and any and all other unpaid amounts due under this
Credit Agreement, the Revolving Credit Notes or any other of the Loan Documents.


                                  §2.8.     Optional Repayments of Revolving
Credit Loans.  The Borrowers shall have the right, at their election, to prepay
the outstanding amount of the Revolving Credit Loans, in whole or in part, at
any time without penalty or premium; provided that the outstanding amount of any
Revolving Credit Loans that are LIBOR Rate Loans may not be prepaid unless the
Borrowers pay any LIBOR Breakage Costs for each LIBOR Rate Loan so prepaid at
the time of such prepayment.  The Borrower Representative shall give the
Administrative Agent, no later than 10:00 a.m., New York City time, at least two
(2) Business Days' prior written notice of any prepayment pursuant to this §2.8
of any Revolving Credit Loans that are Base Rate Loans, and at least four (4)
LIBOR Business Days' notice of any proposed prepayment pursuant to this §2.8 of
Revolving Credit Loans that are LIBOR Rate Loans, specifying the proposed date
of prepayment of Revolving Credit Loans and the principal amount to be
prepaid.  Each such partial prepayment of the Revolving Credit Loans shall be in
an amount of $2,000,000 or integral multiple of $500,000 in excess thereof, or,
if less, the outstanding balance of the Revolving Credit Loans then being
repaid, shall be accompanied by the payment of all charges outstanding on all
Revolving Credit Loans so prepaid and of all accrued interest on the principal
prepaid to the date of payment, and shall be applied, in the absence of
instruction by the Borrower Representative, first to the principal of Revolving
Credit Loans that are Base Rate Loans and then to the principal of Revolving
Credit Loans that are LIBOR Rate Loans, at the Administrative Agent's option.

 
32

--------------------------------------------------------------------------------

 



                                  §2.9.     Mandatory Repayments of Revolving
Credit Loans.  If at any time the sum of the outstanding amount of the Revolving
Credit Loans and all L/C Obligations exceeds the lesser of (i) Total Revolving
Credit Commitment and (ii) the maximum amount that permits compliance with the
terms of §10 hereof, the Borrowers shall immediately pay the amount of such
excess to the Administrative Agent for application:  first, to any Unpaid
Reimbursement Obligations; second, to the Revolving Credit Loans (first to Base
Rate Loans, then to LIBOR Rate Loans in direct order of Interest Period
maturities); and third, to provide to the Administrative Agent cash collateral
for Reimbursement Obligations as contemplated by §5.6(b) and (c).  Each payment
of any Unpaid Reimbursement Obligations, or prepayment of Revolving Credit Loans
shall be allocated among the Lenders, in proportion, as nearly as practicable,
to each L/C Obligation, or (as the case may be) the respective unpaid principal
amount of each Lender's Revolving Credit Note, with adjustments to the extent
practicable to equalize any prior payments or repayments not exactly in
proportion.


                                  §2.10.     Optional Extension of Revolving
Credit Loan Maturity Date.  The Borrowers may on two (2) occasions, by written
notice to the Administrative Agent given at least ninety (90) days but no more
than one hundred eighty (180) days prior to the then scheduled Revolving Credit
Loan Maturity Date, extend such Revolving Credit Loan Maturity Date for an
additional one (1) year period, provided that (a) no Default or Event of Default
shall have occurred and be continuing at the time of such notice or such
extension, (b) all of the representations and warranties of the Borrowers
contained in §7 of this Credit Agreement and in any other Loan Document (other
than representations and warranties which expressly speak as of a different
date) shall be true and correct in all material respects at the time of such
request and at the time of such extension, and (c) that simultaneously with the
giving of such notice, the Borrowers shall pay to the Administrative Agent, for
the account of the Lenders, an extension fee equal to 0.125% of the Total
Revolving Credit Commitment then outstanding.


                                  §2.11.     Increase of Commitment to Lend.
Unless a Default or an Event of Default has occurred and is continuing, the
Borrowers may request, by written notice to the Administrative Agent at any time
after the Restatement Date, that the Total Revolving Credit Commitment be
increased by an amount less than or equal to $75,000,000 (such that the Total
Revolving Credit Commitment shall at no time exceed $250,000,000) in aggregate
minimum amounts of $25,000,000; provided that (a) the maturity date of such
increase shall be no earlier than the Revolving Credit Loan Maturity Date,
(b) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in the form of Exhibit D-1 hereto signed by the chief financial
officer or treasurer of the Borrower Representative setting forth computations
evidencing compliance with the covenants contained in §§10.1, 10.2, 10.3, 10.4,
and 10.11 as of the last day of the most recently ended fiscal quarter for which
financial statements are available and determined on a pro forma basis after
giving effect to such requested increase (and assuming the full utilization of
the increased Total Revolving Credit Commitment), and, certifying that, both
before and after giving effect to such requested increase, no Default or Event
of Default exists or will exist under this Credit Agreement or any other Loan
Document, and that after taking into account such requested increase, no default
will exist as of the effective date of such increase or thereafter, (c) such
increase shall be on the same terms and conditions applicable to this Credit
Agreement, (d) any Lender which is a party to this Credit Agreement prior to
such

 
33

--------------------------------------------------------------------------------

 

request for such increase, at its sole discretion, may elect to increase its
Revolving Credit Commitment but shall not have any obligation to so increase its
Revolving Credit Commitment, and (e) in the event that each Lender does not
elect to increase its Revolving Credit Commitment, the Lead Arranger shall use
commercially reasonable efforts to locate additional lenders, subject to the
Borrowers' approval of such lenders (such approval not to be unreasonably
withheld) willing to hold commitments for the requested increase.  In the event
that Lenders commit to such increase, (i) the Revolving Credit Commitment of
each such Lender shall be increased (or, in the case of a new lender not
previously party hereto, added to the Revolving Credit Commitments), (ii) the
pro rata share of each of the Lenders shall be adjusted subject to the payment
of any LIBOR Breakage Costs, (iii) new Revolving Credit Notes shall be issued,
(iv) the Borrowers shall make such borrowings and repayments as shall be
necessary to effect the reallocation of the Revolving Credit Commitments, and
(v) other changes shall be made by way of supplement, amendment or restatement
of any of the Loan Documents as may be necessary or desirable to reflect the
aggregate amount, if any, by which Lenders have agreed to increase their
respective Revolving Credit Commitments or any other lenders have agreed to make
new commitments pursuant to this §2.11 (including the modification of
Schedule 1.2 to reflect the increase), in each case notwithstanding anything in
§26 to the contrary, without the consent of any Lender other than those Lenders
increasing their Revolving Credit Commitments (it being understood that the
Administrative Agent shall execute any such supplement, amendment or restatement
as may be reasonably requested by the Borrowers and necessary or desirable in
connection with an increase in the Revolving Credit Commitment permitted
pursuant to this §2.11).  The fees payable by the Borrowers upon such increase
in the Revolving Credit Commitments shall be agreed upon by the Lead Arranger
and the Borrowers at the time of such increase.


             Notwithstanding the foregoing, nothing in this §2.11 shall
constitute or be deemed to constitute an agreement by any Lender to increase its
Revolving Credit Commitment hereunder.


             §3.     THE INITIAL TERM LOAN FACILITY AND DELAYED DRAW TERM LOAN
FACILITY.


                       §3.1.     Commitment to Lend Initial Term Loan. Subject
to the terms and conditions set forth in this Credit Agreement, each of the
Lenders severally agrees to lend to the Borrowers on the Restatement Date an
amount equal to such Lender's Initial Term Commitment set forth opposite such
Lender's name on Schedule 1.2 hereto.  The entire amount of the Initial Term
Loan shall be borrowed on the Restatement Date and upon funding of the Initial
Term Loans, the Initial Term Commitments shall terminate.


                       §3.2.     Commitment to Lend Delayed Draw Term Loans.


                                    (a)     Subject to the provisions of §3.3
and the other terms and conditions set forth in this Credit Agreement, each of
the Lenders severally agrees to lend to the Borrowers and the Borrowers may
borrow from each Lender from time to time during the Delayed Draw Term Loan
Availability Period upon notice by the Borrower Representative to the
Administrative Agent given in accordance with §3.3(a) hereof, such sums as are
requested by the Borrower Representative up to a maximum aggregate principal
amount outstanding (after giving

 
34

--------------------------------------------------------------------------------

 

effect to all amounts requested) at any one time equal to such Lender's Delayed
Draw Term Loan Commitment; provided that the amount of any Delayed Draw Term
Loan shall not exceed the Total Delayed Draw Term Loan Commitment in effect at
such time.  Once repaid, no Delayed Draw Term Loan may be reborrowed and upon a
Lender's funding any portion of its Delayed Draw Term Loan Commitment, that
portion of the Delayed Draw Term Loan Commitment of such Lender shall
terminate.  In addition, whether or not funded, the Delayed Draw Term Loan
Commitment of each Lender shall terminate on the Delayed Draw Term Loan
Commitment Termination Date.


                                    (b)     The Delayed Draw Term Loans shall be
made pro rata in accordance with each Lender's Delayed Draw Term Loan Commitment
Percentage.  Each request for a Delayed Draw Term Loan made pursuant to §3.3
hereof, shall constitute a representation and warranty by the Borrowers that the
conditions in §12 have been satisfied on the date of such request and will be
satisfied on the proposed Drawdown Date of the requested Delayed Draw Term Loan,
provided that the making of such representation and warranty by the Borrowers
shall not limit the right of any Lender not to lend if such conditions have not
been met.  No Delayed Draw Term Loan shall be required to be made by any Lender
unless all of the conditions contained in §12 have been met at the time of any
request for a Delayed Draw Term Loan.


                       §3.3.     Request for Delayed Draw Term Loans.


                                    (a)     The Borrower Representative shall
submit a Completed Delayed Draw Term Loan Request to the Administrative Agent as
provided in this §3.3.  Except as otherwise provided herein, each Completed
Delayed Draw Term Loan Request shall be in a minimum amount of $20,000,000 or an
integral multiple of $5,000,000 in excess thereof.  The Completed Delayed Draw
Term Loan Request shall be irrevocable and binding on the Borrowers and shall
obligate the Borrowers to accept the Delayed Draw Term Loans requested from the
Lenders on the proposed Drawdown Date, unless such Completed Delayed Draw Term
Loan Request is withdrawn (x) in the case of a request for a Delayed Draw Term
Loan that is a LIBOR Rate Loan, at least four (4) Business Days prior to the
proposed Drawdown Date for such Delayed Draw Term Loan, and (y) in the case of a
request for a Delayed Draw Term Loan that is a Base Rate Loan, at least two (2)
Business Days prior to the proposed Drawdown Date for such Delayed Draw Term
Loan.


                                    (b)     The Completed Delayed Draw Term Loan
Request shall be delivered by the Borrower Representative to the Administrative
Agent by 10:00 a.m. (New York City time) on any Business Day, and at least two
(2) Business Days prior to the proposed Drawdown Date of any Base Rate Loan, and
at least four (4) Business Days prior to the proposed Drawdown Date of any LIBOR
Rate Loan.


                                    (c)     The Completed Delayed Draw Term Loan
Request shall include a completed writing in the form of Exhibit C-2 hereto
specifying:  (1) the principal amount of the Delayed Draw Term Loan requested,
(2) the proposed Drawdown Date of such Delayed Draw Term Loan, (3) the Interest
Period applicable to such Delayed Draw Term Loan, and (4) the Type of such
Delayed Draw Term Loan being requested.

 
35

--------------------------------------------------------------------------------

 

                                    (d)     No Lender shall be obligated to fund
any Delayed Draw Term Loan unless:



 
                               (i)     a Completed Delayed Draw Term Loan
Request has been timely received by the Administrative Agent as provided in
subsection (a) above; and
 
 
                               (ii)     both before and after giving effect to
the Delayed Draw Term Loan to be made pursuant to the Completed Delayed Draw
Term Loan Request all of the conditions set forth in §12 shall have been met,
including, without limitation, the condition under §12.1 that there be no
Default or Event of Default under this Credit Agreement;
 
 
                               (iii)     the Administrative Agent shall have
received a certificate in the form of Exhibit D-1 hereto signed by the chief
financial officer or treasurer of the Borrower Representative setting forth
computations evidencing compliance with the covenants contained in §§10.1, 10.2,
10.3, 10.4, and 10.11 on a pro forma basis after giving effect to such requested
Delayed Draw Term Loan, and, certifying that, both before and after giving
effect to such requested Delayed Draw Term Loan, no Default or Event of Default
exists or will exist under this Credit Agreement or any other Loan Document, and
that after taking into account such requested Delayed Draw Term Loan, no default
will exist as of the Drawdown Date or thereafter; and
 
 
                               (iv)     New Term Notes shall be issued in
accordance with §3.5.



                                    (e)     The Administrative Agent will use
good faith efforts to cause the Completed Delayed Draw Term Loan Request to be
delivered to each Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day a Completed Delayed Draw Term Loan
Request is received by the Administrative Agent.


                       §3.4.     Funds for Delayed Draw Term Loans.


                                    (a)     Subject to the other provisions of
this §3, not later than 12:00 p.m. (New York City time) on the proposed Drawdown
Date of any Delayed Draw Term Loan, each of the Lenders will make available to
the Administrative Agent, at the Administrative Agent's Head Office, in
immediately available funds, the amount of such Lender's Delayed Draw Term Loan
Commitment Percentage of the amount of the requested Delayed Draw Term Loan;
provided that each Lender shall provide notice to the Administrative Agent of
its intent not to make available its Delayed Draw Term Loan Commitment
Percentage of any requested Delayed Draw Term Loan as soon as possible after
receipt of any Completed Delayed Draw Term Loan Request, and in any event not
later than 4:00 p.m. (New York City time) on (x) the Business Day prior to the
Drawdown Date of any requested Delayed Draw Term Loan that is a Base Rate Loan
and (y) the third Business Day prior to the Drawdown Date of any requested
Delayed Draw Term Loan that is a LIBOR Rate Loan.  Upon receipt from each Lender
of such amount, the Administrative Agent will make available to the Borrowers in
the Borrower Representative's account with the Administrative Agent the
aggregate amount of such Delayed Draw Term Loan made available to the
Administrative Agent by the Lenders.  All such funds received by the

 
36

--------------------------------------------------------------------------------

 

Administrative Agent by 12:00 p.m. (New York City time) on any Business Day will
be made available to the Borrowers not later than 2:00 p.m. on the same Business
Day.  Funds received after such time will be made available by not later than
12:00 p.m. on the next Business Day.  The failure or refusal of any Lender to
make available to the Administrative Agent at the aforesaid time and place on
any Drawdown Date the amount of its Delayed Draw Term Loan Commitment Percentage
of the requested Delayed Draw Term Loan shall not relieve any other Lender from
its several obligation hereunder to make available to the Administrative Agent
the amount of its Delayed Draw Term Loan Commitment Percentage of any requested
Delayed Draw Term Loan but in no event shall the Administrative Agent (in its
capacity as Administrative Agent) have any obligation to make any funding or
shall any Lender be obligated to fund more than its Delayed Draw Term Loan
Commitment Percentage of the requested Delayed Draw Term Loan or to increase its
Delayed Draw Term Loan Commitment Percentage on account of such failure or
otherwise.


                                    (b)     The Administrative Agent may, unless
notified to the contrary by any Lender prior to a Drawdown Date, assume that
such Lender has made available to the Administrative Agent on such Drawdown Date
the amount of such Lender's Delayed Draw Term Loan Commitment Percentage of the
Delayed Draw Term Loan to be made on such Drawdown Date, and the Administrative
Agent may (but it shall not be required to), in reliance upon such assumption,
make available to the Borrowers a corresponding amount.  If any Lender makes
available to the Administrative Agent such amount on a date after such Drawdown
Date, such Lender shall pay to the Administrative Agent on demand an amount
equal to the product of (i) the average, computed for the period referred to in
clause (iii) below, of the weighted average interest rate paid by the
Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender's Delayed Draw Term Loan Commitment Percentage of such Delayed Draw Term
Loan, multiplied by (iii) a fraction, the numerator of which is the number of
days that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender's Delayed Draw Term Loan Commitment Percentage of such
Delayed Draw Term Loan shall become immediately available to the Administrative
Agent, and the denominator of which is 360.  A statement of the Administrative
Agent submitted to such Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Lender.  If the amount of such Lender's Delayed
Draw Term Loan Commitment Percentage of such Delayed Draw Term Loans is not made
available to the Administrative Agent by such Lender within three (3) Business
Days following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrowers on demand, with interest thereon at the
rate per annum applicable to the Delayed Draw Term Loans made on such Drawdown
Date.


                       §3.5.     The Term Notes. Each Term Loan shall be
evidenced by the Term Notes.  A Term Note shall be payable to the order of each
Lender in an aggregate principal amount equal to such Lender's applicable
Initial Term Commitment or Delayed Draw Term Loan Commitment, as the case may
be.  The Borrowers irrevocably authorize each Lender to make or cause to be made
at or about the time of such Lender's receipt of any payment of principal on
such Lender's Term Note an appropriate notation on such Lender's Term Note of
the receipt of such payment.  The outstanding amount of the applicable Term Loan
set forth on such Lender's

 
37

--------------------------------------------------------------------------------

 

Term Note Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on such Lender's Term Note Record shall not limit or
otherwise affect the obligations of the Borrowers hereunder or under any Term
Note to make payments of principal of or interest on any Term Note when
due.  Upon receipt of an affidavit of an officer of any Lender as to the loss,
theft, destruction or mutilation of any Term Note or any other security document
which is not of public record, and, in the case of any such loss, theft,
destruction or mutilation, upon surrender and cancellation of such Term Note or
other security document, the Borrowers will issue, in lieu thereof, a
replacement Term Note or other security document in the same principal amount
thereof and otherwise of like tenor.


                       §3.6.     Interest on Term Loan.


                                    (a)     Except as otherwise provided in
§4.10, the outstanding amount of each Term Loan shall bear interest during each
Interest Period relating to all or any portion of such Term Loan at the
following rates:



 
                    (i)     To the extent that all or any portion of a Term Loan
bears interest during such Interest Period at the Base Rate, such Term Loan or
such portion shall bear interest during such Interest Period at a rate equal to
the Base Rate for such Interest Period plus the Applicable Margin for Term Loans
which are Base Rate Loans.
 
 
                    (ii)     To the extent that all or any portion of a Term
Loan bears interest during such Interest Period at the LIBOR Rate, such Term
Loan or such portion shall bear interest during such Interest Period at a rate
equal to the LIBOR Rate for such Interest Period plus the Applicable Margin for
Term Loans which are LIBOR Rate Loans.



                                    (b)     Interest Payments.  The Borrowers
jointly and severally unconditionally promise to pay interest on the Term Loans
in arrears on each Interest Payment Date with respect thereto.


                       §3.7.     Conversion Options. The provisions of §2.5
shall apply mutatis mutandis with respect to all or any portion of a Term Loan
so that the Borrowers may have the same interest rate options with respect to
all or any portion of a Term Loan as they would be entitled to with respect to
the Revolving Credit Loans.


                       §3.8.     Repayment of the Term Loan at Maturity. The
Borrowers jointly and severally promise to pay on the Term Maturity Date, and
there shall become absolutely due and payable on the Term Maturity Date, all
unpaid principal of the Term Loans outstanding on such date, together with any
and all accrued and unpaid interest thereon, and any and all other unpaid
amounts due under this Credit Agreement, the Term Notes or any other of the Loan
Documents in respect of the Term Loans.

 
38

--------------------------------------------------------------------------------

 

                       §3.9.     Mandatory Repayments of Delayed Draw Term
Loans. If at any time the sum of the outstanding amount of the Delayed Draw Term
Loans exceeds the lesser of (i) Total Delayed Draw Term Loan Commitment
outstanding on the Restatement Date and (ii) the maximum amount that permits
compliance with the terms of §10 hereof, the Borrowers shall immediately pay the
amount of such excess to the Administrative Agent for application to the Delayed
Draw Term Loans (first to Base Rate Loans, then to LIBOR Rate Loans in direct
order of Interest Period maturities).  Each such payment of any Delayed Draw
Term Loans shall be allocated among the Lenders, in proportion, as nearly as
practicable, to the respective unpaid principal amount of each Lender's Delayed
Draw Term Loans, with adjustments to the extent practicable to equalize any
prior payments or repayments not exactly in proportion.


                       §3.10.     Optional Repayments of Term Loan. The
Borrowers shall have the right, at their election, to prepay the outstanding
amount of a Term Loan, in whole or in part, subject to (a) the Borrower
Representative having given at least fifteen (15) days' prior written notice to
the Administrative Agent of such prepayment, and (b) the payment, simultaneously
with such prepayment, of LIBOR Breakage Costs for such Term Loan to the extent
that it is a LIBOR Rate Loan.  Each such partial prepayment of a Term Loan shall
be in an amount of $2,000,000 or integral multiple of $500,000 in excess
thereof, or, if less, shall be accompanied by the payment of all charges
outstanding on such Term Loan and of all accrued interest on the principal of
such Term Loan prepaid to the date of payment, and shall be applied, in the
absence of instruction by the Borrower Representative, first to the principal of
such Term Loan to the extent that it is a Base Rate Loan and then to the
principal of such Term Loan to the extent that it is a LIBOR Rate Loan, at the
Administrative Agent's option.  No amount of such the Term Loan that is prepaid
may be re-borrowed.


        §4.     CERTAIN GENERAL PROVISIONS.


                       §4.1.     Fees.  The Borrowers jointly and severally
agree to pay (i) to the Administrative Agent an administration fee (the
"Administration Fee") and an upfront fee (the "Upfront Fee"), and the other fees
payable to the Administrative Agent and the Lead Arranger, in each case as set
forth in that certain letter agreement dated as of the Restatement Date, between
the Borrower Representative and M&T Bank (the "Fee Letter"),  (ii) to the
Administrative Agent for the account of the Lenders in accordance with their
respective Revolving Credit Commitment Percentages as further set forth in the
definition thereof, the Facility Fee and (iii) to the Administrative Agent for
the account of the Lenders in accordance with their respective Delayed Draw Term
Loan Commitment Percentages as further set forth in the definition thereof, the
Delayed Draw Term Loan Facility Fee.


                       §4.2.     Funds for Payments.


                                    (a)     All payments of principal, interest,
fees, and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Administrative Agent, for the respective accounts
of the Lenders or (as the case may be) the Administrative Agent, at the
Administrative Agent's Head Office, in each case in Dollars and in immediately
available funds.

 
39

--------------------------------------------------------------------------------

 

                                    (b)     All payments by the Borrowers
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and free and clear of and without deduction for any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, compulsory
liens, restrictions or conditions of any nature now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or taxing or
other authority therein unless the Borrowers are compelled by law to make such
deduction or withholding.  If any such obligation is imposed upon the Borrowers
with respect to any amount payable by them hereunder or under any of the other
Loan Documents, the Borrowers shall pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders to receive the same net amount which the Lenders would have received on
such due date had no such obligation been imposed upon the Borrowers.  The
Borrower Representative will deliver promptly to the Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
such other Loan Document.


                                    (c)     Each Foreign Lender agrees that,
prior to the first date on which any payment is due to it hereunder, it will
deliver to the Borrower Representative and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or Form
W-8ECI or successor applicable form, as the case may be, certifying in each case
that such Foreign Lender is entitled to receive payments under this Credit
Agreement and the Notes payable to it, without deduction or withholding of any
United States federal income taxes.  Each Foreign Lender that so delivers a Form
W-8BEN or Form W­8ECI pursuant to the preceding sentence further undertakes to
deliver to each of the Borrower Representative and the Administrative Agent two
further copies of Form W-8BEN or Form W-8ECI or successor applicable form, or
other manner of certification, as the case may be, on or before the date that
any such letter or form expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower Representative and the Administrative Agent, and such extensions
or renewals thereof as may reasonably be requested by the Borrower
Representative and the Administrative Agent, certifying in the case of a Form
W-8BEN or Form W-8ECI that such Foreign Lender is entitled to receive payments
under this Credit Agreement and the Notes without deduction or withholding of
any United States federal income taxes, unless in any such case an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Foreign Lender from duly completing and delivering any such form with respect to
it and such Foreign Lender advises the Borrower Representative and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.


                                    (d)     The Borrowers shall not be required
to pay any additional amounts to any Foreign Lender in respect of United States
Federal withholding tax pursuant to §4.2(b) to the extent that (i) the
obligation to withhold amounts with respect to United States federal withholding
tax existed on the date such Foreign Lender became a party to this Credit
Agreement or, with respect to payments to a different lending office designated
by the Foreign Lender as its applicable lending office (a "New Lending Office"),
the date such Foreign Lender

 
40

--------------------------------------------------------------------------------

 

designated such New Lending Office with respect to the Loans; provided, however,
that this clause (i) shall not apply to any transferee or New Lending Office as
a result of an assignment, transfer or designation made at the request of the
Borrowers; and provided further, however, that this clause (i) shall not apply
to the extent the indemnity payment or additional amounts any transferee, or
Lender through a New Lending Office, would be entitled to receive without regard
to this clause (i) do not exceed the indemnity payment or additional amounts
that the Person making the assignment or transfer to such transferee, or Lender
making the designation of such New Lending Office, would have been entitled to
receive in the absence of such assignment, transfer or designation; (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph (c)
above or (iii) the obligation to pay such additional amounts arose under
Sections 1471-1474 of the Code.


                       §4.3.     Computations. All computations of interest on
the Loans and of other fees to the extent applicable shall be made on the basis
of a 360-day year and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a 365-day or
366-day year, as applicable, and the actual number of days elapsed.  Except as
otherwise provided in the definition of the term "Interest Period" with respect
to LIBOR Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.  The outstanding amount of the Loans as
reflected on the Note Records from time to time shall constitute prima facie
evidence of the principal amount thereof absent manifest error; but the failure
to record, or any error in so recording, any such amount on such Lender's Term
Note Record shall not affect the obligations of the Borrowers hereunder or under
any Term Note to make payments of principal of and interest on any Term Note
when due.


                       §4.4.     Inability to Determine LIBOR Rate. In the
event, prior to the commencement of any Interest Period relating to any LIBOR
Rate Loan, the Administrative Agent shall reasonably determine that adequate and
reasonable methods do not exist for ascertaining the LIBOR Rate that would
otherwise determine the rate of interest to be applicable to any LIBOR Rate Loan
during any Interest Period, the Administrative Agent shall forthwith give notice
of such determination (which shall be conclusive and binding on the Borrowers)
to the Borrower Representative and the Lenders.  In such event (a) any Completed
Revolving Credit Loan Request with respect to LIBOR Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans, (b)
each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period thereof, become a Base Rate Loan, and (c) the obligations of the
Lenders to make LIBOR Rate Loans shall be suspended until the Administrative
Agent reasonably determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrower Representative and the Lenders.


                       §4.5.     Illegality.  Notwithstanding any other
provisions herein, if any present or future law, regulation, treaty or directive
or in the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain LIBOR Rate Loans, such Lender shall forthwith give
notice of such circumstances to the Borrower Representative and the other
Lenders and thereupon (a) the commitment of such Lender to make LIBOR Rate Loans
or convert Base Rate

 
41

--------------------------------------------------------------------------------

 

Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such Lender's
LIBOR Rate Loans then outstanding shall be converted automatically to Base Rate
Loans on the last day of each Interest Period applicable to such LIBOR Rate
Loans or within such earlier period as may be required by law, all until such
time as it is no longer unlawful for such Lender to make or maintain LIBOR Rate
Loans.  The Borrowers hereby jointly and severally agree to promptly pay the
Administrative Agent for the account of such Lender, upon demand, any additional
amounts necessary to compensate such Lender for any costs incurred by such
Lender in making any conversion required by this §4.5 prior to the last day of
an Interest Period with respect to a LIBOR Rate Loan, including any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder.


                       §4.6.     Additional Costs, Etc. If any present or future
applicable law, which expression, as used herein, includes statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law)(including, without limitation, regardless of the date enacted, adopted or
issued: (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III) shall:


                                    (a)     subject any Lender or the
Administrative Agent to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Credit Agreement, the other Loan
Documents, such Lender's Commitments or the Loans (other than taxes based upon
or measured by the income or profits of such Lender or the Administrative
Agent), or


                                    (b)     materially change the basis of
taxation (except for changes in taxes on income or profits) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to the Administrative Agent or any Lender under this Credit Agreement or
the other Loan Documents, or


                                    (c)     impose or increase or render
applicable (other than to the extent specifically provided for elsewhere in this
Credit Agreement) any special deposit, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law)
against assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or


                                    (d)     impose on any Lender or the
Administrative Agent any other conditions or requirements with respect to this
Credit Agreement, the other Loan Documents, any Letters of Credit, the Loans,
such Lender's Commitments, or any class of loans, or commitments of which any of
the Loans or such Lender's Commitments form a part;

 
42

--------------------------------------------------------------------------------

 



and the result of any of the foregoing is



 
       (i)     to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender's
Commitments, or any Letter of Credit, or
 
 
       (ii)     to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender's Commitments or any of the Loans, or
 
 
       (iii)     to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrowers hereunder,



then, and in each such case, the Borrowers will, within thirty (30) days of
demand made by such Lender or (as the case may be) the Administrative Agent at
any time and from time to time and as often as the occasion therefor may arise,
pay to such Lender such additional amounts as such Lender shall determine in
good faith to be sufficient to compensate such Lender for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other
sum, provided that such Lender is generally imposing similar charges on its
other similarly situated borrowers.


                       §4.7.     Capital Adequacy.  If after the date hereof any
Lender or the Administrative Agent determines that (i) the adoption of or change
in any law, governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law) regarding capital requirements for
banks or bank holding companies or any change in the interpretation or
application thereof by a court or governmental authority with appropriate
jurisdiction, or (ii) compliance by such Lender or the Administrative Agent or
any Person controlling such Lender or the Administrative Agent with any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) of any such Person regarding capital adequacy (with
respect to the foregoing clauses (i) and (ii), regardless of the date enacted,
adopted or issued including, without limitation: (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III), has the effect of reducing the return on such
Lender's or the Administrative Agent's Commitments with respect to any Loans to
a level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or the Administrative Agent's then existing policies with respect

 
43

--------------------------------------------------------------------------------

 

to capital adequacy and assuming full utilization of such entity's capital) by
any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrower Representative of such fact.  To the extent that the amount of such
reduction in the return on capital is not reflected in the Base Rate or the
LIBOR Rate, the Borrowers jointly and severally agree to pay such Lender or (as
the case may be) the Administrative Agent for the amount of such reduction in
the return on capital as and when such reduction is determined within thirty
(30) days of presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with §4.8 hereof.  Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.


                       §4.8.     Certificate.  A certificate setting forth any
additional amounts payable pursuant to §§4.5, 4.6 or 4.7 and a brief explanation
of such amounts (including the calculation thereof) which are due, submitted by
any Lender or the Administrative Agent to the Borrower Representative, shall be
prima facie evidence that such amounts are due and owing.


                       §4.9.     Indemnity.  In addition to the other provisions
of this Credit Agreement regarding such matters, but without duplication to the
extent a Lender has been compensated pursuant thereto, the Borrowers jointly and
severally agree to indemnify the Administrative Agent and each Lender and to
hold the Administrative Agent and each Lender harmless from and against any
loss, cost or expense (including loss of anticipated profits) that the
Administrative Agent or such Lender may sustain or incur as a consequence of (a)
the failure by the Borrowers to pay any principal amount of or any interest on
any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from interest or fees payable by the Administrative Agent or
such Lender to lenders of funds obtained by it in order to maintain its LIBOR
Rate Loans, (b) the failure by the Borrowers to make a borrowing or conversion
after the Borrowers have given a Completed Revolving Credit Loan Request for a
LIBOR Rate Loan or a Conversion Request for a LIBOR Rate Loan, and (c) the
making of any payment of a LIBOR Rate Loan or the making of any conversion of
any such Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by the Administrative Agent or a Lender to lenders of funds obtained by
it in order to maintain any such LIBOR Rate Loans.


                       §4.10.     Interest During Event of Default; Late
Charges.  During the continuance of an Event of Default, outstanding principal
and (to the extent permitted by applicable law) interest on the Loans and all
other amounts payable hereunder, including, without limitation, any fees
applicable to Letters of Credit, or under any of the other Loan Documents shall
bear interest at a rate per annum equal to two percent (2%) above the interest
rate that would otherwise be applicable until such amount shall be paid in full
(after as well as before judgment).  In addition, the Borrowers shall pay on
demand a late charge equal to five percent (5%) of any amount of principal
and/or interest charges on the Loans which is not paid within ten (10) days of
the date when due.

 
44

--------------------------------------------------------------------------------

 

                       §4.11.     Concerning Joint and Several Liability of the
Borrowers.


                                      (a)     Each of the Borrowers is accepting
joint and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Lenders
under this Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each other
Borrower to accept joint and several liability for the Obligations.


                                      (b)     Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the Obligations
(including, without limitation, any Obligations arising under this §4.11), it
being the intention of the parties hereto that all the Obligations shall be the
joint and several Obligations of each of the Borrowers without preferences or
distinction among them.


                                      (c)     If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligation.


                                      (d)     The Obligations of each of the
Borrowers under the provisions of this §4.11 constitute full recourse
Obligations of each of the Borrowers enforceable against each such Person to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstance
whatsoever.


                                      (e)     Except as otherwise expressly
provided in this Credit Agreement, each of the Borrowers hereby waives notice of
acceptance of its joint and several liability, notice of any Loans made under
this Credit Agreement, notice of any action at any time taken or omitted by the
Lenders under or in respect of any of the Obligations, and, generally, to the
extent permitted by applicable law, all demands, notices and other formalities
of every kind in connection with this Credit Agreement.  Each of the Borrowers
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any payment of
any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Lenders at any time or
times in respect of any default by any of the Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any of the Borrowers.  Without limiting the generality of the foregoing, each of
the Borrowers assents to any other action or delay in acting or failure to act
on the part of the Lenders with respect to the failure by any of the Borrowers
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this §4.11, afford grounds for terminating,
discharging or relieving any of the Borrowers, in whole or in part, from any of
its Obligations under this §4.11, it being the intention of each of the

 
45

--------------------------------------------------------------------------------

 

Borrowers that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Borrowers under this §4.11 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each of the Borrowers under this §4.11 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, re-construction or similar proceeding with respect to any of the
Borrowers or the Lenders.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Borrowers or the
Lenders.


                                      (f)     The provisions of this §4.11 are
made for the benefit of the Lenders and their successors and assigns, and may be
enforced against any or all of the Borrowers as often as occasion therefor may
arise and without requirement on the part of the Lenders first to marshal any of
their claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this §4.11 shall
remain in effect until all of the Obligations shall have been paid in full or
otherwise fully satisfied.  If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
§4.11 will forthwith be reinstated in effect, as though such payment had not
been made.


                       §4.12.     Interest Limitation.  All agreements between
the Borrowers and the Guarantors, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, are hereby expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Loans or otherwise, shall the amount paid or agreed to be paid
to the Lenders for the use or the forbearance of the Loans exceed the maximum
permissible under applicable law.  As used herein, the term "applicable law"
shall mean the law in effect as of the date hereof; provided, however that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Credit Agreement and other Loan Document shall be
governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of the Borrowers and the Guarantors and
the Lenders and the Administrative Agent in the execution, delivery and
acceptance of this Credit Agreement and the other Loan Documents to contract in
strict compliance with the laws of the State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the other Loan Documents at the time of
performance of such provision shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever any Lender should ever receive as interest any
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance of
the Loans and not to the payment of interest.  This provision shall control
every other provision of all agreements between the Borrowers and the Guarantors
and the Lenders and the Administrative Agent.

 
46

--------------------------------------------------------------------------------

 

                       §4.13.     Reasonable Efforts to Mitigate.  Each Lender
agrees that as promptly as practicable after it becomes aware of the occurrence
of an event or the existence of a condition that would cause it to be affected
under §§4.5, 4.6 or 4.7, such Lender will give notice thereof to the Borrower
Representative, with a copy to the Administrative Agent and, to the extent so
requested by the Borrower Representative and not inconsistent with regulatory
policies applicable to such Lender, such Lender shall use reasonable efforts and
take such actions as are reasonably appropriate (including the changing of its
lending office or branch) if as a result thereof the additional moneys which
would otherwise be required to be paid to such Lender pursuant to such sections
would be reduced other than for de minimus amounts, or the illegality or other
adverse circumstances which would otherwise require a conversion of such Loans
or result in the inability to make such Loans pursuant to such sections would
cease to exist, and in each case if, as determined by such Lender in its sole
discretion, the taking such actions would not adversely affect such Loans.


                       §4.14.     Replacement of Lenders.  If any Lender (an
"Affected Lender") (i) makes demand upon the Borrowers for (or if the Borrowers
are otherwise required to pay) amounts pursuant to §§4.5, 4.6 or 4.7, (ii) is
unable to make or maintain LIBOR Rate Loans as a result of a condition described
in §4.5, or (iii) does not vote in favor of any amendment, modification or
waiver to this Credit Agreement which, pursuant to §26, requires the vote of all
of the Lenders, and the Required Lenders shall have voted in favor of such
amendment, modification or waiver, the Borrower Representative may, within 90
days of receipt of such demand, notice or vote (or the occurrence of such other
event causing the Borrowers to be required to pay such compensation or causing
§4.5 to be applicable or failure to obtain unanimous consent or approval
required by §26) as the case may be, by notice (a "Replacement Notice") in
writing to the Administrative Agent and such Affected Lender (A) request the
Affected Lender to cooperate with the Borrowers in obtaining a replacement
lender satisfactory to the Administrative Agent and the Borrowers (the
"Replacement Lender"); (B) request the non-Affected Lenders to acquire and
assume all of the Affected Lender's Loans and Revolving Credit Commitment as
provided herein, but none of such Lenders shall be under an obligation to do so;
or (C) designate a Replacement Lender which is an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent other than when an Event of
Default has occurred and is continuing and absolutely satisfactory to the
Administrative Agent when an Event of Default has occurred and is
continuing.  If any satisfactory Replacement Lender shall be obtained, and/or
any of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender's Loans and Revolving Credit Commitment, then such Affected
Lender shall assign, in accordance with §19, all of its Revolving Credit
Commitment, Loans, Letter of Credit Participations, Notes and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender; provided, however, that (x) such assignment shall be in
accordance with the provisions of §19, shall be without recourse, representation
or warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender and/or non-Affected Lenders, as the
case may be, and (y) prior to any such assignment, the Borrowers shall have paid
to such Affected Lender all amounts properly demanded and unreimbursed under
§§4.5, 4.6, 4.7 and 4.9.

 
47

--------------------------------------------------------------------------------

 

                       §4.15     Defaulting Lender.


                                    (a)     Defaulting Lender
Adjustments.  Notwithstanding anything to the contrary contained in this Credit
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:



 
                               (i)     Waivers and Amendments.  Such Defaulting
Lender's right to approve or disapprove any amendment, waiver or consent with
respect to this Credit Agreement shall be restricted as set forth in the
definition of Required Lenders.
 
 
                               (ii)     Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to §13 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to §14 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to Cash Collateralize the Administrative
Agent's  Fronting Exposure with respect to such Defaulting Lender in accordance
with §5.11; third, as the Borrower Representative may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; fourth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender's potential future funding obligations with respect to Loans under this
Credit Agreement and (y) Cash Collateralize the Administrative Agent's future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Credit Agreement, in accordance with §5.11;
fifth, to the payment of any amounts owing to the Lenders or the Administrative
Agent as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Administrative Agent against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this Credit
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Credit Agreement; and seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Obligations in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in §12 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations
without giving effect to §4.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
§4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
 
                               (iii)     Certain Fees.
 
 
                                         (A)     Each Defaulting Lender shall be
entitled to receive a Facility Fee for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Loans funded by it, and (2) its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to §5.11.
 
 
                                         (B)     No Defaulting Lender shall be
entitled to receive any Delayed Draw Term Loan Facility Fee for any period
during which that Lender is a Defaulting Lender.
 
 
                                        (C)     Each Defaulting Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral.
 
 
                                         (D)     With respect to any Facility
Fee, Delayed Draw Term Loan Facility Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A), (B) or (C) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Administrative Agent, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Administrative
Agent's Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.



                (iv)     Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender's participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages (in each case,
calculated without regard to such Defaulting Lender's Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in §12 are
satisfied at the time of such reallocation (and, unless the Borrower
Representative shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender's Revolving Credit Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.

 
48

--------------------------------------------------------------------------------

 



                (v)     Cash Collateral.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, Cash Collateralize the Administrative Agent's Fronting Exposure in
accordance with the procedures set forth in §5.11.


                (b)     Defaulting Lender Cure.  If the Borrower Representative
and the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to §4.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.


                (c)     New Letters of Credit.  So long as any Lender is a
Defaulting Lender, the Administrative Agent shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.


            §5.     LETTERS OF CREDIT.


                      §5.1.     Commitment to Issue Letters of Credit.  Subject
to the terms and conditions hereof and the execution and delivery by the
Borrowers of a letter of credit application on the Administrative Agent's
customary form (a "Letter of Credit Application"), the Administrative Agent on
behalf of the Lenders and in reliance upon the agreement of the Lenders set
forth in §5.1(d) and upon the representations and warranties of the Borrowers
contained herein, agrees, in its individual capacity, to issue, extend and renew
for the account of the Borrowers one or more standby letters of credit
(individually, a "Letter of Credit"), in such form as may be requested from time
to time by the Borrowers and agreed to by the Administrative Agent; provided,
however, that, at all times, after giving effect to such request, (a) the sum of
the aggregate Maximum Drawing Amount and all Unpaid Reimbursement Obligations
shall not exceed $15,000,000 at any one time, and (b) the sum of (i) all L/C
Obligations, and (ii) the amount of all Revolving Credit Loans outstanding shall
not exceed the Total Revolving Credit Commitment at any time.  Notwithstanding
the foregoing, the Administrative Agent shall have no obligation to issue any
Letter of Credit to support or secure any Indebtedness of the Borrowers or any
of their Subsidiaries to the extent that such Indebtedness was incurred prior to
the proposed issuance date of such Letter of Credit, unless in any such case the
Borrowers demonstrate to the satisfaction of the Administrative Agent that (x)
such prior incurred Indebtedness was then fully secured by a prior perfected and
unavoidable

 
49

--------------------------------------------------------------------------------

 

security interest in collateral provided by the Borrowers or such Subsidiary to
the proposed beneficiary of such Letter of Credit or (y) such prior incurred
Indebtedness was then secured or supported by a letter of credit issued for the
account of the Borrowers or such Subsidiary and the reimbursement obligation
with respect to such letter of credit was fully secured by a prior perfected and
unavoidable security interest in collateral provided to the issuer of such
letter of credit by the Borrowers or such Subsidiary.


                      §5.2.     Letter of Credit Applications.  Each Letter of
Credit Application shall be completed to the satisfaction of the Administrative
Agent.  In the event that any provision of any Letter of Credit Application
shall be inconsistent with any provision of this Credit Agreement, then the
provisions of this Credit Agreement shall, to the extent of any such
inconsistency, govern.


                      §5.3.     Terms of Letters of Credit.  Each Letter of
Credit issued, extended or renewed hereunder shall, among other things,
(a) provide for the payment of sight drafts for honor thereunder when presented
in accordance with the terms thereof and when accompanied by the documents
described therein, and (b) have an expiry date of the earlier of (i) the date
one (1) year from its date of issuance and (ii) the date which is thirty (30)
days prior to the Revolving Credit Loan Maturity Date.  Each Letter of Credit so
issued, extended or renewed shall be subject to the Uniform Customs and Practice
for Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 or any successor version thereto adopted by the
Administrative Agent in the ordinary course of its business as a letter of
credit issuer and in effect at the time of issuance of such Letter of Credit
(the "Uniform Customs") or, in the case of a standby Letter of Credit, either
the Uniform Customs or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the Administrative
Agent in the ordinary course of its business as a standby letter of credit
issuer and in effect at the time of issuance of such Letter of Credit.


                      §5.4.     Reimbursement Obligations of Lenders.  Each
Lender severally agrees that it shall be absolutely liable, without regard to
the occurrence of any Default or Event of Default or any other condition
precedent whatsoever, to the extent of such Lender's Revolving Credit Commitment
Percentage, to reimburse the Administrative Agent on demand for the amount of
each draft paid by the Administrative Agent under each Letter of Credit to the
extent that such amount is not reimbursed by the Borrowers pursuant to §5.6
(such agreement for a Lender being called herein the "Letter of Credit
Participation" of such Lender).


                      §5.5.     Participations of Lenders.  Each payment made by
a Lender pursuant to §5.4 above shall be treated as the purchase by such Lender
of a participating interest in the Borrowers' Reimbursement Obligation under
§5.6 in an amount equal to such payment.  Each Lender shall share in accordance
with its participating interest in any interest which accrues pursuant to §5.6.


                      §5.6.     Reimbursement Obligation of the Borrowers.  In
order to induce the Administrative Agent to issue, extend and renew each Letter
of Credit and the Lenders to participate therein, the Borrowers hereby agree to
reimburse or pay to the Administrative Agent,

 
50

--------------------------------------------------------------------------------

 

for the account of the Administrative Agent or (as the case may be) the Lenders,
with respect to each Letter of Credit issued, extended or renewed by the
Administrative Agent hereunder,


                                   (a)     except as otherwise expressly
provided in §5.6(b), on each date that any draft presented under such Letter of
Credit is honored by the Administrative Agent, or the Administrative Agent
otherwise makes a payment with respect thereto, (i) the amount paid by the
Administrative Agent under or with respect to such Letter of Credit, and (ii)
the amount of any taxes, fees, charges or other costs and expenses whatsoever
incurred by the Administrative Agent or any Lender in connection with any
payment made by the Administrative Agent or any Lender under, or with respect
to, such Letter of Credit (it being understood that such payment to the
Administrative Agent shall, subject to the satisfaction of the conditions set
forth herein, be made from the proceeds of a Revolving Credit Loan made to the
Borrowers pursuant to §2.4);


                                   (b)     upon the reduction (but not
termination) of the Total Revolving Credit Commitment to an amount less than the
Maximum Drawing Amount on all Letters of Credit, an amount equal to such
difference, which amount shall be held by the Administrative Agent for the
ratable benefit of the Lenders and the Administrative Agent as cash collateral
for all L/C Obligations; and


                                   (c)     upon the termination of the Total
Revolving Credit Commitment, or the acceleration of the Reimbursement
Obligations with respect to all Letters of Credit in accordance with §13, an
amount equal to the then Maximum Drawing Amount on all Letters of Credit, which
amount shall be held by the Administrative Agent for the ratable benefit of the
Lenders and the Administrative Agent as cash collateral for all Reimbursement
Obligations.


Each such payment shall be made to the Administrative Agent at the
Administrative Agent's Head Office in immediately available funds or (in the
case of clause (a) of this §5.6) from the direct application of the proceeds of
a Revolving Credit Loan made pursuant to §2.4 hereof.  In the event that the
obligations of the Borrowers under §5.6(a) can not, in compliance with the
provisions of this Credit Agreement, be satisfied in full by the making of a
Revolving Credit Loan pursuant to §2.4, the Administrative Agent shall so notify
the Borrowers, in which case the obligations of the Borrowers under §5.6(a)
shall be immediately due and payable to the Administrative Agent.  Interest on
any and all amounts remaining unpaid by the Borrowers under this §5.6 at any
time from the date such amounts become due and payable (whether as stated in
this §5.6, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Administrative Agent on demand at the
rate then in effect for overdue principal on the Revolving Credit
Loans.  Notwithstanding anything contained in this Credit Agreement or any other
Loan Document to the contrary, all amounts payable by the Borrowers under this
§5.6 as a result of the occurrence of an Event of Default under §13.1(g) or (h)
shall automatically become due and payable by the Borrowers without any notice
or demand by the Administrative Agent, any Lender or any other Person.


                      §5.7.     Letter of Credit Payments.  If any draft shall
be presented or other demand for payment shall be made under any Letter of
Credit, the Administrative Agent shall notify the Borrowers of the date and
amount of the draft presented or demand for payment and of the date and time
when it expects to pay such draft or honor such demand for payment.  If the
Borrowers

 
51

--------------------------------------------------------------------------------

 

fail to reimburse the Administrative Agent as provided in §5.6 on or before the
date that such draft is paid or other payment is made by the Administrative
Agent, the Administrative Agent may at any time thereafter notify the Lenders of
the amount of any such Unpaid Reimbursement Obligation.  No later than 3:00 p.m.
(New York time) on the Business Day next following the receipt of such notice,
each Lender shall make available to the Administrative Agent, at the
Administrative Agent's Head Office, in immediately available funds, such
Lender's Revolving Credit Commitment Percentage of such Unpaid Reimbursement
Obligation, together with an amount equal to the product of (a) the average,
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount equal to such Lender's Revolving Credit Commitment Percentage of such
Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of which is
the number of days that elapse from and including the date the Administrative
Agent paid the draft presented for honor or otherwise made payment to the date
on which such Lender's Revolving Credit Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  The responsibility
of the Administrative Agent to the Borrowers and the Lenders shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.


                      §5.8.     Obligations Absolute. The Borrowers' obligations
under this §5 shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment which the Borrowers may have or have had against the
Administrative Agent, any Lender or any beneficiary of a Letter of Credit.  The
Borrowers further agree with the Administrative Agent and the Lenders that the
Administrative Agent and the Lenders shall not be responsible for, and the
Borrowers' Reimbursement Obligations under §5.6 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrowers, the beneficiary of any Letter of Credit or any financing institution
or other party to which any Letter of Credit may be transferred or any claims or
defenses whatsoever of the Borrowers against the beneficiary of any Letter of
Credit or any such transferee.  The Administrative Agent and the Lenders shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit.  The Borrowers agree that any action taken
or omitted by the Administrative Agent or any Lender under or in connection with
each Letter of Credit and the related drafts and documents, if done in good
faith, shall be binding upon the Borrowers and shall not result in any liability
on the part of the Administrative Agent or any Lender to the Borrowers.


                      §5.9.     Reliance by Issuer. To the extent not
inconsistent with §5.8, the Administrative Agent shall be entitled to rely, and
shall be fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts

 
52

--------------------------------------------------------------------------------

 

selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Revolving Credit Notes or of a Letter of
Credit Participation.


                      §5.10.     Letter of Credit Fees. The Borrowers shall pay
a fee, quarterly in arrears on the first Business Day of the following quarter
(a "Letter of Credit Fee"), to the Administrative Agent in respect of each
Letter of Credit an amount equal to the product of (i) the Applicable Margin for
Revolving Credit Loans which are LIBOR Rate Loans and (ii) the face amount of
such Letter of Credit.  The Letter of Credit Fee shall be for the accounts of
the Lenders in accordance with their respective Revolving Credit Commitment
Percentages.  The Borrowers shall pay a fee, quarterly in arrears on the first
Business Day of the following quarter following the date of issuance or any
extension or renewal of any Letter of Credit, equal to one-eighth of one percent
(0.125%) per annum of the face amount of each Letter of Credit solely for the
account of the Administrative Agent, as a fronting fee.  In respect of each
Letter of Credit, the Borrowers shall also pay to the Administrative Agent for
the Administrative Agent's own account, at such other time or times as such
charges are customarily made by the Administrative Agent, including the
Administrative Agent's customary issuance, amendment, negotiation or document
examination and other administrative fees as in effect from time to time.


                      §5.11.     Cash Collateral.  At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent the Borrowers shall Cash Collateralize the
Administrative Agent's Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to §4.15(a)(iv) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than 105% of the Fronting
Exposure of the Administrative Agent with respect to Letters of Credit issued
and outstanding at such time (the "Minimum Collateral Amount").


                      (a)     Grant of Security Interest.  The Borrowers, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of itself, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders' obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (b) below.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 
53

--------------------------------------------------------------------------------

 

                      (b)     Application.  Notwithstanding anything to the
contrary contained in this Credit Agreement, Cash Collateral provided under this
§5.11 or §4.15 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender's obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.


                      (c)     Termination of Requirement.  Cash Collateral (or
the appropriate portion thereof) provided to reduce the Administrative Agent's
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this §5.11 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent that
there exists excess Cash Collateral; provided that, subject to §4.15 the Person
providing Cash Collateral and the Administrative Agent may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


            §6.     GUARANTIES. Each of the Guarantors will jointly and
severally guaranty all of the Obligations pursuant to its Guaranty.  The
Obligations are full recourse obligations of each Borrower and each Guarantor,
and all of the respective assets and properties of each Borrower and each
Guarantor shall be available for the payment in full in cash and performance of
the Obligations.


            §7.     REPRESENTATIONS AND WARRANTIES. Each of the Borrowers, for
itself and for each of the other Borrowers and for each Guarantor insofar as any
such statements relate to such Guarantor represents and warrants to the
Administrative Agent and the Lenders as follows:


                      §7.1.     Authority; Etc.


                       (a)       Organization; Good Standing.



 
          (i)     SALP is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware; Holdings is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; each of SALP and Holdings has all requisite
partnership or corporate, as the case may be, power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and each of SALP and Holdings is in good standing as a foreign
entity and is duly authorized to do business in the jurisdictions where the Real
Estate owned by it is located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a Material Adverse Effect.
 
 
          (ii)     Sovran is a corporation duly organized, validly existing and
in good standing under the laws of the State of Maryland; each Subsidiary of
Sovran is duly organized, validly existing and in good standing as a corporation
or partnership or other entity, as the case may be, under the laws of the state
of its organization; Sovran and each of its Subsidiaries has all requisite
corporate or partnership or other entity, as the case may be, power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and Sovran and each of its Subsidiaries is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where such qualification is necessary (including, as to Sovran, in
the State of New York) except where a failure to be so qualified in such other
jurisdiction would not have a materially adverse effect on the business, assets
or financial condition of Sovran or such Subsidiary.
 
          (iii)     As to each subsequent Guarantor, a provision similar, as
applicable, to (a)(i) or (ii) above shall be included in each such subsequent
Guarantor's Subsidiary Guaranty, and the Borrowers shall be deemed to make for
itself and on behalf of each such subsequent Guarantor a representation and
warranty as to such provision regarding such subsequent Guarantor.



                       (b)     Capitalization.



 
          (i)     The outstanding equity of SALP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable as set forth in
Schedule 7.1(b) hereto.  All of the issued and outstanding general partner
interests of SALP are owned and held of record by Holdings; all of the limited
partner interests of SALP are owned and held of record as set forth in Schedule
7.1(b) hereto.  Except as set forth in the Agreement of Limited Partnership of
SALP or as disclosed in Schedule 7.1(b) hereto, as of the Restatement Date there
are no outstanding securities or agreements exchangeable for or convertible into
or carrying any rights to acquire any equity interests in SALP.  Except as
disclosed in Schedule 7.1(b), as of the Restatement Date there are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on SALP or Sovran which require or could require SALP
or Sovran to sell, grant, transfer, assign, mortgage, pledge or otherwise
dispose of any equity interests of SALP.  No general partnership interests of
SALP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies, or any other similar
agreements or interests (whether written or oral).
 
 
          (ii)     As of the Restatement Date, the authorized capital stock of,
or any other equity interests in Holdings are as set forth in Schedule 7.1(b),
and the issued and outstanding voting and nonvoting shares of the common stock
of Holdings, and all of the other equity interests in Holdings, all of which
have been duly issued and are outstanding and fully paid and non-assessable, are
owned and held of record by Sovran.  Except as disclosed in Schedule 7.1(b), as
of the Restatement Date there are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
equity interests in Holdings, and there are no outstanding options, warrants, or
other similar rights to acquire any shares of any class in the capital of or any
other equity interests in Holdings.  As of the Restatement Date there are no
outstanding commitments, options, warrants, calls or other agreements or
obligations (whether written or oral) binding on Holdings to issue, sell, grant,
transfer, assign, mortgage, pledge or otherwise dispose of any shares of any
class in the capital of or other equity interests in Holdings.  No shares of, or
equity interests in Holdings held by Sovran are subject to any restrictions on
transfer pursuant to any of Holding's applicable charter, by­laws or any
shareholder agreements, voting agreements, voting trusts, trust agreements,
trust deeds, irrevocable proxies or any other similar agreements or instruments
(whether written or oral).



                       (c)     Due Authorization.  The execution, delivery and
performance of this Credit Agreement and the other Loan Documents to which any
of the Borrowers or any of the Guarantors is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Borrower and such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Borrower or such Guarantor and any
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Borrower or such Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to such Borrower
or such Guarantor, (iv) do not conflict with any provision of the agreement of
limited partnership, any certificate of limited partnership, the charter
documents or by-laws of such Borrower or such Guarantor or any general partner
or other controlling Person thereof, and (v) do not contravene any provisions
of, or constitute a default, Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to such Borrower or such Guarantor or any of such Borrower's or
such Guarantor's properties (except for any such failure to comply under any
such other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not have a Material Adverse Effect) or result in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of any Borrower, the Operating Subsidiaries
or any Guarantor.

 
54

--------------------------------------------------------------------------------

 

                       (d)     Enforceability.  Each of the Loan Documents to
which any of the Borrowers or any of the Guarantors is a party has been duly
executed and delivered and constitutes the legal, valid and binding obligations
of each such Borrower and each such Guarantor, as the case may be, subject only
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


                      §7.2.     Governmental Approvals. The execution, delivery
and performance by each Borrower of this Credit Agreement and by each Borrower
and each Guarantor of the other Loan Documents to which such Borrower or such
Guarantor is or is to become a party and the transactions contemplated hereby
and thereby do not require (i) the approval or consent of any governmental
agency or authority other than those already obtained, or (ii) filing with any
governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.


                      §7.3.     Title to Properties; Leases.


                      The Borrowers, the Guarantors and their respective
Subsidiaries each has good title to all of its respective properties, assets and
rights of every name and nature purported to be owned by it, including, without
limitation, that:


                      (a)     As of the Restatement Date (with respect to
Unencumbered Properties designated as such on the Restatement Date) or the date
of designation as an Unencumbered Property (with respect to Unencumbered
Properties acquired and/or designated as such after the Restatement Date), and
in each case to the best of its knowledge thereafter, (i) a Borrower or (if
after the Restatement Date) a Guarantor holds good and clear record and
marketable title to the Unencumbered Properties, subject to no rights of others
(except, with respect to a Ground Lease, the rights of the lessor), including
any mortgages, conditional sales agreements, title retention agreements, liens
or encumbrances, except for Permitted Liens, and (ii) the Unencumbered
Properties satisfy the requirements for an Unencumbered Property set forth in
the definition thereof.  Schedule 7.3(a) sets forth a list of all Unencumbered
Properties as of the Restatement Date.


                      (b)     Each of the Borrowers and each of the then
Guarantors will, as of the Restatement Date, own all of the assets as reflected
in the financial statements of the Borrowers described in §7.4 or acquired since
the date of such financial statements (except property and assets sold or
otherwise disposed of in the ordinary course of business since that date).


                      (c)     Each of the direct or indirect interests of the
Borrowers or Holdings in any Partially-Owned Entity is set forth on Schedule
7.3(c) hereto, including the type of entity in which the interest is held, the
percentage interest owned by such Borrower or Holdings in such entity, the
capacity in which such Borrower or Holdings holds the interest, and such
Borrower's or Holdings' ownership interest therein.

 
55

--------------------------------------------------------------------------------

 

                      §7.4.     Financial Statements.  The following financial
statements have been furnished to each of the Lenders:


                      (a)     The audited consolidated balance sheet of Sovran
and its Subsidiaries (including, without limitation, SALP) as of December 31,
2010 and the related consolidated statement of operations, shareholders' equity
and cash flows for the fiscal year ended December 31, 2010 and the audited
consolidated statement of operations, shareholders' equity and cash flows for
the fiscal year then ended, certified by the chief financial officer of
Sovran.  Such financial statements have been prepared in accordance with GAAP
and fairly present the financial condition of Sovran and its Subsidiaries as of
the close of business on the dates thereof and the results of operations for the
fiscal periods then ended.  There are no contingent liabilities of Sovran or any
of its Subsidiaries as of such dates involving material amounts, known to the
officers of the Borrowers, not disclosed in said financial statements and the
related notes thereto.


                      (b)     The unaudited consolidated balance sheet of Sovran
and its Subsidiaries (including, without limitation, SALP) as of June 30, 2011
and the related consolidated statement of operations and cash flows for the
fiscal quarter ended June 30, 2011 and the unaudited consolidated statement of
operations and cash flows for the fiscal quarter then ended, certified by the
chief financial officer of Sovran.  Such financial statements have been prepared
in accordance with GAAP and fairly present the financial condition of Sovran and
its Subsidiaries as of the close of business on the dates thereof and the
results of operations for the fiscal periods then ended (subject to changes
resulting from normal year-end audit adjustments).  There are no contingent or
other liabilities of Sovran or any of its Subsidiaries as of such dates
involving material amounts, known to the officers of the Borrowers, not
disclosed in said financial statements and the related notes thereto.


                      (c)     The SEC Filings.


                      §7.5.     Fiscal Year.  The Borrowers and their respective
Subsidiaries each has a fiscal year which is the twelve months ending on
December 31 of each calendar year.


                      §7.6.     Licenses, Permits, Franchises, Patents,
Copyrights, Etc.


                      (a)     Each Borrower, each Guarantor and each of their
respective Subsidiaries own and possesses all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses, authorizations and permits,
and rights in respect of the foregoing, adequate for the conduct of their
respective businesses substantially as now conducted without known conflict with
any rights of others, including all Permits.


                      (b)     To the best knowledge of each Borrower, no product
or service of either Borrower or any Guarantor or Subsidiary infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, service mark, trademark, trade name or other right owned by any other
Person.


                      (c)     To the best knowledge of each Borrower, there is
no material violation by any Person of any right of either Borrower or any
Guarantor or Subsidiary with respect to any

 
56

--------------------------------------------------------------------------------

 

patent, copyright, service mark, trademark, trade name or other right owned or
used by either Borrower or any Guarantor or Subsidiary.


                      §7.7.     Litigation.  Except as stated on Schedule 7.7
there are no actions, suits, proceedings or investigations of any kind pending
or threatened against any Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or materially impair the right of such Borrower, such
Guarantor or their respective Subsidiaries to carry on their respective
businesses substantially as now conducted by them, or result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained, as reflected in the applicable financial statements of the
Borrowers, or which question the validity of this Credit Agreement or any of the
other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.


                      §7.8.      No Materially Adverse Contracts, Etc.  None of
any Borrower, any Guarantor or any of their respective Subsidiaries is subject
to any charter, corporate, partnership or other legal restriction, or any
judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect.  None of any Borrower, any Guarantor
or any of their respective Subsidiaries is a party to any contract or agreement
that has or is expected, in the judgment of their respective officers, to have a
Material Adverse Effect.


                      §7.9.      Compliance With Other Instruments, Laws,
Etc.  None of any Borrower, any Guarantor or any of their respective
Subsidiaries is in violation of any provision of its partnership agreement,
charter documents, bylaws or other organizational documents, as the case may be,
or any respective agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result, individually or in the aggregate, in the imposition of
substantial penalties or have a Material Adverse Effect.


                      §7.10.      Tax Status.


                      (a)     (i) Each of the Borrowers, the Guarantors and
their respective Subsidiaries (A) has timely made or filed all federal, state
and local income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (B) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (C) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the respective officers of the Borrowers and the
Guarantors and their respective Subsidiaries know of no basis for any such
claim.  The federal income tax liabilities of the Borrowers and their
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 2006.


                      (b)     To the best of the Borrowers' knowledge, each
Partially-Owned Entity (i) has timely made or filed all federal, state and local
income and all other tax returns, reports and

 
57

--------------------------------------------------------------------------------

 

declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and by appropriate proceedings, and (iii) has set aside on its
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  To the best of the Borrowers' knowledge, except as otherwise disclosed
in writing to the Administrative Agent, there are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction
from any Partially-Owned Entity, and the officers of the Borrowers know of no
basis for any such claim.


                      §7.11.     No Event of Default; No Materially Adverse
Changes.  No default, Default or Event of Default has occurred and is
continuing.  Since December 31, 2010, there has occurred no materially adverse
change in the businesses, assets, operations, conditions (financial or
otherwise) or prospects of Sovran and its Subsidiaries or SALP and its
Subsidiaries from that shown on or reflected in the audited consolidated balance
sheet of Sovran and its Subsidiaries as of December 31, 2010, or the
consolidated statement of income for the fiscal year then ended, other than
changes in the ordinary course of business that have not had, and could not
reasonably be expected to have, a Material Adverse Effect.


                      §7.12.     Investment Company Act.  None of any Borrower,
any Guarantor or any of their respective Subsidiaries is an "investment
company", or an "affiliated company" or a "principal underwriter" of an
"investment company", as such terms are defined in the Investment Company Act of
1940.


                      §7.13.     Absence of UCC Financing Statements,
Etc.  Except for Permitted Liens, there will be no financing statement, security
agreement, chattel mortgage, real estate mortgage, equipment lease, financing
lease, option, encumbrance or other document filed or recorded with any filing
records, registry, or other public office, that purports to cover, affect or
give notice of any present or possible future lien or encumbrance on, or
security interest in, any Unencumbered Property.  Neither any Borrower nor any
Guarantor has pledged or granted any lien on or security interest in or
otherwise encumbered or transferred any of their respective interests in any
Subsidiary (including in the case of Sovran, its interests in SALP, and in the
case of any Borrower, its interests in the Operating Subsidiaries) or in any
Partially-Owned Entity.


                      §7.14.     Absence of Liens. A Borrower or a Guarantor is
the owner of the Unencumbered Properties free from any lien, security interest,
encumbrance and any other claim or demand, except for Permitted Liens.


                      §7.15.     Certain Transactions. Except as set forth on
Schedule 7.15, none of the officers, partners, directors, or employees of any
Borrower or any Guarantor or any of their respective Subsidiaries is presently a
party to any transaction with any Borrower, any Guarantor or any of their
respective Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrowers, any
corporation, partnership, trust or other entity in which any

 
58

--------------------------------------------------------------------------------

 

officer, partner, director, or any such employee or natural Person related to
such officer, partner, director or employee or other Person in which such
officer, partner, director or employee has a direct or indirect beneficial
interest has a substantial interest or is an officer, director, trustee or
partner.


                      §7.16.     Employee Benefit Plans.



 
           §7.16.1.     In General.  Each Employee Benefit Plan and each
Guaranteed Pension Plan has been maintained and operated in compliance in all
material respects with the provisions of ERISA and, to the extent applicable,
the Code, including but not limited to the provisions thereunder respecting
prohibited transactions and the bonding of fiduciaries and other persons
handling plan funds as required by Section 412 of ERISA.  The Borrowers have
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under  Section 103(d) of ERISA, with respect to each
Guaranteed Pension Plan.  The expected post-retirement benefit obligation
(determined as of the last day of each Borrower's most recently ended fiscal
year in accordance with Financial Accounting Standards Board Statement No. 106,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of each Borrower and its Subsidiaries is not
material.
 
 
           §7.16.2.     Terminability of Welfare Plans.  No Employee Benefit
Plan, which is an employee welfare benefit plan within the meaning of Section
3(1) or Section 3(2)(B) of ERISA, provides benefit coverage subsequent to
termination of employment, except as required by Title I, Part 6 of ERISA or the
applicable state insurance laws.  The Borrowers may terminate each such employee
welfare benefit plan at any time (or at any time subsequent to the expiration of
any applicable bargaining agreement) in the discretion of the Borrowers without
liability to any Person other than for claims arising prior to termination.
 
 
           §7.16.3.     Guaranteed Pension Plans.  Each contribution required to
be made to a Guaranteed Pension Plan, whether required to be made to avoid the
incurrence of an accumulated funding deficiency, the notice or lien provisions
of Section 302(f) of ERISA, or otherwise, has been timely made.  No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan, and neither any Borrower
or any Guarantor nor any ERISA Affiliate is obligated to or has posted security
in connection with an amendment to a Guaranteed Pension Plan pursuant to Section
307 of ERISA or Section 401(a)(29) of the Code.  No liability to the PBGC (other
than required insurance premiums, all of which have been paid) has been incurred
by any Borrower or any Guarantor or any ERISA Affiliate with respect to any
Guaranteed Pension Plan and there has not been any ERISA Reportable Event (other
than an ERISA Reportable Event as to which the requirement of thirty (30) days
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC.  Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of all
such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities, by more than $500,000.
 
 
           §7.16.4.     Multiemployer Plans. Neither any Borrower nor any
Guarantor nor any ERISA Affiliate has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under Section 4201 of ERISA or
as a result of a sale of assets described in Section 4204 of ERISA.  Neither any
Borrower nor any Guarantor nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or is at risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under Section 4041A of ERISA.
 



                      §7.17.     Regulations U and X.  The proceeds of the Loans
and the Letters of Credit shall be used for the purposes described in §8.12.  No
portion of any Loan is to be used, and no portion of any Letter of Credit is to
be obtained, for the purpose of purchasing or carrying any "margin security" or
"margin stock" in violation of (and, as such terms are used in) Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.


                      §7.18.     Environmental Compliance.  The Borrowers have
caused environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
Estate, the Locke Properties and the operations conducted thereon.  Based upon
such assessments and/or investigation, except as set forth on Schedule 7.18, the
Borrowers represent and warrant that:


                     (a)     None of any Borrower, any Guarantor, any of their
respective Subsidiaries or any operator of the Real Estate, any Locke Property
or any portion of such Real Estate or Locke Property, or any operations thereon
is in violation, or alleged violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act ("RCRA"), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986 ("SARA"), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter "Environmental Laws"), which violation or alleged
violation has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a Material Adverse Effect, or
constitutes a Disqualifying Environmental Event with

 
59

--------------------------------------------------------------------------------

 

respect to any Unencumbered Property.


                     (b)     None of any Borrower, any Guarantor or any of their
respective Subsidiaries has received notice from any third party, including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
("EPA") as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
("Hazardous Substances") which it has generated, transported or disposed of has
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that any Borrower, any Guarantor or any of
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party's incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances; which event
described in any such notice would have a material adverse effect on the
business, assets or financial condition of any Borrower, any Guarantor or any of
their respective Subsidiaries, or constitutes a Disqualifying Environmental
Event with respect to any Unencumbered Property.


                     (c)     Except as set forth on Schedule 7.18, (i) no
portion of the Real Estate or any Locke Property has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate or any Locke Property except in accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrowers, the Guarantors, their respective Subsidiaries or the operators of
their respective properties, or any ground or space tenants on any Real Estate
or any Locke Property, no Hazardous Substances have been generated or are being
used on such Real Estate or any such Locke Property except in accordance with
applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a "Release") or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate or any Locke
Property, (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate or any Locke Property which,
through soil or groundwater contamination, may have come to be located on such
Real Estate or Locke Property, and (v) any Hazardous Substances that have been
generated on any of the Real Estate or any Locke Property during ownership
thereof by a Borrower or a Guarantor or any of their respective Subsidiaries
have been transported off-site only by carriers having an identification number
issued by the EPA, treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, which transporters and facilities have been and are, to the best of the
Borrowers' knowledge, operating in compliance with such permits and applicable
Environmental Laws; any of which events described in clauses (i) through (v)
above would have a material adverse effect on the business, assets or financial
condition of any Borrower, any Guarantor or any of their respective

 
60

--------------------------------------------------------------------------------

 

Subsidiaries, or constitutes a Disqualifying Environmental Event with respect to
any Unencumbered Property.  Notwithstanding that the representations contained
herein are limited to the knowledge of the Borrowers, any such limitation shall
not affect the covenants specified in §8.11 or elsewhere in this Credit
Agreement.


                     (d)     None of the Borrowers, the Guarantors, the Real
Estate or any Locke Property is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement, by virtue of the transactions
set forth herein and contemplated hereby, or as a condition to the effectiveness
of any other transactions contemplated hereby.


                     (e)     There has been no change in the status of the
information disclosed on Schedule 7.18, that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect (after taking into account any indemnities, escrows or other similar
protections provided by a third party for the matters set forth in Schedule
7.18).


                     (f)     a phase I environmental site assessment was
prepared for each Locke Property and the results of each such phase I
environmental site assessment indicated (i) no suggested remediation in excess
of $10,000 in aggregate amount for all such Locke Properties and (ii) no need,
requirement or suggestion for a phase II environmental site assessment on any
such Locke Property.


                      §7.19.     Subsidiaries.  Schedule 7.19 sets forth all of
the respective Subsidiaries of Sovran or SALP, and Schedule 7.19 will be updated
to reflect any subsequent Guarantor and its Subsidiaries, if any.


                      §7.20.     Loan Documents.  All of the representations and
warranties of the Borrowers and the Guarantors made in this Credit Agreement and
in the other Loan Documents or any document or instrument delivered to the
Administrative Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.


                      §7.21.     REIT Status.  Sovran has not taken any action
that would prevent it from maintaining its qualification as a REIT for its tax
year ended December 31, 2010, or from maintaining such qualification at all
times during the term of the Loans.  Sovran is not a "pension held REIT" within
the meaning of §856(h)(3)(D) of the Code.


                      §7.22.     Solvency. The fair value of the business and
assets of each of the Borrowers and each Guarantor exceeds the amount that will
be required to pay its respective liabilities (including, without limitation,
contingent, subordinated, unmatured and unliquidated liabilities on existing
debts, as such liabilities may become absolute and matured), in each case after
giving effect to the transactions contemplated by this Credit Agreement
(including, without limitation, the use of the proceeds of the Loans and the
Letters of Credit issued hereunder).

 
61

--------------------------------------------------------------------------------

 

Neither the Borrowers nor the Guarantors, after giving effect to the
transactions contemplated by this Credit Agreement, will be engaged in any
business or transaction, or about to engage in any business or transaction, for
which such Person has unreasonably small assets or capital (within the meaning
of the Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act
and Section 548 of the Federal Bankruptcy Code), and neither the Borrowers nor
any Guarantor has any intent to:



 
        (a)     hinder, delay or defraud any entity to which any of them is, or
will become, on or after the Restatement Date, indebted, or
 
 
        (b)     incur debts that would be beyond any of their ability to pay as
they mature.



                      §7.23.     Trading Status.  No security of Sovran traded
on the New York Stock Exchange has been suspended from trading.


                      §7.24.     Existing Indebtedness; Liens.


                                    (a)     Schedule 7.24 sets forth a complete
and correct list of all outstanding Indebtedness of the Borrowers, the
Guarantors and their respective Subsidiaries as of Restatement Date (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any and Guaranty thereof, if any).  Neither of the
Borrowers nor any Guarantor or Subsidiary is in default and no waiver of default
is currently in effect, in the payment of any principal or interest on any
Indebtedness of the Borrowers or such Guarantor or Subsidiary, and no event or
condition exists with respect to any Indebtedness of the Borrowers, the
Guarantors or any of their respective Subsidiaries, that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.


                                    (b)     Except as disclosed in
Schedule 7.24, neither of the Borrowers nor any Guarantor or Subsidiary has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by §9.2.


                                    (c)     Neither any Borrower nor any
Guarantor or Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of such Person, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the
Borrowers, any Guarantor or any Subsidiary, except as expressly provided in
§9.10.


                      §7.25.     Foreign Assets Control Regulations.


                                    (a)     Neither any Borrower nor any
Guarantor or Subsidiary or Affiliate of the Borrower or any Guarantor (each
Guarantor, Subsidiary and Affiliate of the Borrower or any Guarantor, a
"Controlled Entity") (i) is a Person whose name appears on the list of Specially

 
62

--------------------------------------------------------------------------------

 

Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, U.S. Department of Treasury ("OFAC") (an "OFAC Listed Person")
or (ii) is a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a "Blocked Person") or (iii) has any investments in, or knowingly
(as such term is defined in Section 101(6) of CISADA) engages in any dealings or
transactions with, any Blocked Person.


                                    (b)     No part of the proceeds from the
Loans or Letters of Credit made or issued hereunder constitute or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used, directly by the Borrowers or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.


                                    (c)     To the Borrowers' actual knowledge
after making due inquiry, neither any Borrower nor any Controlled Entity (i) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law
(collectively, "Anti-Money Laundering Laws"), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Borrowers have taken reasonable measures appropriate to the circumstances (in
any event as required by applicable law) to ensure that each Borrower and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.


                                    (d)     No part of the proceeds from the
Loans or Letters of Credit made or issued hereunder will be used, directly or
indirectly, for any improper payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage. The Borrowers have taken reasonable measures appropriate to
the circumstances (in any event as required by applicable law) to ensure that
each Borrower and each Controlled Entity is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.


            §8.     AFFIRMATIVE COVENANTS OF THE BORROWERS AND
THE  GUARANTORS.  Each of the Borrowers for itself and on behalf of each of the
Guarantors (if and to the extent expressly included in Subsections contained in
this Section) covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or the Lenders
have any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:


                      §8.1.     Punctual Payment.  The Borrowers will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all Reimbursement Obligations and all interest, fees, charges and other amounts
provided for in this Credit Agreement and the other Loan Documents, all in
accordance with the terms of this Credit Agreement and the Notes, and

 
63

--------------------------------------------------------------------------------

 

the other Loan Documents.


                      §8.2.     Maintenance of Office.  Each of the Borrowers
and the Guarantors will maintain its chief executive office in Williamsville,
New York, or at such other place in the contiguous United States of America as
each of them shall designate upon written notice to the Administrative Agent to
be delivered within five (5) days of such change, where notices, presentations
and demands to or upon the Borrowers and the Guarantors, as the case may be, in
respect of the Loan Documents may be given or made.


                      §8.3.     Records and Accounts.  Each of the Borrowers and
the Guarantors will (a) keep, and cause each of its Subsidiaries to keep, true
and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP and all applicable requirements of
any governmental authority having legal or regulatory jurisdiction over such
Borrower, such Guarantor or such Subsidiary, as the case may be, (b) maintain
adequate accounts and reserves for all taxes (including income taxes),
contingencies, depreciation and amortization of its properties and the
properties of its Subsidiaries and (c) at all times engage Ernst & Young LLP or
other Accountants as the independent certified public accountants of Sovran,
SALP and their respective Subsidiaries and will not permit more than thirty (30)
days to elapse between the cessation of such firm's (or any successor firm's)
engagement as the independent certified public accountants of Sovran, SALP and
their respective Subsidiaries and the appointment in such capacity of a
successor firm as Accountants.


                      §8.4.     Financial Statements, Certificates and
Information.  The Borrowers will deliver to the Administrative Agent:


                                   (a)     as soon as practicable, but in any
event not later than ninety (90) days after the end of each of its fiscal years
(or such shorter period as is 15 days greater than the period applicable to the
filing of Sovran's Annual Report on Form 10-K with the SEC regardless of whether
Sovran is subject to the filing requirements thereof):



 
          (i)     in the case of SALP, if prepared, the audited consolidated
balance sheet of SALP and its Subsidiaries at the end of such year, and the
related audited consolidated statements of operations, funds available for
distribution and cash flows for the year then ended, in each case (except for
cash flow statements) with supplemental consolidating schedules provided by
SALP; and
 
 
          (ii)     in the case of Sovran, the audited consolidated and
consolidating (for Subsidiaries which own Real Estate) balance sheet of Sovran
and its Subsidiaries (including, without limitation, SALP and its Subsidiaries)
at the end of such year, and the related audited consolidated and consolidating
(for Subsidiaries which own Real Estate) statements of operations, cash flows
and shareholders' equity for the year then ended;




 
64

--------------------------------------------------------------------------------

 

each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by (x) a certification by the principal
financial officer of SALP or Sovran, as applicable, that the information
contained in such financial statements fairly presents the financial position of
SALP or Sovran (as the case may be) and its Subsidiaries on the date thereof and
(y) an auditor's report prepared without qualification by the Accountants;


                                   (b)     as soon as practicable, but in any
event not later than forty-five (45) days after the end of each of its fiscal
quarters (or such shorter period as is 15 days greater than the period
applicable to the filing of Sovran's Quarterly Report on Form 10-Q with the SEC
regardless of whether Sovran is subject to the filing requirements thereof)
commencing with the fiscal quarter ending June 30, 2011:



 
          (i)     in the case of SALP, if prepared, copies of the unaudited
consolidated balance sheet of SALP and its Subsidiaries as at the end of such
quarter, and the related unaudited consolidated statements of operations, funds
available for distribution and cash flows for the portion of SALP's fiscal year
then elapsed, with supplemental consolidating schedules (except with respect to
cash flow statements) provided by SALP; and
 
 
          (ii)     in the case of Sovran, copies of the unaudited consolidated
and consolidating (for Subsidiaries which own Real Estate) balance sheet of
Sovran and its Subsidiaries (including, without limitation, SALP and its
Subsidiaries) as at the end of such quarter, and the related unaudited
consolidated and consolidating (for Subsidiaries which own Real Estate)
statements of operations and cash flows for the portion of Sovran's fiscal year
then elapsed;



Setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the principal financial
officer of SALP or Sovran, as applicable, that the information contained in such
financial statements fairly presents the financial position of SALP or Sovran
(as the case may be) and its Subsidiaries on the date thereof (subject to
year-end adjustments);


                                   (c)     simultaneously with the delivery of
the financial statements referred to in subsections (a) and (b) above, a
statement in the form of Exhibit D-2, or Exhibit D-3, as the case may be, signed
by the chief financial officer of SALP or Sovran, as applicable, and (if
applicable) reconciliations to reflect changes in GAAP since March 31, 2011;
and, in the case of Sovran, setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and a list of
all Excluded Subsidiaries as of such date and including a description of each
such Excluded Subsidiary's Real Estate and Indebtedness;

 
65

--------------------------------------------------------------------------------

 

                                   (d)     promptly as they become available, a
copy of each report (including any so-called management letters) submitted to
any Borrower or any Guarantor or any of their respective subsidiaries by the
Accountants in connection with each annual audit of the books of any Borrower or
any Guarantor or such subsidiary by such Accountants or in connection with any
interim audit thereof pertaining to any phase of the business of any Borrower or
any Guarantor or any such subsidiary;


                                   (e)     contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature sent to the
holders of any Indebtedness of any Borrower or any Guarantor (other than the
Loans) for borrowed money, to the extent that the information or disclosure
contained in such material refers to or could reasonably be expected to have a
Material Adverse Effect;


                                   (f)     contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature filed with the SEC
or sent to the stockholders of Sovran;


                                   (g)     as soon as practicable, but in any
event not later than ninety (90) days after the end of each fiscal year of
Sovran, copies of the Form 10-K statement filed by Sovran with the SEC for such
fiscal year, and as soon as practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter of Sovran, copies of
the Form 10-Q statement filed by Sovran with the SEC for such fiscal quarter;


                                   (h)     within 30 days after the end of each
fiscal year of Sovran and SALP, a five-year capital plan of SALP and its
Subsidiaries; and


                                   (i)     from time to time such other
financial data and information about the Borrowers, the Guarantors, their
respective Subsidiaries, the Real Estate and the Partially-Owned Entities which
is prepared by such Person in the normal course of its business or is required
for securities and tax law compliance as the Administrative Agent or any Lender
may reasonably request, including without limitation occupancy information and
insurance certificates with respect to the Real Estate (including the
Unencumbered Properties) and tax returns.


                      §8.5.     Notices.


                                   (a)     Defaults.  Each Borrower will, and
will cause each Guarantor, as applicable, to, promptly notify the Administrative
Agent in writing of the occurrence of any default, Default or Event of
Default.  If any Person shall give any notice or take any other action in
respect of (x) a claimed default (whether or not constituting a Default or an
Event of Default) under this Credit Agreement or (y) a claimed default by any
Borrower, any Guarantor or any of their respective Subsidiaries, as applicable,
under any note, evidence of Indebtedness, indenture or other obligation to which
or with respect to which any of them is a party or obligor, whether as
principal, guarantor or surety, and such default would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof or otherwise cause the entire Indebtedness to become due, such Borrower
or such Guarantor, as the case may be, shall forthwith give written notice
thereof to the Administrative Agent, describing the notice or action and the
nature of the claimed failure to comply.

 
66

--------------------------------------------------------------------------------

 



                                   (b)     Environmental Events.  Each Borrower
will, and will cause each Guarantor to, promptly give notice in writing to the
Administrative Agent (i) upon such Borrower's or such Guarantor's obtaining
knowledge of any material violation of any Environmental Law regarding any Real
Estate or such Borrower's or such Guarantor's operations or the operations of
any of their Subsidiaries, (ii) upon such Borrower's or such Guarantor's
obtaining knowledge of any known Release of any Hazardous Substance at, from, or
into any Real Estate which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Real Estate, (iii) upon such
Borrower's or such Guarantor's receipt of any notice of material violation of
any Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to (A)
such Borrower's or such Guarantor's or any other Person's operation of any Real
Estate, (B) contamination on, from or into any Real Estate, or (C) investigation
or remediation of off-site locations at which such Borrower or such Guarantor or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon such Borrower's or such Guarantor's obtaining
knowledge that any expense or loss has been incurred by such governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Substances with respect to which such Borrower or such
Guarantor or any Partially-Owned Entity may be liable or for which a lien may be
imposed on any Real Estate; any of which events described in clauses (i) through
(iv) above could reasonably be expected to have a Material Adverse Effect, or
constitutes a Disqualifying Environmental Event with respect to any Unencumbered
Property.


                                   (c)     Notification of Claims against
Unencumbered Properties.  Each Borrower will, and will cause each Guarantor to,
promptly upon becoming aware thereof, notify the Administrative Agent in writing
of any setoff, claims, withholdings or other defenses to which any of the
Unencumbered Properties are subject, which (i) could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the value of
such Unencumbered Property, or (ii) with respect to such Unencumbered Property,
constitute a Disqualifying Environmental Event, a Disqualifying Legal Event, a
Disqualifying Building Event or a Lien which is not a Permitted Lien allowed to
be incurred on an Unencumbered Property in accordance with §9.2.


                                   (d)     Notice of Litigation and
Judgments.  Each Borrower will, and will cause each Guarantor to, and the
Borrowers will cause each of their respective Subsidiaries to, give notice to
the Administrative Agent in writing within ten (10) days of becoming aware of
any litigation or proceedings threatened in writing or any pending litigation
and proceedings an adverse determination in which could materially affect any
Borrower, any Guarantor or any of their respective Subsidiaries or any
Unencumbered Property or to which any Borrower, any Guarantor or any of their
respective Subsidiaries is or is to become a party involving a claim against any
Borrower, any Guarantor or any of their respective Subsidiaries (to the extent
uninsured) that could reasonably be expected to have a Material Adverse Effect
or materially

 
67

--------------------------------------------------------------------------------

 

affect the value or operation of the Unencumbered Properties and stating the
nature and status of such litigation or proceedings.  Each Borrower will, and
will cause each of the Guarantors and the Subsidiaries to, give notice to the
Administrative Agent, in writing, in form and detail reasonably satisfactory to
the Administrative Agent, within ten (10) days of any judgment to the extent not
covered by insurance, final or otherwise, against any Borrower, any Guarantor or
any of their Subsidiaries in an amount in excess of $100,000.


                                   (e)     Acquisition and Disposition of Real
Estate.  The Borrower Representative shall notify the Administrative Agent in
writing within seven (7) Business Days of the acquisition and the disposition of
any Real Estate by any Borrower, any Guarantor, any of their respective
Subsidiaries or any Partially-Owned Entity (whether or not such acquisition was
made with proceeds of the Loans), which notice shall include, with respect to
such Real Estate, its owner (if other than SALP), its address, a brief
description, a summary of occupancy levels, a proforma and historic (if
available) income statement and a summary of the key business terms of such
acquisition (including sources and uses of funds for such acquisition), a
summary of the principal terms of any financing for such Real Estate, and a
statement as to whether such Real Estate qualifies as an Unencumbered Property.


                                   (f)     Notices Regarding Note Purchase
Agreement. The Borrower Representative shall notify the Administrative Agent in
writing (i) within five (5) Business Days prior to entering into any amendment
of any Note Purchase Agreement and (ii) within five (5) Business Days following
payment in full and satisfaction of all obligations under, or other termination
of, any Note Purchase Agreement.   As and when required to be
delivered  pursuant to the Note Purchase Agreement or, if earlier,
simultaneously with the delivery to the holders of the notes issued pursuant to
the Note Purchase Agreement, the Borrower Representative shall deliver to the
Administrative Agent any notice required to be delivered to the holders under or
with respect to the Note Purchase Agreement.


                                   (g)     Notice to Lenders.  The
Administrative Agent will use good faith efforts to cause any notice delivered
under this §8.5 to be delivered to each Lender in accordance with §15.12 and in
any event on the same day or the Business Day following the day such notice is
received by the Administrative Agent.


                      §8.6.     Existence of SALP, Holdings and Subsidiary
Guarantors; Maintenance of Properties.  SALP for itself and for Holdings and
each Subsidiary Guarantor (insofar as any such statements relate to Holdings or
such Subsidiary Guarantor) will do or cause to be done all things necessary to,
and shall, preserve and keep in full force and effect its existence as a limited
partnership, corporation or another legally constituted entity, and will do or
cause to be done all things necessary to preserve and keep in full force all of
its rights and franchises and those of its Subsidiaries, and will not, and will
not cause or permit any of its Subsidiaries to, convert to a limited liability
company or a limited liability partnership.  SALP (a) will cause all necessary
repairs, renewals, replacements, betterments and improvements to be made to all
Real Estate owned or controlled by it or by any of its Subsidiaries or any
Subsidiary Guarantor, all as in the judgment of SALP or such Subsidiary or such
Subsidiary Guarantor may be necessary so that the business carried on in
connection therewith may be properly conducted at all times, subject to the
terms of the applicable Leases and partnership agreements or other
organizational documents, (b)

 
68

--------------------------------------------------------------------------------

 

will cause all of its other properties and those of its Subsidiaries and the
Subsidiary Guarantors used or useful in the conduct of its business or the
business of its Subsidiaries or such Subsidiary Guarantor to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, and (c) will, and will cause each of its Subsidiaries and each
Subsidiary Guarantor to, continue to engage exclusively in the business of
owning and operating self storage facilities, which self storage facilities
shall be known primarily as "Uncle Bob's Self Storage"; provided that nothing in
this Credit Agreement shall prevent the Borrowers from entering into Tower
Leases or occasional nonmaterial Leases of retail or office space incidental to
the Borrowers' owning and operating self storage facilities; and provided
further that nothing in this §8.6 shall prevent any Borrower from discontinuing
the operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of SALP, desirable in
the conduct of its or their business and such discontinuance does not cause a
Default or an Event of Default hereunder, could not reasonably be expected to
have a Material Adverse Effect and does not in the aggregate materially
adversely affect the business of the Borrowers and their respective Subsidiaries
on a consolidated basis.  Holdings shall at all times be a wholly-owned
Subsidiary of Sovran and the sole general partner of SALP and shall be the owner
of at least 1% of the outstanding partnership interests in SALP.


                      §8.7.     Existence of Sovran; Maintenance of REIT Status
of Sovran; Maintenance of Properties.  Sovran will do or cause to be done all
things necessary to preserve and keep in full force and effect its existence as
a Maryland corporation.  Sovran will at all times maintain its status as a REIT
and not to take any action which could lead to its disqualification as a
REIT.  Sovran shall at all times maintain its listing on the New York Stock
Exchange.  Sovran will continue to operate as a fully-integrated,
self-administered and self-managed real estate investment trust which, together
with its Subsidiaries (including, without limitation SALP) owns and operates an
improved property portfolio comprised exclusively of self-storage
facilities.  Sovran will not engage in any business other than the business of
acting as a REIT and serving as a limited partner of SALP and as a member,
partner or stockholder of other Persons as permitted by this Credit
Agreement.  Sovran shall conduct all or substantially all of its business
operations through SALP, and shall not own real estate assets outside of its
interests in SALP.  Sovran shall do or cause to be done all things necessary to
preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries.  Sovran shall (a) cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of Sovran may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (c) cause SALP and each of its Subsidiaries to continue to engage
exclusively in the business of owning and operating self storage facilities,
which self-storage facilities shall be known primarily as "Uncle Bob's Self
Storage"; provided that nothing in this §8.7 shall prevent Sovran from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of Sovran,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder, could not reasonably be
expected to have a Material Adverse Effect and does not in the aggregate
materially adversely affect the business of the Borrowers and their respective
Subsidiaries on a consolidated basis.

 
69

--------------------------------------------------------------------------------

 



                      §8.8.     Insurance.  Each Borrower will, and will cause
each Guarantor to, maintain with respect to its properties, and will cause each
of its Subsidiaries to maintain with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses having similar operations and real estate portfolios in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as is commercially reasonable, customary and prudent, and
from time to time deliver to the Administrative Agent upon its request
certificates of insurance as to all of the insurance maintained by each Borrower
and their respective Subsidiaries on the Real Estate (including flood insurance
if necessary) from the insurer or an independent insurance broker, identifying
insurers, types of insurance, insurance limits, and policy terms.


                      §8.9.     Taxes.  Each Borrower will, and will cause each
Guarantor and each of its Subsidiaries to, pay or cause to be paid real estate
taxes, other taxes, assessments and other governmental charges against the Real
Estate before the same become delinquent and will duly pay and discharge, or
cause to be paid and discharged, before the same shall become overdue, all
taxes, assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if such Borrower, such Guarantor or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided further that such
Borrower, such Guarantor or such Subsidiary will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security
therefor.  If requested by the Administrative Agent, the Borrowers will provide
evidence of the payment of real estate taxes, other taxes, assessments and other
governmental charges against the Real Estate in the form of receipted tax bills
or other form reasonably acceptable to the Administrative Agent.  Each Borrower
will, and will cause each Guarantor and each of its Subsidiaries to file all tax
returns required to be filed in any jurisdiction unless the non-filing thereof
could not reasonably be expected to have a Material Adverse Effect.


                      §8.10.     Inspection of Properties and Books;
Confidentiality.  Each Borrower will, and will cause each Guarantor to, permit
the Lenders, through the Administrative Agent or any of the Lenders' other
designated representatives, to visit and inspect any of the properties of any
Borrower, any Guarantor or any of their respective Subsidiaries, to examine the
books of account of the Borrowers, the Guarantors and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrowers, the Guarantors and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Administrative Agent may
reasonably request; provided that the Borrowers shall only be responsible for
the costs and expenses incurred by the Administrative Agent in connection with
such inspections after the occurrence and during the continuance of an Event of
Default.  The Administrative Agent and each Lender agrees to keep any non-public
information delivered or made available by the Borrowers to it confidential from
anyone other than persons employed or retained by the Administrative Agent

 
70

--------------------------------------------------------------------------------

 

or such Lender (including, without limitation, employees, officers, attorneys
and other advisors) who, in the reasonable determination of the Administrative
Agent or such Lender, reasonably need to know such information and who are or
are expected to become engaged in evaluating, approving, structuring or
administering the Loans or rendering legal advice in connection with the Loans;
provided such employees, officers, attorneys and other advisors agree to keep
such information confidential in accordance with this §8.10; and provided
further that nothing herein shall prevent the Administrative Agent or any Lender
or persons employed or retained by the Administrative Agent or such Lender from
disclosing such information (i) to any other Lender, (ii) to any other person if
reasonably incidental to the administration of the Loans, (iii) upon the order
of any court or administrative agency, (iv) upon the request or demand of any
regulatory agency or authority, (v) which has been publicly disclosed other than
as a result of a disclosure by the Administrative Agent or any Lender which is
not permitted by this Credit Agreement, (vi) in connection with any litigation
to which the Administrative Agent, any Lender, or their respective Affiliates
may be a party, (vii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (viii) to the Administrative Agent's or such
Lender's Affiliates, legal counsel and independent auditors, (ix) to any actual
or proposed participant or Eligible Assignee of all or part of its rights
hereunder, and (x) as otherwise required by law.


                      §8.11.     Compliance with Laws, Contracts, Licenses, and
Permits.  Each Borrower will, and will cause each Guarantor to, comply with, and
will cause each of their respective Subsidiaries to comply with (a) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, including, without limitation, all Environmental Laws and all
applicable federal and state securities laws, (b) the provisions of its
partnership agreement and certificate or corporate charter and other
organizational documents, as applicable, (c) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound (including the Real Estate and the Leases) and (d) all applicable
decrees, orders, and judgments.  If at any time while any Loan or Note is
outstanding or the Lenders have any obligation to make Loans hereunder, any
Permit shall become necessary or required in order that any Borrower or any
Guarantor may fulfill any of its obligations hereunder or under any other Loan
Document to which it is a party, the Borrowers and the Guarantors will
immediately take or cause to be taken all reasonable steps within the power of
the Borrowers or the Guarantors, as applicable, to obtain such Permit and
furnish the Administrative Agent with evidence thereof.  The Borrowers will, and
will cause each Guarantor and each Subsidiary to, obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


                      §8.12.     Use of Proceeds.  Subject at all times to the
other provisions of this Credit Agreement the Borrowers will use the proceeds of
the Loans and Letters of Credit to be obtained solely to finance (a) the
acquisition, renovation and construction of self-storage facilities, (b) equity
interests in joint ventures which engage in the same line of business as the
Borrowers and the acquisition of real and personal property in connection
therewith, (c) the repayment of Indebtedness (d) stock repurchases in accordance
with §9.7(a) and (e) general working capital needs.

 
71

--------------------------------------------------------------------------------

 



                      §8.13.     Acquisition of Unencumbered Properties.  In
addition to the requirements of §8.5(e), the Borrowers shall, within seven (7)
Business Days of the acquisition of an Unencumbered Property or the
qualification of any Real Estate as an Unencumbered Property, deliver to the
Administrative Agent a certificate from an officer of the Borrower
Representative certifying that such Real Estate satisfies the requirements for
an Unencumbered Property set forth in the definition thereof.


                      §8.14.     Additional Guarantors; Solvency of Guarantors.


                                    (a)     The Borrowers will cause each of
their Subsidiaries (other than Excluded Subsidiaries) to enter into a Subsidiary
Guaranty.  Further, the Borrowers will cause each of their Subsidiaries (other
than Excluded Subsidiaries) first formed or acquired after the date hereof to
deliver to the Administrative Agent and the Lenders (promptly, and in any event
within 30 days after the formation or acquisition of such Subsidiary) the
following items:



 
                                (i)     a joinder agreement in respect of the
Subsidiary Guaranty or a new Subsidiary Guaranty with respect to such
Subsidiary;
 
 
                                (ii)     a certificate, in form and substance
satisfactory to the Administrative Agent, signed by an authorized, responsible
officer of the Borrowers making representations and warranties to the effect of
those contained in §7 hereof, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable;
 
 
                                (iii)     a certificate of the Secretary (or
other appropriate officer) of the new Subsidiary Guarantor as to due
authorization, charter documents, board resolutions and the incumbency of
officers;
 
 
                                (iv)     an opinion of counsel (who may be
in-house counsel for the Borrowers) addressed to the Administrative Agent and
each Lender satisfactory to the Administrative Agent, to the effect that the
Subsidiary Guaranty has been duly authorized, executed and delivered by such
additional Subsidiary Guarantor and that the Subsidiary Guaranty constitutes the
legal, valid and binding contract and agreement of such Subsidiary Guarantor
enforceable in accordance with its terms, except as any enforcement of such
terms may be limited by bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles;
 
 
                                (v)     a counterpart of the Intercreditor
Agreement, signed by such Subsidiary Guarantor; and
 
 
                                (vi)     (to the extent not already a party to
the Intercreditor Agreement) a joinder to the Intercreditor Agreement signed by
each of the holders of Indebtedness for borrowed money of the Borrowers which is
a beneficiary of a Guaranty of such Subsidiary Guarantor.




 
72

--------------------------------------------------------------------------------

 

If any Subsidiary that had previously been an Excluded Subsidiary ceases to be
an Excluded Subsidiary, the Borrowers will within 30 days thereafter cause such
Subsidiary to enter into the Subsidiary Guaranty and deliver to the
Administrative Agent and each Lender all of the documents required in clauses
(i)-(vi) of this §8.14.


                                    (b)     In addition to, and without limiting
the requirement in §8.14(a), the Borrowers will cause any Subsidiary which is
required by the terms of any Note Purchase Agreement (or any other agreement
pursuant to which Indebtedness for borrowed money of a Borrower is outstanding)
to become a party to, or otherwise guarantee, Indebtedness outstanding under a
Note Purchase Agreement (or the Notes relating thereto) or such other agreement,
to enter into the Subsidiary Guaranty and deliver to each of the Administrative
Agent and each Lender (concurrently with the incurrence of any such obligation
pursuant to a Note Purchase Agreement or such other agreement) all of the
documents required in clauses (i)-(vi) of paragraph (a) above.


                      §8.15.     Further Assurances.  Each Borrower will, and
will cause each Guarantor to, cooperate with, and to cause each of its
Subsidiaries to cooperate with, the Administrative Agent and the Lenders and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.


                      §8.16.     Intentionally Omitted.


                      §8.17.     Environmental Indemnification.  The Borrowers
jointly and severally covenant and agree that they will indemnify and hold the
Administrative Agent and each Lender, and each of their respective Affiliates,
harmless from and against any and all claims, expense, damage, loss or liability
incurred by the Administrative Agent, any Lender, or any such Affiliate
(including all reasonable costs of legal representation incurred by the
Administrative Agent or any Lender, but excluding, as applicable, for the
Administrative Agent or a Lender any claim, expense, damage, loss or liability
as a result of the gross negligence or willful misconduct of the Administrative
Agent or such Lender or any of their respective Affiliates) relating to (a) any
Release or threatened Release of Hazardous Substances on any Real Estate; (b)
any violation of any Environmental Laws with respect to conditions at any Real
Estate or the operations conducted thereon; (c) the investigation or remediation
of off-site locations at which any Borrower, any Guarantor or any of their
respective Subsidiaries or their predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances; or (d) any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
relating to Real Estate (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property).  It is expressly
acknowledged by each Borrower that this covenant of indemnification shall
survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Credit Agreement.


                      §8.18.     Response Actions.  Each Borrower covenants and
agrees that if any Release or disposal of Hazardous Substances shall occur or
shall have occurred on any Real

 
73

--------------------------------------------------------------------------------

 

Estate owned by it or any of its Subsidiaries, such Borrower will cause the
prompt containment and removal of such Hazardous Substances and remediation of
such Real Estate as necessary to comply with all Environmental Laws or to
preserve the value of such Real Estate.


                      §8.19.     Environmental Assessments.  If the Required
Lenders have reasonable grounds to believe that a Disqualifying Environmental
Event has occurred with respect to any Unencumbered Property, after reasonable
notice by the Administrative Agent, whether or not a Default or an Event of
Default shall have occurred, the Required Lenders may determine that the
affected Real Estate no longer qualifies as an Unencumbered Property; provided
that prior to making such determination, the Administrative Agent shall give the
Borrower Representative reasonable notice and the opportunity to obtain one or
more environmental assessments or audits of such Unencumbered Property prepared
by a hydrogeologist, an independent engineer or other qualified consultant or
expert approved by the Administrative Agent, which approval will not be
unreasonably withheld, to evaluate or confirm (i) whether any Release of
Hazardous Substances has occurred in the soil or water at such Unencumbered
Property and (ii) whether the use and operation of such Unencumbered Property
materially complies with all Environmental Laws (including not being subject to
a matter that is a Disqualifying Environmental Event).  Such assessment will
then be used by the Administrative Agent to determine whether a Disqualifying
Environmental Event has in fact occurred with respect to such Unencumbered
Property.  All such environmental assessments shall be at the sole cost and
expense of the Borrowers.


                      §8.20.     Employee Benefit Plans.


                                    (a)     In General.  Each Employee Benefit
Plan maintained by any Borrower, any Guarantor or any of their respective ERISA
Affiliates will be operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.


                                    (b)     Terminability of Welfare
Plans.  With respect to each Employee Benefit Plan maintained by any Borrower,
any Guarantor or any of their respective ERISA Affiliates which is an employee
welfare benefit plan within the meaning of Section 3(1) or Section 3(2)(B) of
ERISA, such Borrower, such Guarantor, or any of their respective ERISA
Affiliates, as the case may be, has the right to terminate each such plan at any
time (or at any time subsequent to the expiration of any applicable bargaining
agreement) without liability other than liability to pay claims incurred prior
to the date of termination.


                                    (c)     Unfunded or Underfunded
Liabilities.  The Borrowers will not, and will not permit any Guarantor to, at
any time, have accruing or accrued unfunded or underfunded liabilities with
respect to any Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer
Plan, or permit any condition to exist under any Multiemployer Plan that would
create a withdrawal liability.


                      §8.21.     No Amendments to Certain Documents.  The
Borrowers will not, and will not permit any Guarantor to, at any time cause or
permit its certificate of limited partnership, agreement of limited partnership,
articles of incorporation, by-laws or other organizational

 
74

--------------------------------------------------------------------------------

 

documents, as the case may be, to be modified, amended or supplemented in any
respect whatever, without (in each case) the express prior written consent or
approval of the Required Lenders in their sole discretion, if such changes would
affect Sovran's REIT status or could otherwise reasonably be expected to have a
Material Adverse Effect.


                      §8.22.     Exclusive Credit Facility.  The Borrowers will
at all times use this Credit Agreement as the Borrower's exclusive revolving
credit agreement and will not at any time during the term of this Credit
Agreement permit any other revolving credit agreement to be maintained by any
Borrower or any Guarantor.


                      §8.23.     Management.  Except by reason of death or
incapacity, at least two (2) of the Key Management Individuals (as hereinafter
defined) shall remain active in the executive and/or operational management, in
their current positions and with their current responsibilities (or more senior
positions with requisite greater responsibilities), of Sovran; provided,
however, if at least two (2) of the Key Management Individuals are not so active
in such positions and with such responsibilities (except by reason of death or
incapacity as aforesaid), then within ninety (90) days of the occurrence of such
event, Sovran shall propose and appoint such individual(s) of comparable
experience, reputation and otherwise reasonably acceptable to the Required
Lenders to such position(s) such that, after such appointment, such acceptable
replacement individuals, together with the Key Management Individuals remaining
so active with Sovran in such positions and with such responsibilities, total at
least two (2).  For purposes hereof, "Key Management Individuals" shall mean and
include Robert J. Attea, Kenneth F. Myszka, David L. Rogers, Paul T. Powell,
Andrew J. Gregoire and Edward F. Killeen.


                      §8.24.     Financial Covenants under Note Purchase
Agreement.  In the event that (i) at any time, any of the financial covenants
contained in any Note Purchase Agreement (the parties hereto acknowledge and
agree that for purposes of this §8.24 the term "financial covenants" shall be
deemed to refer to the covenants set forth in Sections 10.8 through 10.20 of
each Note Purchase Agreement and any other covenant that calculates or otherwise
measures the financial performance of the Borrowers, the Guarantors or their
Subsidiaries) (including the defined terms relevant to such financial covenants
(including, by way of example and without limitation, the condition set forth in
clause (d)(3) of the definition of "Unencumbered Property" in the Note Purchase
Agreement dated as of  the Restatement Date so long as such Note Purchase
Agreement remains outstanding)) is more restrictive on the Borrowers and their
Subsidiaries or more beneficial to the holders of the notes issued under the
Note Purchase Agreement than the financial covenants set forth in §10 hereof
(and the definitions relating thereto) or (ii) any additional financial covenant
not set forth herein is included in any Note Purchase Agreement, then and in
such event the Borrowers shall concurrently therewith provide notice to such
effect to the Administrative Agent and the Administrative Agent shall promptly
give such notice to the Lenders (unless the occurrence thereof is as of the
Restatement Date), and the financial covenants and the defined terms relevant to
such financial covenants set forth herein shall automatically be deemed amended
or modified to the same effect as in the Note Purchase Agreement, or such
additional financial covenants and the defined terms relevant to such financial
covenants shall automatically be deemed to be incorporated into this Credit
Agreement by reference.

 
75

--------------------------------------------------------------------------------

 

            §9.     CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND
THE  GUARANTORS.  Each Borrower for itself and on behalf of the Guarantors
covenants and agrees that, so long as any Loan, Unpaid Reimbursement Obligation,
Letter of Credit or Note is outstanding or any of the Lenders has any obligation
to make any Loans or the Administrative Agent has any obligation to issue,
extend or renew any Letters of Credit:


                      §9.1.     Restrictions on Indebtedness.


                      The Borrowers and the Guarantors may, and may permit their
respective Subsidiaries to, create, incur, assume, guarantee or be or remain
liable for, contingently or otherwise, any Indebtedness other than:


                                    (a)     Indebtedness (excluding the
Obligations) which is incurred under a revolving credit facility or line of
credit with another financial institution;


                                    (b)     Indebtedness which would result in a
Default or Event of Default under §10 hereof or under any other provision of
this Credit Agreement;


                                    (c)     An aggregate amount in excess of
$1,000,000 at any one time in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies for which payment
therefor is required to be made in accordance with the provisions of §8.9 and
has not been timely made;


                                    (d)     An aggregate amount in excess of
$1,000,000 at any one time in respect of uninsured judgments or awards, with
respect to which the applicable periods for taking appeals have expired, or with
respect to which final and unappealable judgments or awards have been rendered;
and


                                    (e)     Current unsecured liabilities
incurred in the ordinary course of business, which (i) are overdue for more than
sixty (60) days, (ii) exceed $1,000,000 in the aggregate at any one time, and
(iii) are not being contested in good faith.


                      For the avoidance of doubt, the terms and provisions of
this §9.1 are in addition to, and not in limitation of, the covenants set forth
in §10 of this Credit Agreement.


                      Notwithstanding anything contained herein to the contrary,
the Borrowers and the Guarantors will not, and will not permit any Subsidiary
to, incur any Indebtedness for borrowed money which, together with other
Indebtedness for borrowed money incurred by any Borrower, any Guarantor, and any
Subsidiary since the date of the most recent compliance certificate delivered to
the Administrative Agent in accordance with this Credit Agreement, exceeds
$5,000,000 in the aggregate unless the Borrowers shall have delivered a
compliance certificate in the form of Exhibit D-4 hereto to the Administrative
Agent evidencing covenant compliance at the time of delivery of the certificate
and on a pro-forma basis after giving effect to such proposed Indebtedness.  The
Administrative Agent will use good faith efforts to cause any compliance
certificate delivered under this Credit Agreement to be delivered to each Lender
in accordance with §15.12 and in any event on the same day or the Business Day
following the day

 
76

--------------------------------------------------------------------------------

 

such compliance certificate is received by the Administrative Agent.


                      To the extent not already a party to the Intercreditor
Agreement, the Borrowers will cause each holder of Indebtedness for borrowed
money of the Borrowers which is a beneficiary of a Guaranty by a Subsidiary
Guarantor, to sign and deliver to the Administrative Agent a joinder to the
Intercreditor Agreement.


                      §9.2.     Restrictions on Liens, Etc.  The Borrowers will
not, and will not permit any Guarantor or any Subsidiary to:  (a) create or
incur or suffer to be created or incurred or to exist any lien, encumbrance,
mortgage, pledge, charge, restriction or other security interest of any kind
upon any of its property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
such property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse (the
foregoing items (a) through (e) being sometimes referred to in this §9.2
collectively as "Liens"), provided that the Borrowers, the Guarantors and any
Subsidiary may create or incur or suffer to be created or incurred or to exist:


                                    (i)     Liens securing taxes, assessments,
governmental charges or levies or claims for labor, material and supplies, the
Indebtedness with respect to which is not prohibited by §9.1(c);


                                    (ii)     deposits or pledges made in
connection with, or to secure payment of, worker's compensation, unemployment
insurance, old age pensions or other social security obligations; and deposits
with utility companies and other similar deposits made in the ordinary course of
business;


                                    (iii)     Liens (other than affecting the
Unencumbered Properties) in respect of judgments or awards, the Indebtedness
with respect to which is not prohibited by §9.1(d);


                                    (iv)     encumbrances on properties
consisting of easements, rights of way, covenants, restrictions on the use of
real property and defects and irregularities in the title thereto; landlord's or
lessor's Liens under Leases to which any Borrower, any Guarantor, or any
Subsidiary is a party or bound; purchase options granted at a price not less
than the market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the owner
thereof, and which matters (x) do not individually or in the aggregate have a
Material Adverse Effect or (y) do not make title to such property unmarketable
by the conveyancing standards in effect where such property is located;

 
77

--------------------------------------------------------------------------------

 



                                    (v)     any Leases (excluding Synthetic
Leases) entered into good faith with Persons that are not Affiliates; provided
that Leases with Affiliates on market terms and with monthly market rent
payments required to be paid are Permitted Liens;


                                    (vi)     Liens and other encumbrances or
rights of others which exist on the Restatement Date, are described in Schedule
9.2(vi) hereto and do not otherwise constitute a breach of this Credit
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Unencumbered Property to be subject to a Lien to secure
Indebtedness;


                                    (vii)     as to Real Estate which is
acquired after the Restatement Date, Liens and other encumbrances or rights of
others which exist on the date of acquisition and which do not otherwise
constitute a breach of this Credit Agreement; provided that nothing in this
clause (vii) shall be deemed or construed to permit an Unencumbered Property to
be subject to a Lien to secure Indebtedness;


                                    (viii)     Liens affecting the Unencumbered
Properties in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal, so long as execution is not
levied thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being prosecuted, and in respect of which a stay of
execution shall have been obtained pending such appeal or review; provided that
the Borrowers shall have obtained a bond or insurance with respect thereto to
the Administrative Agent's reasonable satisfaction, and, provided further, such
Lien does not constitute a Disqualifying Environmental Event, a Disqualifying
Building Event or a Disqualifying Legal Event;


                                    (ix)     Liens securing Indebtedness for the
purchase price of capital assets (other than Real Estate but including
Indebtedness in respect of Capitalized Leases for equipment and other equipment
leases) to the extent not otherwise prohibited by §9.1; and


                                    (x)     other Liens (other than affecting
the Unencumbered Properties) in connection with any Indebtedness permitted under
§9.1 which do not otherwise result in a Default or Event of Default under this
Credit Agreement; provided that notwithstanding the foregoing, no Borrower,
Guarantor or any Subsidiary shall in any event secure any Indebtedness
outstanding under any Note Purchase Agreement within the provisions of this §9.2
unless concurrently therewith such Borrower, Guarantor or Subsidiary shall
equally and ratably secure the Obligations upon terms and conditions reasonably
satisfactory to the Administrative Agent.


                      Notwithstanding the foregoing provisions of this §9.2, the
failure of any Unencumbered Property to comply with the covenants set forth in
this §9.2 shall result in such Unencumbered Property's disqualification as an
Unencumbered Property under this Credit Agreement, but such disqualification
shall not by itself constitute a Default or Event of Default, unless such
disqualification causes a Default or an Event of Default under another provision
of this Credit Agreement.

 
78

--------------------------------------------------------------------------------

 

                      §9.3.     Restrictions on Investments.  The Borrowers will
not, and will not permit any Guarantor or any Subsidiary to, permit to exist or
to remain outstanding any Investment except Investments in:


                                   (a)     marketable direct or guaranteed
obligations of the United States of America that mature within one (1) year from
the date of purchase;


                                   (b)     demand deposits, certificates of
deposit, bankers acceptances and time deposits of United States banks having
total assets in excess of $1,000,000,000;


                                   (c)     securities commonly known as
"commercial paper" issued by a corporation organized and existing under the laws
of the United States of America or any state thereof that at the time of
purchase have been rated and the ratings for which are not less than "P 1" if
rated by Moody's, and not less than "A 1" if rated by S&P;


                                   (d)     Investments existing on the
Restatement Date and listed on Schedule 9.3(d) hereto;


                                   (e)     So long as no Default or Event of
Default has occurred and is continuing or would occur after giving effect
thereto, acquisitions of Real Estate consisting of self storage facilities,
warehouses and mini-warehouses and the equity of Persons whose primary
operations consist of the ownership, development, operation and management of
self storage facilities, warehouses and mini-warehouses; provided, however that
(i) the Borrowers shall not, and shall not permit any Guarantor or any of its
Subsidiaries to, acquire any such Real Estate without the prior written consent
of the Administrative Agent if the environmental investigation for such Real
Estate determines that the potential environmental remediation costs and other
environmental liabilities associated with such Real Estate exceed $200,000; and
(ii) the Borrowers shall not permit any of their Subsidiaries which is not a
Borrower or a Guarantor, or which does not become a Borrower or a Guarantor, to
acquire any Unencumbered Property, and in all cases such Guarantor shall be a
wholly-owned Subsidiary of SALP or Sovran;


                                   (f)     any Investments now or hereafter made
in any Subsidiary;


                                   (g)     Investments in respect of (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (iii) advances to employees for travel
expenses, drawing accounts and similar expenditures, and (iv) prepaid expenses
made in the ordinary course of business;


                                   (h)     any other Investments made in the
ordinary course of business and consistent with past business practices in an
aggregate amount not to exceed $10,000,000 outstanding at any time;


                                   (i)     a Hedge Agreement or other interest
rate hedges in connection with Indebtedness;

 
79

--------------------------------------------------------------------------------

 



                                   (j)     shares of so-called "money market
funds" registered with the SEC under the Investment Company Act of 1940 which
maintain a level per-share value, invest principally in marketable direct or
guaranteed obligations of the United States of America and agencies and
instrumentalities thereof, and have total assets in excess of $50,000,000;


                                   (k)     Investments consisting of
Distributions permitted under §9.7(a) hereof;


                                   (l)     Investments consisting of the Sovran
Treasury Stock not to exceed 25% (by value) of the consolidated assets of
Sovran, for purposes of Regulations U and X of the Board of Governors of the
Federal Reserve System (as referred to in §7.17 hereof).  For the avoidance of
doubt, Sovran Treasury Stock shall not be deemed to constitute an asset of the
Borrowers for any other purpose hereunder.


                      §9.4.     Merger, Consolidation and Disposition of Assets.


                      The Borrowers will not, and will not permit any Guarantor
or Subsidiary to:


                      (a)     Become a party to any merger, consolidation or
reorganization without the prior written consent of the Lenders, except that so
long as no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto, the merger, consolidation or reorganization
of one or more Persons with and into such Borrower, such Guarantor, or such
Subsidiary, shall be permitted if such action is not hostile, any Borrower, any
Guarantor, or any Subsidiary, as the case may be, is the surviving entity and
such merger, consolidation or reorganization does not cause a breach of §8.14;
provided that for any such merger, consolidation or reorganization (other than
(w) the merger or consolidation of one or more Subsidiaries of SALP with and
into SALP, (x) the merger or consolidation of two or more Subsidiaries of SALP,
(y) the merger or consolidation of one or more Subsidiaries of Sovran with and
into Sovran, or (z) the merger or consolidation of two or more Subsidiaries of
Sovran), the Borrowers shall provide to the Administrative Agent a statement in
the form of Exhibit D-5 hereto signed by the chief financial officer or
treasurer of the Borrower Representative and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §10 hereof
and certifying that no Default or Event of Default has occurred and is
continuing, or would occur and be continuing after giving effect to such merger,
consolidation or reorganization and all liabilities, fixed or contingent,
pursuant thereto;


                      (b)     Sell, transfer or otherwise dispose of
(collectively and individually, "Sell" or a "Sale") or grant a Lien to secure
Indebtedness (an "Indebtedness Lien") on any of its now owned or hereafter
acquired assets without obtaining the prior written consent of the Required
Lenders except for:



 
       (i) the Sale of or granting of an Indebtedness Lien on any Unencumbered
Property so long as no Default or Event of Default has then occurred and is
continuing, or would occur and be continuing after giving effect to such Sale or
Indebtedness Lien; provided, that prior to any Sale of any Unencumbered Property
or the granting of an Indebtedness Lien on any Unencumbered Property under this
clause (i), the Borrowers shall provide to the Administrative Agent a
certificate in the form of Exhibit D-6 hereto signed by the chief financial
officer or treasurer of the Borrower Representative and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default has
occurred and is continuing, or would occur and be continuing after giving effect
to such proposed Sale or Indebtedness Lien and all liabilities, fixed or
contingent, pursuant thereto; and
 
 
       (ii) the Sale of or the granting of an Indebtedness Lien on any of its
now owned or hereafter acquired assets (other than any Unencumbered Property) so
long as no Event of Default has then occurred and is continuing and no Default
or Event of Default would occur and be continuing after giving effect to such
Sale or Indebtedness Lien and all other Sales (to be) made and Indebtedness
Liens (to be) granted under this clause (ii); provided, that (x) if such Sale or
Indebtedness Lien is made or granted under this clause (ii) while a Default is
continuing, such Sale or Indebtedness Lien (together with other Sales and
Indebtedness Liens under this clause (ii)) cures (or would cure) such Default
before it becomes an Event of Default, (y) if multiple Sales or grantings of
Indebtedness Liens are undertaken pursuant to the foregoing subclause (x) to
cure a Default, the Borrowers shall apply the net proceeds of each such Sale or
Indebtedness Lien remaining after application to such cure to the repayment of
the Loans until such Default has been fully cured, and (z) prior to the Sale of
any asset or the granting of an Indebtedness Lien on any asset under this clause
(ii), the Borrowers shall provide to the Administrative Agent a statement in the
form of Exhibit D-6 hereto signed by the chief financial officer or treasurer of
the Borrower Representative and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would occur and be continuing after giving
effect to all such proposed Sales or Indebtedness Liens and all liabilities,
fixed or contingent, pursuant thereto.



                      For the avoidance of doubt, (i) the terms and provisions
of this §9.4 are in addition to, and not in limitation of, the covenants set
forth in §9.2 of this Credit Agreement and (ii) no Borrower, Guarantor or any
Subsidiary shall in any event secure any Indebtedness outstanding under any Note
Purchase Agreement within the provisions of this §9.4 unless concurrently
therewith such Borrower, Guarantor or Subsidiary shall equally and ratably
secure the Obligations upon terms and conditions reasonably satisfactory to the
Administrative Agent.


                      §9.5.     Sale and Leaseback.  The Borrowers will not, and
will not permit any Guarantor or any of their respective Subsidiaries to, enter
into any arrangement, directly or indirectly, whereby any Borrower, any
Guarantor or any of their respective Subsidiaries shall sell or transfer any
property owned by it in order then or thereafter to lease such property.


                      §9.6.     Compliance with Environmental Laws.  The
Borrowers will not, and will not permit any Guarantor or Subsidiary to, do any
of the following:  (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances except for quantities of Hazardous Substances used in the ordinary
course of business and in compliance with all applicable Environmental Laws, (b)
cause or permit to be

 
80

--------------------------------------------------------------------------------

 

located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in full compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in full compliance with Environmental Laws, or (d) conduct any
activity at any Real Estate or use any Real Estate in any manner so as to cause
a Release or a violation of any Environmental Law; provided that a breach of
this covenant shall result in the exclusion of the affected Real Estate from the
calculation of the covenants set forth in §10, but shall only constitute an
Event of Default under §13.1(c) hereof if such breach has a material adverse
effect on the Borrowers and their Subsidiaries, taken as a whole, or materially
impairs the ability of the Borrowers to fulfill their obligations to the Lenders
under this Credit Agreement.


                      §9.7.     Distributions.  (a) The Borrowers will not in
any period of four (4) consecutive completed fiscal quarters make (i) any
Distributions in such period in excess of 95% of Funds from Operations for such
period, or (ii) any Distributions during any period when any Default or Event of
Default has occurred and is continuing; provided, however, that the Borrowers
may at all times make Distributions to the extent (after taking into account all
available funds of Sovran from all other sources) required in order to enable
Sovran to continue to qualify as a REIT; and provided further that subject to
the requirements of Section 9.3(l), the Borrowers will not at any time during
the term of this Agreement make Distributions in connection with the purchase,
redemption or retirement of capital stock of such Borrower that exceed (x)
$6,000,000 in the aggregate in any fiscal quarter, (y) $15,000,000 in the
aggregate in any fiscal year or (z) the sum of $50,000,000 plus an amount equal
to 12 ½% of the Net Cash Proceeds received by Sovran resulting from the sale of
any equity securities of Sovran in the aggregate during the term of this Credit
Agreement.  Such repurchased capital stock of such Borrower shall be then held
by such Borrower as treasury stock, reissued or cancelled.


                      (b)     Sovran will not, during any period when any Event
of Default has occurred and is continuing, make any Distributions in excess of
the Distributions required to be made by Sovran in order to maintain its status
as a REIT.


                      §9.8.     Employee Benefit Plans.  None of any Borrower,
any Guarantor or any ERISA Affiliate will:


                      (a)     engage in any "prohibited transaction" within the
meaning of §406 of ERISA or §4975 of the Code which could result in a material
liability for any Borrower, any Guarantor or any of their respective
Subsidiaries; or


                      (b)      [reserved]


                      (c)     fail to contribute to any Guaranteed Pension Plan
to an extent which, or terminate any Guaranteed Pension Plan in a manner which,
could result in the imposition of a lien or encumbrance on the assets of any
Borrower, any Guarantor or any of their respective Subsidiaries pursuant to
Section 302(f) or Section 4068 of ERISA; or


                      (d)     amend any Guaranteed Pension Plan in circumstances
requiring the posting of security pursuant to Section 307 of ERISA or Section
401(a)(29) of the Code; or

 
81

--------------------------------------------------------------------------------

 



                      (e)     permit or take any action which would result in
the aggregate benefit liabilities (with the meaning of Section 4001 of ERISA) of
all Guaranteed Pension Plans exceeding the value of the aggregate assets of such
Plans, disregarding for this purpose the benefit liabilities and assets of any
such Plan with assets in excess of benefit liabilities.


                      §9.9.     Fiscal Year; Nature of Business.  The Borrowers
will not, and will not permit the Guarantors or any of their respective
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §7.5.  The Borrowers will not, and will not permit any Guarantor or any
Subsidiary to, engage in any business, if, as a result, when taken as a whole,
the general nature of the business of the Borrowers, the Guarantors and their
respective Subsidiaries would be substantially changed from the general nature
of the business of the Borrowers, the Guarantors and their respective
Subsidiaries on the date of this Credit Agreement.


                      §9.10.     Negative Pledge.  Except for Section 10.2 of
the Note Purchase Agreement as in effect on the Restatement Date, from and after
the Restatement Date, neither any Borrower nor any Guarantor will, and will not
permit any Subsidiary to, enter into any agreement containing any provision
prohibiting the creation or assumption of any Lien upon its properties (other
than prohibitions on liens for particular assets (other than an Unencumbered
Property) set forth in a security instrument in connection with Indebtedness for
such assets and the granting or effect of such liens does not otherwise
constitute a Default or Event of Default), revenues or assets, whether now owned
or hereafter acquired, or restricting the ability of the Borrowers or the
Guarantors to amend or modify this Credit Agreement or any other Loan Document.


                      §9.11.     Transactions with Affiliates.  The Borrowers
will not, and will not permit any Guarantor or any Subsidiary to, enter into,
directly or indirectly, any transaction or group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower or a Guarantor), except in the ordinary course and
pursuant to the reasonable requirements of such Borrower's, Guarantor's or such
Subsidiary's business and upon fair and reasonable terms no less favorable to
such Borrower, Guarantor or such Subsidiary than would be obtainable in a
comparable arm's-length transaction with a Person not an Affiliate.


                      §9.12.     Terrorism Sanctions Regulations.  The Borrowers
will not, and will not permit any Controlled Entity to (i) become a Blocked
Person or (ii) have any investments in, or knowingly (as such term is defined in
Section 101(6) of CISADA) engage in any dealings or transactions with, any
Blocked Person.


            §10.     FINANCIAL COVENANTS OF THE BORROWERS.  Each of the
Borrowers covenants and agrees that, so long as any Loan, Unpaid Reimbursement
Obligation, Letter of Credit or Note is outstanding or the Lenders have any
obligation to make any Loans or the Administrative Agent has any obligation to
issue, extend or renew any Letters of Credit:


                      §10.1.     Leverage Ratio.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the
Leverage Ratio to exceed 60%.

 
82

--------------------------------------------------------------------------------

 



                      §10.2.     Priority Debt.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit Priority
Debt to exceed 25% of Gross Asset Value.


                      §10.3.     Tangible Net Worth.  As at the end of any
fiscal quarter or any other date of measurement, the Borrowers shall not permit
Consolidated Tangible Net Worth to be less than the sum of (a) $600,000,000,
plus (b) 80% of the sum of (i) the Net Cash Proceeds received by Sovran in
connection with any offering of stock in Sovran and (ii) the aggregate value of
operating units issued by SALP in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued), in each case after the Restatement
Date and on or prior to the date such determination of Consolidated Tangible Net
Worth is made.


                      §10.4.     Debt Service Coverages.


                      (a)     Debt Service Coverage.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit
Consolidated Adjusted EBITDA for the two (2) most recent, complete, consecutive
fiscal quarters to be less than two (2) times the difference between
Consolidated Fixed Charges and Preferred Dividends for such period.


                      (b)     Fixed Charge Coverage.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit
Consolidated Adjusted EBITDA for the two (2) most recent, complete, consecutive
fiscal quarters to be less than (i) one and three quarters (1.75) times (ii)
Consolidated Fixed Charges for the two (2) most recent, complete, consecutive
fiscal quarters.


                      §10.5.     Unimproved Land.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the book
value of Unimproved Land to exceed 10% of Gross Asset Value.


                      §10.6.     Construction-in-Process.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit the
aggregate Budgeted Project Costs of all Construction-in-Process to exceed 10% of
Gross Asset Value.


                      §10.7.     Promissory Notes.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the book
value of Indebtedness of third parties to the Borrowers or their Subsidiaries or
the pro-rata share allocable to Partially-Owned Entities for borrowed money or
other cash or cash equivalents, whether secured or unsecured, to exceed 10% of
Gross Asset Value.


                      §10.8.     Unimproved Land, Construction-in-Process and
Notes.  As at the end of any fiscal quarter or other date of measurement, the
Borrowers shall not permit (a) the sum of (i) the book value of Unimproved Land,
plus (ii) the aggregate Budgeted Project Costs of all Construction-in-Process,
plus (iii) the book value of Indebtedness of third parties to the Borrowers or
their Subsidiaries or the pro-rata share allocable to Partially-Owned Entities
for borrowed money or other cash or cash equivalents, whether secured or
unsecured, to exceed (b)

 
83

--------------------------------------------------------------------------------

 

20% of Gross Asset Value.


                      §10.9.     Joint Venture Ownership Interest.  As at the
end of any fiscal quarter or other date of measurement, the Borrowers shall not
permit Joint Venture Ownership Interest Value to exceed 20% of Gross Asset
Value.


                      §10.10.     Unhedged Variable Rate Debt.  As at the end of
any two consecutive fiscal quarters and any other date of measurement, the
Borrowers shall not permit the value of Unhedged Variable Rate Debt to exceed
30% of Gross Asset Value.


                      §10.11.     Unsecured Indebtedness.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit
Consolidated Unsecured Indebtedness to exceed 60% of aggregate Capitalized
Unencumbered Property Value for all Unencumbered Properties.  For purposes of
this calculation, to the extent that the aggregate Capitalized Unencumbered
Property Value attributable to Unencumbered Properties subject to Ground Leases
exceeds 10% of the Capitalized Unencumbered Property Value for all Unencumbered
Properties, such excess shall be excluded.


                      §10.12.     Unencumbered Property Debt Service
Coverage.  As at the end of any fiscal quarter or other date of measurement, the
Borrowers shall not permit the aggregate Adjusted Unencumbered Property NOI for
all Unencumbered Properties for the two (2) most recent, complete, consecutive
fiscal quarters to be less than two (2) times Consolidated Assumed Amortizing
Unsecured Debt Service Charges. For purposes of this calculation, to the extent
that the aggregate Adjusted Unencumbered Property NOI attributable to
Unencumbered Properties subject to Ground Leases exceeds 10% of the Adjusted
Unencumbered Property NOI for all Unencumbered Properties, such excess shall be
excluded.


                      §10.13.     Covenant Calculations.


                                      (a)     For purposes of the calculations
to be made pursuant to §§10.1-10.12 (and the defined terms relevant thereto,
including, without limitation, those relating to "fixed charges" or "debt
service"), references to Indebtedness or liabilities of the Borrowers shall mean
Indebtedness or liabilities (including, without limitation, Consolidated Total
Liabilities) of the Borrowers, plus (but without double-counting):



 
                                  (i)     all Indebtedness or liabilities of the
Operating Subsidiaries, the Guarantors and any other wholly-owned Subsidiary
(excluding any such Indebtedness or liabilities owed to the Borrowers or any
Guarantor),
 
 
                                  (ii)     all Indebtedness or liabilities of
each Partially-Owned Entity (including Capitalized Leases), but only to the
extent, if any, that said Indebtedness or liability (or a portion thereof) is
Recourse to any of the Borrowers, the Guarantors or their respective
Subsidiaries or any of their respective assets (other than their respective
interests in such Partially-Owned Entity), and
 
 
                                  (iii)     Indebtedness or liabilities of each
Partially-Owned Entity to the extent of the pro-rata share of such Indebtedness
or liability allocable to any of the Borrowers, the Guarantors or their
respective Subsidiaries, if the Indebtedness or liability of such
Partially-Owned Entity (or a portion thereof) is Without Recourse to such Person
or its assets (other than its interest in such Partially-Owned Entity).



                                      (b)     For purposes of §10 hereof,
Consolidated Adjusted EBITDA and Adjusted Unencumbered Property NOI (and all
defined terms and calculations using such terms) shall be adjusted to (i) deduct
the actual results of any Real Estate disposed of by a Borrower, a Guarantor or
any of their respective Subsidiaries during the relevant fiscal period, and (ii)
include the pro forma results of any Real Estate acquired by a Borrower, a
Guarantor or any of their respective Subsidiaries during the relevant fiscal
period, with such pro forma results being calculated by (x) using the Borrowers'
pro forma projections for such acquired property, subject to the Administrative
Agent's reasonable approval, if such property has been owned by a Borrower, a
Guarantor or any of their respective Subsidiaries for less than one complete
fiscal quarter or (y) using the actual results for such acquired property and
adjusting such results for the appropriate period of time required by the
applicable financial covenant, if such property has been owned by a Borrower, a
Guarantor or any of their respective Subsidiaries for at least one complete
fiscal quarter.


                                      (c)     For purposes of §§10.1-10.12
hereof, Consolidated Adjusted EBITDA (and the defined terms and calculations
using such term) shall be adjusted, to the extent applicable, to include the pro
rata share of results attributable to the Borrowers from unconsolidated
Subsidiaries of the Borrowers and their respective Subsidiaries and from
unconsolidated Partially-Owned Entities.


                                      (d)     For purposes of the calculations
to be made pursuant to §§10.1-10.12 (and the defined terms relevant thereto,
including, without limitation, those relating to "fixed charges" or "debt
service"), any election to measure an item of Indebtedness using fair value (as
permitted by Statement of Financial Accounting Standards No. 159 or any similar
accounting standard) shall be disregarded and such determination shall be made
instead using the par value of such Indebtedness.


            §11.     CONDITIONS TO THE RESTATEMENT DATE.  The obligations of the
Lenders to make the Term Loan and the initial Revolving Credit Loans, and the
Administrative Agent to issue any Letters of Credit, shall be subject to the
satisfaction of the following conditions precedent:


                        §11.1.     Loan Documents.  Each of the Loan Documents
(including, without limitation, an amendment to the Intercreditor Agreement to
reflect the issuance of, and to include the notes issued under the Note Purchase
Agreement dated as of the Restatement Date) shall have been duly executed and
delivered by the respective parties thereto and shall be in full force and
effect.


                        §11.2.     Certified Copies of Organization
Documents.  The Administrative Agent shall have received from each Borrower,
Holdings and each Subsidiary Guarantor a copy,

 
84

--------------------------------------------------------------------------------

 

certified as of the Restatement Date by a duly authorized officer of such Person
(or its general partner, in the case of SALP), to be true and complete, of each
of its certificate of limited partnership, agreement of limited partnership,
incorporation documents, by-laws, and/or other organizational documents as in
effect on the Restatement Date, along with any other organization documents of
any Borrower (and its general partner, in the case of SALP), Holdings or a
Subsidiary Guarantor, as the case may be, and each as in effect on the date of
such certification.


                        §11.3.     Resolutions.  All action on the part of the
Borrowers, Holdings and the Subsidiary Guarantors necessary for the valid
execution, delivery and performance by the Borrowers and Holdings of this Credit
Agreement and the other Loan Documents to which any of them is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lenders shall have been provided to the Administrative
Agent.


                        §11.4.     Incumbency Certificate; Authorized
Signers.  The Administrative Agent shall have received from each of the
Borrowers, Holdings and the Subsidiary Guarantors an incumbency certificate,
dated as of the Restatement Date, signed by a duly authorized officer such
Person and giving the name of each individual who shall be authorized:  (a) to
sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party; (b) in the case of the Borrower
Representative, to make Completed Revolving Credit Loan Requests and Conversion
Requests on behalf of the Borrowers; and (c) in the case of the Borrower
Representative, to give notices and to take other action on behalf of the
Borrowers and the Guarantors under the Loan Documents.


                        §11.5.     Note Purchase Agreement.  The Administrative
Agent shall have received a copy of each fully executed Note Purchase Agreement
certified as true, correct and complete by a duly authorized officer of the
Borrower Representative.


                        §11.6.     Certificates of Insurance.  The
Administrative Agent shall have received (a) current certificates of insurance
as to all of the insurance maintained by each Borrower and their respective
Subsidiaries on the Real Estate (including flood insurance if necessary) from
the insurer or an independent insurance broker, identifying insurers, types of
insurance, insurance limits, and policy terms; and (b) such further information
and certificates from the Borrowers, their insurers and insurance brokers as the
Administrative Agent may reasonably request.


                        §11.7.     Intentionally Omitted.


                        §11.8.     Opinion of Counsel Concerning Organization
and Loan Documents.  Each of the Lenders and the Agents shall have received
favorable opinions addressed to the Lenders and the Agents in form and substance
satisfactory to the Lenders and the Agents from Phillips Lytle LLP, as counsel
to the Borrowers and their respective Subsidiaries with respect to New York law
and certain matters of Delaware corporate law and Maryland corporate law.


                        §11.9.     Tax and Securities Law Compliance.  Each of
the Lenders and the Agents shall also have received from Phillips Lytle LLP, as
counsel to the Borrowers, a favorable opinion addressed to the Lenders and the
Agents, in form and substance satisfactory to each of the Lenders and the
Agents, with respect to the qualification of Sovran as a REIT and

 
85

--------------------------------------------------------------------------------

 

certain other tax and securities laws matters.


                        §11.10.   Guaranties.  Each of the Guaranties to be
executed and delivered on the Restatement Date shall have been duly executed and
delivered by the Guarantor thereunder.


                        §11.11.   Certifications from Government Officials.  The
Administrative Agent shall have received certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of each Borrower and each Guarantor, along with a certified copy
of the certificate of limited partnership, certificate of incorporation or other
comparable organizational document of each Borrower and each Guarantor, all as
of the most recent practicable date.


                        §11.12.   Proceedings and Documents.  All proceedings in
connection with the transactions contemplated by this Credit Agreement, the
other Loan Documents and all other documents incident thereto shall be
satisfactory in form and substance to each of the Lenders and to the
Administrative Agent's counsel, and the Administrative Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Administrative Agent may reasonably request.


                        §11.13.   Fees.  The Borrowers shall have paid to the
Administrative Agent, for the accounts of the Lenders or for its own account, as
applicable, all of the fees and expenses that are due and payable as of the
Restatement Date in accordance with this Credit Agreement and the Fee Letter.


                        §11.14.   Compliance Certificate.  The Borrowers shall
have delivered a compliance certificate in the form of Exhibit D-7 hereto
evidencing compliance with the covenants set forth in §10 hereof after giving
pro forma effect to the transactions contemplated by this Credit Agreement.


                        §11.15.   Existing Indebtedness.  The existing of record
indebtedness of the Borrowers under the Existing Credit Agreement shall have
been reallocated with the proceeds of the Initial Term Loan and the initial
Revolving Credit Loan.


                        §11.16.   Subsequent Guarantors.  As a condition to the
effectiveness of any subsequent Guaranty, each subsequent Guarantor shall
deliver such documents, agreements, instruments and opinions as the
Administrative Agent shall require as to such Guarantor and the Unencumbered
Property owned by such Guarantor that are analogous to the deliveries made by
the Guarantors as of the Restatement Date pursuant to §11.2 through §11.8,
§11.10 and §11.11.


                        §11.17.   No Material Adverse Effect.  Since December
31, 2010, there shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, change, circumstance, effect
or state of facts that, individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.

 
86

--------------------------------------------------------------------------------

 

                        §11.18.   Other Information.  The Administrative Agent
shall have received such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.


            §12.     CONDITIONS TO ALL BORROWINGS.  The obligations of the
Lenders to make any Loan, including the Revolving Credit Loan and the Term
Loans, and of the Administrative Agent to issue, extend or renew any Letter of
Credit, in each case whether on or after the Restatement Date, shall also be
subject to the satisfaction of the following conditions precedent:


                        §12.1.     Representations True; No Event of Default;
Compliance Certificate.  Each of the representations and warranties of the
Borrowers and the Guarantors contained in this Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
each Loan or the issuance, extension or renewal of such Letter of Credit, with
the same effect as if made at and as of that time (except to the extent that
such representations and warranties relate expressly to an earlier date); and no
Default or Event of Default under this Credit Agreement shall have occurred and
be continuing on the date of any Completed Revolving Credit Loan Request,
Completed Delayed Draw Term Loan Request or on the Drawdown Date of any Loan or
on the date of the issuance, extension or renewal of such Letter of Credit.  The
Administrative Agent shall have received a certificate of the Borrowers signed
by an authorized officer of the Borrower Representative as provided in
§2.4(d)(iii) or §3.3(d)(iii), as the case may be.


                        §12.2.     No Legal Impediment.  No change shall have
occurred in any law or regulations thereunder or interpretations thereof that in
the reasonable opinion of the Administrative Agent or any Lender would make it
illegal for any Lender to make such Loan or to participate in the issuance,
extension or renewal of such Letter of Credit.


                        §12.3.     Governmental Regulation.  Each Lender shall
have received such statements in substance and form reasonably satisfactory to
such Lender as such Lender shall require for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.


            §13.     EVENTS OF DEFAULT; ACCELERATION; ETC.


                        §13.1.     Events of Default and Acceleration.  If any
of the following events ("Events of Default") shall occur:


                                      (a)     the Borrowers shall fail to pay
any principal of the Loans or any Reimbursement Obligation when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment (including,
without limitation, amounts due under §2.7 and §3.8);


                                      (b)     the Borrowers shall fail to pay
any interest on the Loans, or any other sums due hereunder or under any of the
other Loan Documents (including, without

 
87

--------------------------------------------------------------------------------

 

limitation, amounts due under §8.17) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, and such failure continues for five (5) days;


                                      (c)     any Borrower or any Guarantor or
any of their respective Subsidiaries shall fail to comply with any of their
respective covenants contained in §§8.1, 8.6, 8.7, 8.8, 8.9, 8.12, 8.21, 8.22,
8.23, 9 or 10;


                                      (d)     any Borrower or any Guarantor or
any of their respective Subsidiaries shall fail to perform any other term,
covenant or agreement contained herein or in any other Loan Document (other than
those specified elsewhere in this §13) and such failure continues for thirty
(30) days;


                                      (e)     any representation or warranty of
any Borrower or any Guarantor or any of their respective Subsidiaries in this
Credit Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Credit Agreement
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;


                                      (f)     any Borrower or any Guarantor or
any of their respective Subsidiaries shall (i) fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Leases (x) in respect of any
Recourse obligations or credit or (y) in respect of any Without Recourse
obligations or credit which total in an aggregate amount in excess of
$7,500,000; or (ii) fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases (x) in respect of any Recourse obligations or credit or (y) in respect of
any Without Recourse obligations or credit in an aggregate amount in excess of
$7,500,000, in either case for such period of time (after the giving of
appropriate notice if required) as would permit the holder or holders thereof or
of any obligations issued thereunder to accelerate the maturity thereof, or an
"Event of Default" shall occur and be continuing under the Note Purchase
Agreement that permits acceleration; or (iii) default in any payment obligation
under a Hedge Agreement, and such default shall continue after any applicable
grace period contained in such Hedge Agreement or any other agreement or
instrument relating thereto or (iv) becomes obligated to purchase or repay
Indebtedness (other than the Obligations) before its regular maturity or before
its regularly scheduled dates of payment in an aggregate principal amount of at
least $7,500,000, as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests or the exercise
by either Borrower or any Subsidiary of a contractual right to prepay such
Indebtedness) or (iv) any event shall occur which results in a demand to SALP
from any Joint Venture Lender for any single payment (or group of related
payments) under any Locke Indemnity Agreement which exceeds $1,000,000.


                                      (f)     any Borrower, any Guarantor or any
of their respective Subsidiaries shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the

 
88

--------------------------------------------------------------------------------

 

appointment of a trustee or other custodian, liquidator or receiver of any
Borrower, any Guarantor or any of their respective Subsidiaries or of any
substantial part of the properties or assets of any Borrower, any Guarantor or
any of their respective Subsidiaries or shall commence any case or other
proceeding relating to any Borrower, any Guarantor or any of their respective
Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any Borrower, any Guarantor or any of their respective
Subsidiaries and (i) any Borrower, any Guarantor or any of their respective
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of sixty (60) days;


                                      (h)     a decree or order is entered
appointing any trustee, custodian, liquidator or receiver or adjudicating any
Borrower, any Guarantor or any of their respective Subsidiaries bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any Borrower, any Guarantor
or any of their respective Subsidiaries in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;


                                      (i)     there shall remain in force,
undischarged, unsatisfied and unstayed, for more than thirty (30) days, whether
or not consecutive, any uninsured final judgment against any Borrower, any
Guarantor or any of their respective Subsidiaries that, with other outstanding
uninsured final judgments, undischarged, unsatisfied and unstayed, against any
Borrower, any Guarantor or any of their respective Subsidiaries exceeds in the
aggregate $1,000,000;


                                      (j)     any of the Loan Documents or any
material provision of any Loan Documents shall be cancelled, terminated, revoked
or rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Required Lenders (or
all Lenders if required under §26), or any Guaranty shall be cancelled,
terminated, revoked or rescinded at any time or for any reason whatsoever, or
any action at law, suit or in equity or other legal proceeding to make
unenforceable, cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of any Borrower or any of its Subsidiaries or any
Guarantor or any of its Subsidiaries, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
as to any material terms thereof;


                                      (k)     any "Event of Default" or default
(after notice and expiration of any period of grace, to the extent provided, and
if none is specifically provided, then for a period of thirty (30) days after
notice), as defined or provided in any of the other Loan Documents, shall occur
and be continuing;


                                      (l)     any Borrower or any ERISA
Affiliate incurs any liability to the PBGC or a Guaranteed Pension Plan pursuant
to Title IV of ERISA in an aggregate amount exceeding $500,000, or any Borrower
or any ERISA Affiliate is assessed withdrawal liability

 
89

--------------------------------------------------------------------------------

 

pursuant to Title IV of ERISA by a Multiemployer Plan requiring aggregate annual
payments exceeding $500,000, or any of the following occurs with respect to a
Guaranteed Pension Plan:  (i) an ERISA Reportable Event, or a failure to make a
required installment or other payment (within the meaning of Section 302 and
Section 303 of ERISA), provided that the Administrative Agent determines in its
reasonable discretion that such event (A) could be expected to result in
liability of any Borrower or any of their respective Subsidiaries to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $500,000, and (B)
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC, for the appointment by the appropriate United States District Court of
a trustee to administer such Guaranteed Pension Plan or for the imposition of a
lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan; or


                                      (m)      (i) any person or group of
persons (within the meaning of Sections 13 or 14 of the Securities Exchange Act
of 1934, as amended) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of (a) 20% or more of the outstanding shares of common stock of
Sovran, or (b) 33% or more in the aggregate of the outstanding limited
partnership interests of SALP (other than by Sovran and its wholly-owned
Subsidiaries); (ii) Holdings ceasing to be the sole general partner and sole
investment manager of SALP; (iii) Sovran and its wholly-owned Subsidiaries cease
to beneficially own 100% of the capital stock of Holdings; or (iv) during any
period of twelve consecutive calendar months, individuals who were directors of
Sovran on the first day of such period (together with directors whose election
by the Board of Directors or whose nomination for election by Sovran's
stockholders was approved by a vote of at least two-thirds of the members of the
Board of Directors then in office who either were members of the Board of
Directors on the Restatement Date or whose election or nomination for election
was previously so approved) shall cease to constitute a majority of the board of
directors of Sovran;


then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers, declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor; provided that in
the event of any Event of Default specified in §13.1(g) or §13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Administrative Agent or
action by the Lenders or the Administrative Agent.


                      §13.2.     Termination of Commitments.  If any one or more
Events of Default specified in §13.1(g) or §13.1(h) shall occur, any unused
portion of the Commitments hereunder shall forthwith terminate and the Lenders
shall be relieved of all obligations to make Loans to the Borrowers.  If any
other Event of Default shall have occurred and be continuing, whether or not the
Lenders shall have accelerated the maturity of the Loans pursuant to §13.1, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice to the Borrowers, terminate the unused portion of the credit hereunder,
and upon such notice being

 
90

--------------------------------------------------------------------------------

 

given such unused portion of the credit hereunder shall terminate immediately
and each of the Lenders shall be relieved of all further obligations to make
Loans.  No such termination of the credit hereunder shall relieve any Borrower
or any Guarantor of any of the Obligations or any of its existing obligations to
the Lenders arising under other agreements or instruments.


                      §13.3.     Remedies.  In the event that one or more Events
of Default shall have occurred and be continuing, whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §13.1, the Required
Lenders if owed any Obligations may direct the Administrative Agent to proceed
to protect and enforce the rights and remedies of the Administrative Agent and
the Lenders under this Credit Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Credit Agreement or the other Loan Documents or
any instrument pursuant to which the Obligations are evidenced and the obtaining
of the appointment of a receiver) and, if any amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Administrative Agent and the Lenders
under the Loan Documents or applicable law.  No remedy herein conferred upon the
Lenders or the Administrative Agent or the holder of any Note or purchaser of
any Letter of Credit Participation is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or under any of the other Loan Documents or
now or hereafter existing at law or in equity or by statute or any other
provision of law.


                      §13.4.     Distribution of Proceeds.  In the event that,
following the occurrence or during the continuance of any Default or Event of
Default, the Administrative Agent or any Lender, as the case may be, receives
any monies from the Borrowers or in connection with the enforcement of any the
Guaranties, such monies shall be distributed for application as follows:


                                     (a)     First, to the payment of, or (as
the case may be) the reimbursement of the Administrative Agent for or in respect
of all reasonable costs, expenses, disbursements and losses which shall have
been incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Credit Agreement or any of the other Loan Documents or in
support of any provision of adequate indemnity to the Administrative Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Administrative Agent to such monies;


                                     (b)     Second, to all other Obligations in
such order or preference as the Required Lenders may determine; provided,
however, that (i) distributions shall be made (A) pari passu among Obligations
with respect to the Administrative Agent's Administration Fee payable pursuant
to §4.1 and all other Obligations and (B) with respect to each type of
Obligation owing to the Lenders, such as interest, principal, fees and expenses,
among the Lenders pro rata, and (ii) the Administrative Agent may in its
discretion make proper allowance to take into account any Obligations not then
due and payable;

 
91

--------------------------------------------------------------------------------

 

                                     (c)     Third, the excess, if any, shall be
returned to the Borrowers or to such other Persons as are entitled thereto.


            §14.     SET OFF.  Borrowers and each Guarantor hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to the Lenders, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Administrative Agent or any
entity under the control of M&T Bank and its successors and assigns or in
transit to any of them.  Without demand or notice to the extent permitted by
applicable law, during the continuance of any Event of Default, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch at which such deposits are held, but
specifically excluding tenant security deposits, other fiduciary accounts and
other segregated escrow accounts required to be maintained by any of the
Borrowers for the benefit of any third party) or other sums credited by or due
from any of the Lenders to any of the Borrowers or any other property of any of
the Borrowers in the possession of the Administrative Agent or a Lender may be
applied to or set off against the payment of the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR
TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF ANY BORROWER OR GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED.  Each of the Lenders agrees with each other Lender that
(a) if pursuant to any agreement between such Lender and any Borrower (other
than this Credit Agreement or any other Loan Document), an amount to be set off
is to be applied to Indebtedness of any Borrower to such Lender, other than with
respect to the Obligations, such amount shall be applied ratably to such other
Indebtedness and to the Obligations, and (b) if such Lender shall receive from
any Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the Obligations by proceedings
against such Borrower at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note or Notes held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by, and Reimbursement
Obligations owed to, all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise,
as shall result in each Lender receiving in respect of the Notes held by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Credit Agreement; provided that if all or any part of such excess payment
is thereafter recovered from such Lender, such disposition and arrangements
shall be rescinded and the amount restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, no Lender shall exercise a
right of setoff if such exercise would limit or prevent the exercise of any
other remedy or other recourse against any Borrower.

 
92

--------------------------------------------------------------------------------

 

            §15.     THE AGENTS.


                       §15.1.     Authorization.  (a)  The Administrative Agent
is authorized to take such action on behalf of each of the Lenders and to
exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Administrative Agent,
together with such powers as are reasonably incident thereto, including, without
limitation, to enter into the Intercreditor Agreement as agent for the Lenders
(to which the Lenders agree to be bound), provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Administrative Agent.  The relationship between the
Administrative Agent and the Lenders is and shall be that of agent and principal
only, and nothing contained in this Credit Agreement or any of the other Loan
Documents shall be construed to constitute the Administrative Agent as a trustee
or fiduciary for any Lender.


                                    (b)     Each Borrower and each Guarantor,
without further inquiry or investigation, shall, and is hereby authorized by the
Lenders to, assume that all actions taken by the Administrative Agent hereunder
and in connection with or under the Loan Documents are duly authorized by the
Lenders.  The Lenders shall notify the Borrowers of any successor to
Administrative Agent by a writing signed by Required Lenders, which successor
shall be reasonably acceptable to the Borrowers so long as no Default or Event
of Default has occurred and is continuing.


                      §15.2.     Employees and Agents.  The Administrative Agent
may exercise its powers and execute its duties by or through employees or agents
and shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrowers if so provided in §16 hereof.


                      §15.3.     No Liability.  Neither the Administrative
Agent, nor any of its shareholders, directors, officers or employees nor any
other Person assisting them in their duties nor any agent or employee thereof,
shall be liable for any waiver, consent or approval given or any action taken,
or omitted to be taken, in good faith by it or them hereunder or under any of
the other Loan Documents, or in connection herewith or therewith, or be
responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Administrative Agent may be liable for losses due to
its willful misconduct or gross negligence.


                      §15.4.     No Representations.  The Administrative Agent
shall not be responsible for the execution or validity or enforceability of this
Credit Agreement, the Notes, or any of the other Loan Documents or for the
validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein or in any of the other Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of any
Guarantor or any Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Credit Agreement or the other Loan

 
93

--------------------------------------------------------------------------------

 

Documents.  The Administrative Agent shall not be bound to ascertain whether any
notice, consent, waiver or request delivered to it by any Borrower or any
Guarantor or any holder of any of the Notes shall have been duly authorized or
is true, accurate and complete.  The Administrative Agent has not made nor does
it now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of any Borrower or any of its Subsidiaries or any Guarantor
or any of the Subsidiaries or any tenant under a Lease or any other
entity.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.


                      §15.5.     Payments.


                                    (a)     A payment by the Borrowers to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees to distribute to each Lender such Lender's pro rata
share of payments received by the Administrative Agent for the account of the
Lenders, as provided herein or in any of the other Loan Documents.  All such
payments shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.  If payment is not made on the day
received, interest thereon at the overnight federal funds effective rate shall
be paid pro rata to the Lenders.


                                    (b)     If in the reasonable opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in material liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction, provided that interest thereon at the overnight federal
funds effective rate shall be paid pro rata to the Lenders.  If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.


                      §15.6.     Holders of Notes.  As provided in §19.3, the
Administrative Agent may deem and treat the payee of any Notes or the purchaser
of any Letter of Credit Participation as the absolute owner or purchaser thereof
for all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.


                      §15.7.     Indemnity.  The Lenders ratably and severally
agree hereby to indemnify and hold harmless each Agent and its Affiliates from
and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
such Agent has not been reimbursed by the Borrowers as required by §16), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or such Agent's or any
Affiliate's actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by such Agent's or any Affiliate's willful

 
94

--------------------------------------------------------------------------------

 

misconduct or gross negligence.  Nothing in this §15.7 shall limit any
indemnification obligations of the Borrowers hereunder.


                      §15.8.     Agents as Lenders.  In its individual capacity
as a Lender, M&T Bank shall have the same obligations and the same rights,
powers and privileges in respect to its Commitments and the Loans made by it,
and as the holder of any of the Notes and as the purchaser of any Letter of
Credit Participations, as it would have were it not also an Agent.


                      §15.9.     Notification of Defaults and Events of
Default.  Each Lender hereby agrees that, upon learning of the existence of a
default, Default or an Event of Default, it shall (to the extent notice has not
previously been provided) promptly notify the Administrative Agent thereof.  The
Administrative Agent hereby agrees that upon receipt of any notice under this
§15.9 it shall promptly notify the other Lenders of the existence of such
default, Default or Event of Default.


                      §15.10.   Duties in the Case of Enforcement.  In case one
or more Events of Default have occurred and shall be continuing, and whether or
not acceleration of the Obligations shall have occurred, the Administrative
Agent shall, if (a) so requested by the Required Lenders and (b) the Lenders
have provided to the Administrative Agent such additional indemnities and
assurances against expenses and liabilities as the Administrative Agent may
reasonably request, proceed to enforce the provisions of this Credit Agreement
and exercise all or any such other legal and equitable and other rights or
remedies as it may have in respect of enforcement of the Lenders' rights against
the Borrowers and the Guarantors under this Credit Agreement and the other Loan
Documents.  The Required Lenders may direct the Administrative Agent in writing
as to the method and the extent (other than when such direction requires
Unanimous Lender Approval under §26) of any such enforcement, the Lenders
(including any Lender which is not one of the Required Lenders) hereby agreeing
to ratably and severally indemnify and hold the Administrative Agent harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Administrative Agent need not
comply with any such direction to the extent that the Administrative Agent
reasonably believes the Administrative Agent's compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.


                      §15.11.   Successor Agents.  M&T Bank, or any successor
Administrative Agent, may resign as Administrative Agent at any time by giving
written notice thereof to the Lenders and to the Borrowers.  In addition, the
Required Lenders may remove the Administrative Agent in the event of the
Administrative Agent's gross negligence or willful misconduct.  Any such
resignation or removal shall be effective upon appointment and acceptance of a
successor Administrative Agent, as hereinafter provided.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent, which is a Lender under this Credit Agreement,
provided that so long as no Default or Event of Default has occurred and is
continuing the Borrowers shall have the right to approve any successor
Administrative Agent, which approval shall not be unreasonably withheld.  If, in
the case of a resignation by the Administrative Agent, no successor
Administrative Agent shall have been so appointed by the Required Lenders and
approved by the Borrowers, if applicable, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent's

 
95

--------------------------------------------------------------------------------

 

giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint any one of the other Lenders as a successor
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all further duties and obligations as Administrative Agent under this Credit
Agreement.  After any Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this §15 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement.


                      §15.12.   Notices.  Any notices or other information
required hereunder to be provided to the Administrative Agent which the
Administrative Agent is required hereunder to provide to the Lenders, shall be
forwarded by the Administrative Agent to each of the Lenders on the same day (if
practicable) and, in any case, on the next Business Day following the
Administrative Agent's receipt thereof.


                      §15.13.   Administrative Agent May File Proofs of Claim.


                                    (a)     In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial, administrative or like proceeding or
any assignment for the benefit of creditors relative to the Borrowers or any of
their Subsidiaries, the Administrative Agent (irrespective of whether the
principal of any Loan, Reimbursement Obligation or Unpaid Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding, under any such assignment or otherwise:



 
                   (i)     to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Reimbursement
Obligations or Unpaid Reimbursement Obligations and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16) allowed in such
proceeding or under any such assignment; and
 
 
                   (ii)     for itself and for the ratable benefit of the
Lenders, to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with the
provisions of this Credit Agreement.




 
96

--------------------------------------------------------------------------------

 

                                    (b)     Any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such
proceeding or under any such assignment is hereby authorized by each Lender to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, nevertheless to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16.


                                    (c)     Nothing contained herein shall
authorize the Administrative Agent to consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations owed to such Lender or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding or under any such assignment.


            §16.     EXPENSES.  The Borrowers jointly and severally agree to pay
(a) the reasonable costs of producing and reproducing this Credit Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) the reasonable fees, expenses and disbursements of the Administrative
Agent's outside counsel, any local counsel or internal counsel to the
Administrative Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the reasonable fees, expenses and disbursements
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein (including, without limitation, the Letters
of Credit), any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
for providing for such cancellation, including, without limitation, the
reasonable fees and disbursements of the Administrative Agent's counsel in
preparing the documentation, (d) the reasonable fees, costs, expenses and
disbursements of each of the Agents and its Affiliates incurred in connection
with the syndication and/or participations of the Loans, including, without
limitation, costs of preparing syndication materials and photocopying costs,
which syndication costs and expenses shall be payable by the Borrowers
regardless of whether the Loans are ultimately syndicated, (e) all reasonable
expenses (including reasonable attorneys' fees and costs, which attorneys may be
employees of any Lender or the Administrative Agent, and the fees and costs of
appraisers, auditors, consultants, engineers, investment bankers, surveyors or
other experts retained by any Lender or the Administrative Agent in connection
with any such enforcement proceedings) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against any Borrower or any of its
Subsidiaries or any Guarantor or the administration thereof after the occurrence
and during the continuance of a Default or Event of Default (including, without
limitation, expenses incurred in any restructuring and/or "workout" of the
Loans), and (ii) subject to the limitation set forth in §17 hereof, any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to any Lender's or the Administrative Agent's relationship with any
Borrower or any of its Subsidiaries or any Guarantor, (f) all reasonable fees,
expenses and disbursements of the

 
97

--------------------------------------------------------------------------------

 

Administrative Agent incurred in connection with UCC searches and (g) all costs
incurred by the Administrative Agent in the future in connection with its
inspection of the Unencumbered Properties after the occurrence and during the
continuance of an Event of Default.  The covenants of this §16 shall survive
payment or satisfaction of payment of amounts owing with respect to the Notes.


            §17.     INDEMNIFICATION.  The Borrowers jointly and severally agree
to indemnify and hold harmless each of the Agents and Lenders and the
shareholders, directors, agents, counsel, professional advisors, officers,
subsidiaries and Affiliates of each of the Agents and Lenders (each group
consisting of an Agent or a Lender and its respective shareholders, directors,
agents, counsel, professional advisors, officers, subsidiaries and Affiliates
being an "Indemnified Lender's Group") from and against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, settlement payments, obligations, damages and expenses
of every nature and character, arising out of this Credit Agreement or any of
the other Loan Documents or the transactions contemplated hereby or thereby or
which otherwise arise in connection with the financing, including, without
limitation, (a) any actual or proposed use by any Borrower or any of its
Subsidiaries of the proceeds of any of the Loans, (b) any Borrower or any of its
Subsidiaries or any Guarantor entering into or performing this Credit Agreement
or any of the other Loan Documents or the transactions contemplated by this
Credit Agreement or any of the other Loan Documents, or (c) pursuant to §8.17
hereof, in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding,
provided, however, that the Borrowers shall not be obligated under this §17 to
indemnify any Person for liabilities to the extent arising from the gross
negligence or willful misconduct of such Person or of any other Person in the
Indemnified Lender's Group of which such Person is a member (but such
indemnification shall continue to apply to all other Persons including all other
Indemnified Lender's Groups).  Each Person to be indemnified under this §17
shall give the Borrowers notice of any claim as to which it is seeking
indemnification under this §17 promptly after becoming aware of the same (which
shall constitute notice for all Indemnified Lender's Groups), but such Person's
failure to give prompt notice shall not affect the obligations of the Borrowers
under this §17 unless such failure prejudices the legal rights of the Borrowers
regarding such indemnity.  In litigation, or the preparation therefor, the
Borrowers shall be entitled to select counsel reasonably acceptable to the
Required Lenders, and the Lenders (as approved by the Required Lenders) shall be
entitled to select their own supervisory counsel and, in addition to the
foregoing indemnity, the Borrowers agree to pay promptly the reasonable fees and
expenses of each such counsel if (i) in the reasonable opinion of the Agent, use
of counsel of the Borrowers' choice could reasonably be expected to give rise to
a conflict of interest, (ii) the Borrowers shall not have employed counsel
reasonably satisfactory to the Agent and the Lenders within a reasonable time
after notice of the institution of any such litigation or proceeding or
(iii) the Borrower Representative authorizes each Agent and Lender to employ
separate counsel at the Borrowers' expense.  If and to the extent that the
obligations of the Borrowers under this §17 are unenforceable for any reason,
the Borrowers hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §17 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim,

 
98

--------------------------------------------------------------------------------

 

action, cause of action or suit exists.


            §18.     SURVIVAL OF COVENANTS, ETC.  All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
any Borrower or any of its Subsidiaries or any Guarantor pursuant hereto shall
be deemed to have been relied upon by the Lenders and the Agents,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans or the Administrative Agent has any obligation to issue, extend
or renew any Letter of Credit, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  The indemnification obligations
of the Borrowers provided herein and in the other Loan Documents shall survive
the full repayment of amounts due and the termination of the obligations of the
Lenders hereunder and thereunder to the extent provided herein and therein.  All
statements contained in any certificate or other paper delivered to any Lender
or Agent at any time by or on behalf of any Borrower or any of its Subsidiaries
or any Guarantor pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Borrower or such Subsidiary or such Guarantor hereunder.


            §19.     ASSIGNMENT; PARTICIPATIONS: ETC.


                        §19.1.     Successors and Assigns Generally.  The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of their respective rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of §19.2, (ii) by way of
participation in accordance with the provisions of §19.4 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of §19.6
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Credit Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §19.4 and, to the extent expressly contemplated hereby, the
Affiliates and the partners, directors, officers, employees, agents and advisors
of the Administrative Agent and the Lenders and of their respective Affiliates)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.


                        §19.2.     Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees (an "Assignee") all or a portion of its
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


                                       (a)     Minimum Amounts.

 
                      (i)     in the case of an assignment of the entire
remaining amount of the assigning Lender's Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
 
                      (ii)     in any case not described in the immediately
preceding subsection (i), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment in respect of a Revolving Credit Commitment, or $1,000,000 in
the case of any assignment in respect of a Term Loan, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrowers otherwise consent (each such consent not to be unreasonably
withheld or delayed).



                                       (b)     Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender's
rights and obligations under this Credit Agreement with respect to the Loan or
the Commitment assigned.


                                       (c)     No consent shall be required for
any assignment except to the extent required by clause (ii) of the immediately
preceding subsection (a) and, in addition:



 
                      (i)     the consent of the Borrowers (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless the Borrower Representative shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and
 
 
                      (ii)     the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Credit Commitment if such assignment
is to a Person that is not already a Lender with a Revolving Credit Commitment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.



                                       (d)     No such assignment shall be made
to the Borrowers, any of the Borrowers' Affiliates or Subsidiaries or any
Defaulting Lender.


                                       (e)     No such assignment shall be made
to a natural person.

 
99

--------------------------------------------------------------------------------

 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §19.3, from and after the effective date specified in each Assignment and
Assumption and upon delivery to the Administrative Agent of a processing and
recordation fee of $3,500, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of §4.6, §16 and §17 and the other
provisions of this Credit Agreement and the other Loan Documents as provided in
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with §19.4.


                      §19.3.     Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent's Head Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


                      §19.4.     Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrowers
or any Affiliate or Subsidiary of any Borrower) (each, a "Participant") in all
or a portion of such Lender's rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender's obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any  provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in §26
that adversely affects such Participant.  Subject to §19.5, the Borrowers agree
that each Participant shall be entitled to the benefits of §4.6 and §4.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to §19.7.  To the extent permitted by Applicable Law, each Participant
also

 
100

--------------------------------------------------------------------------------

 

shall be entitled to the benefits of §14 as though it were a Lender, provided
such Participant agrees to be subject to §14 as though it were a Lender.  Upon
request from the Administrative Agent, a Lender shall notify the Administrative
Agent and the Borrower Representative of the sale of any participation
hereunder.


                      §19.5.     Limitation upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under §4.6 and
§4.7 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers' prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of §4.2 unless the Borrower Representative is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers and the Administrative Agent, to comply
with §4.2(c) as though it were a Lender.


                      §19.6.     Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Credit Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


                      §19.7.     No Registration.  Each Lender agrees that,
without the prior written consent of the Borrowers and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.


                      §19.8.     Disclosure.  The Borrowers agree that, in
addition to disclosures made in accordance with standard banking practices, any
Lender may disclose information obtained by such Lender pursuant to this Credit
Agreement to assignees or Participants and potential assignees or Participants
hereunder; provided that such assignees or potential assignees shall be Eligible
Assignees.  Any such disclosed information shall be treated by any assignee or
Participant with the same standard of confidentiality set forth in §8.10 hereof.


                      §19.9.     Syndication.  The Borrowers acknowledge that
the Administrative Agent intends, and shall have the right, by itself or through
its Affiliates, to syndicate or enter into co-lending arrangements with respect
to the Loans and the Total Revolving Credit Commitment pursuant to this §19, and
the Borrowers agree to cooperate with the Administrative Agent's and its
Affiliate's syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.


            §20.     NOTICES, ETC.  Except as otherwise expressly provided in
this Credit Agreement, all notices and other communications made or required to
be given pursuant to this Credit Agreement or the Notes or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or

 
101

--------------------------------------------------------------------------------

 

postal service, addressed as follows:


                      (a)     if to any Borrower or any Guarantor, to the
Borrower Representative at Sovran Self Storage, Inc., 6467 Main Street,
Williamsville, New York 14221, Attention:  Mr. David L. Rogers, Chief Financial
Officer, with a copy to Phillips Lytle LLP, 3400 HSBC Center, Buffalo, New York
14203, Attention:  Raymond H. Seitz, or to such other address for notice as the
Borrower Representative or any Guarantor shall have last furnished in writing to
the Administrative Agent;


                      (b)     if to the Administrative Agent, Manufacturers and
Traders Trust Company, 25 S. Charles Street, 12th Floor, Baltimore, Maryland
21201, Attention:  Hugh Giorgio, or such other address for notice as the
Administrative Agent shall have last furnished in writing to the Borrowers, with
a copy to Paul M. Cushing, Esq., Alston & Bird LLP, 1201 West Peachtree Street,
Atlanta, Georgia 30309-3424, or at such other address for notice as the
Administrative Agent shall last have furnished in writing to the Person giving
the notice; and additionally, for any Completed Revolving Credit Loan Request,
to Manufacturers and Traders Trust Company, One Fountain Plaza, Buffalo, New
York 14203; and


                      (c)     if to any Lender, at such Lender's address set
forth on Schedule 1.2 hereto, or such other address for notice as such Lender
shall have last furnished in writing to the Person giving the notice.


            Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt and (ii) if sent by registered or certified first-class
mail, postage prepaid, on the fifth Business Day following the mailing thereof.


            §21.     GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  THIS
CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWERS AND THE GUARANTORS AGREES THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWERS OR THE GUARANTORS BY MAIL AT THE ADDRESS
SPECIFIED IN §20.  THE BORROWERS AND EACH OF THE GUARANTORS HEREBY WAIVES ANY
OBJECTION THAT EITHER OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 
102

--------------------------------------------------------------------------------

 

            §22.     HEADINGS.  The captions in this Credit Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.


            §23.     COUNTERPARTS.  This Credit Agreement and any amendment
hereof may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument.  In proving this
Credit Agreement it shall not be necessary to produce or account for more than
one such counterpart signed by the party against whom enforcement is
sought.  Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.


            §24.     ENTIRE AGREEMENT, ETC.  The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede any and all previous agreements and understandings, oral or
written, relating to the transactions contemplated hereby.  Neither this Credit
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §26.


            §25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.  EXCEPT TO
THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS, EACH OF THE
GUARANTORS, THE AGENT AND EACH OF THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, EACH OF THE BORROWERS AND EACH OF THE GUARANTORS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE
TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES.  EACH OF THE BORROWERS AND THE GUARANTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGE THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 
103

--------------------------------------------------------------------------------

 

            §26.     CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as otherwise
expressly provided in this Credit Agreement, any consent or approval required or
permitted by this Credit Agreement may be given, and any term of this Credit
Agreement or of any of the other Loan Documents may be amended, and the
performance or observance by any Borrower or any Guarantor of any terms of this
Credit Agreement or the other Loan Documents or the continuance of any default,
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Lenders.


            Notwithstanding the foregoing, the unanimous consent of the Lenders
under the Term Loan or the Revolving Credit Loan, as applicable, solely to the
extent that such Lenders are directly affected thereby, shall be required for
any amendment, modification or waiver of this Credit Agreement that:



 
          (i)     reduces or forgives any principal of any unpaid Loan or
Reimbursement Obligations or any interest thereon (including any interest
"breakage" costs) or any fees due any Lender hereunder; or
 
 
          (ii)     changes the unpaid principal amount of any Loan or reduces
the rate of interest on any Loan; or
 
 
          (iii)     changes the date fixed for any payment of principal of or
interest on any Loan (including, without limitation, any extension of any
Maturity Date, except for the one-year extension thereof as permitted under
§2.10 hereof) or any fees payable hereunder; or
 
 
          (iv)     changes the amount of such Lender's Commitment (other than
pursuant to an assignment permitted under §19.1 hereof), extends the expiration
date of such Lender's Commitment or increases the amount of the Total Revolving
Credit Commitment or Delayed Draw Term Loan Commitment (except for the increases
in the Total Revolving Credit Commitment to an amount not to exceed $250,000,000
as provided in §2.11); or
 
 
          (v)     with respect to the Lenders under the Term Loan, any
alteration to §3.8 hereof; provided that Unanimous Lender Approval shall be
required for any amendment, modification or waiver of this Credit Agreement
that:
 
 
                    (1)     releases or reduces the liability of any Guarantor
pursuant to its Guaranty other than as provided in §6; or
 
 
                    (2)     modifies this §26 or any other provision herein or
in any other Loan Document which by the terms thereof expressly requires
Unanimous Lender Approval; or
 
 
                    (3)     changes the definitions of Required Lenders or
Unanimous Lender Approval.



provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon any Borrower shall entitle any Borrower to
other or further notice or demand in similar or other circumstances.


            §27     INDEPENDENCE OF COVENANTS.  All covenants hereunder shall be
given in any jurisdiction independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.


            §28     SEVERABILITY.  The provisions of this Credit Agreement are
severable, and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.


            §29.     USA PATRIOT ACT NOTICE.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.


            §30.     TRANSITIONAL ARRANGEMENTS.


                      §30.1.     Existing Credit Agreement Superseded.  This
Credit Agreement shall on the Restatement Date supersede the Existing Credit
Agreement in its entirety, except as provided in this §30.  On the Restatement
Date, the rights and obligations of the parties evidenced by the Existing Credit
Agreement shall be evidenced by this Credit Agreement and the other Loan
Documents, the "Loans" as defined in the Existing Credit Agreement shall be
converted to Loans as defined herein.


                      §30.2.     Return and Cancellation of Notes.  As soon as
reasonably practicable after its receipt of its Notes hereunder on the
Restatement Date, each Lender hereunder which

 
104

--------------------------------------------------------------------------------

 

was a lender under the Existing Credit Agreement, will promptly return to the
Borrowers, marked "Substituted" or "Cancelled", as the case may be, any
promissory notes of the Borrowers held by such Lender pursuant to the Existing
Credit Agreement.


                      §30.3.     Interest and Fees Under Superseded
Agreement.  All interest and fees and expenses, if any, owing or accruing under
or in respect of the Existing Credit Agreement through the Restatement Date
shall be calculated as of the Restatement Date (prorated in the case of any
fractional periods), and shall be paid on the Restatement Date.




[Remainder of page intentionally left blank]





 
105

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement as a sealed instrument as of the date first set forth above.





 
SOVRAN SELF-STORAGE, INC., as Borrower
 
 
By:   /s/ David L. Rogers                                        
        Name:  David L. Rogers
        Title:  Chief Financial Officer, Treasurer
                   and Secretary
         
SOVRAN ACQUISITION LIMITED
PARTNERSHIP, as Borrower
By: Sovran Holdings, Inc., its general partner
 
 
By:     /s/ David L. Rogers                                        
        Name:  David L. Rogers
        Title:    Chief Financial Officer, Vice
                     President, Treasurer and Secretary









































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
106

--------------------------------------------------------------------------------

 




 
MANUFACTURERS AND TRADERS
TRUST COMPANY, as Administrative Agent
and Lender
 
 
By:     /s/ Susan Freed-Oestreicher                            
        Name:  Susan Freed-Oestreicher
        Title:    Vice President

































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
107

--------------------------------------------------------------------------------

 






 
SUNTRUST BANK, as Lender
 
 
By:     /s/ W. John Wendler                                       
        Name:  W. John Wendler
        Title:     Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement





 
108

--------------------------------------------------------------------------------

 




 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
 
By:     /s/ Bruce A. Ostrom                                       
        Name:  Bruce A. Ostrom
        Title:    Senior Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
109

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
 
By:     /s/ Kevin M. West                                          
        Name:  Kevin M. West
        Title:    Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
110

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION, as Lender
 
 
By:     /s/ Gregory J. Fedorko                                  
        Name:  Gregory J. Fedorko
        Title:    Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
111

--------------------------------------------------------------------------------

 




 
HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender
 
 
By:     /s/ Bryan R. DeBroka                                    
        Name:  Bryan R. DeBroka
        Title:    Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
112

--------------------------------------------------------------------------------

 




 
BRANCH BANKING & TRUST COMPANY, as Lender
 
 
By:     /s/ Ahaz A. Armstrong                                  
        Name:  Ahaz A. Armstrong
        Title:    Assistant Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
113

--------------------------------------------------------------------------------

 




 
FIRST NIAGARA BANK, N.A., as Lender
 
 
By:     /s/ James A. Rahill                                       
        Name:  James A. Rahill
        Title:    Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
114

--------------------------------------------------------------------------------

 




 
CAPITAL ONE, N.A., as Lender
 
 
By:     /s/ Frederick H. Denecke                              
        Name:  Frederick H. Denecke
        Title:    Vice President



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement



 
115

--------------------------------------------------------------------------------

 




 
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as Lender
 
 
By:     /s/ Priscilla H.T. Hsing                                  
        Name:  Priscilla H.T. Hsing
        Title:    VP & Deputy General Manager



































































Signature Page to Fourth Amended and Restated Revolving Credit and Term Loan
Agreement





 
116

--------------------------------------------------------------------------------

 

Schedule 1.2


Lenders' Commitments


 
Lender
 
Revolving
Credit
Commitment
Revolving
Credit
Commitment
Percentage
 
Term
Commitment
 
Term
Commitment
Percentage
 
Delayed Draw
Term Loan
Commitment
Delayed Draw
Term Loan
Commitment
Percentage
Manufacturers and Traders Trust Company
25 S. Charles Street, 12th Floor
Baltimore, MD  21201
Attn: Hugh Giorgio
$26,250,000
15%
$18,750,000
15%
$15,000,000
15%
SunTrust Bank
8330 Boone Blvd.
8th Floor
Vienna, VA 22182
Attn: John Wendler
$21,875,000
12.5%
$15,625,000
12.5%
$12,500,000
12.5%
U.S. Bank National Association
Commercial Real Estate - East Region
EX-PA-PTCR
210 Sixth Avenue, Suite 780
Pittsburgh, PA    152229
Attn:  Bruce Ostrom
$21,875,000
12.5%
$15,625,000
12.5%
$12,500,000
12.5%
Well Fargo Bank, National Association
6400 Sheridan Dr.
Suite 100
Williamsville, NY 14221
Attn:  Kevin M. West
$21,875,000
12.5%
$15,625,000
12.5%
$12,500,000
12.5%
PNC Bank, National Association
249 5th Avenue
Pittsburgh, PA 15222
Attn:  Gregory Fedorko
$21,875,000
12.5%
$15,625,000
12.5%
$12,500,000
12.5%
HSBC Bank USA, National Association
One HSBC Center
Buffalo, NY 14203
Attn:  Bryan Debroka
 
$21,875,000
12.5%
$15,625,000
12.5%
$12,500,000
12.5%
Branch Banking & Trust Company
200 W Second Street
Winston Salem, NC 27101
Attn:  Robert Searson
$17,500,000
10%
$12,500,000
10%
$10,000,000
10%
First Niagara Bank, N.A.
726 Exchange Street
Suite/Floor: 9th Floor
Buffalo, NY 14210
Attn: James Rahill
$10,937,500
6.25%
$7,812,500
6.25%
$6,250,000
6.25%
Capital One, N.A.
1680 Capital One Drive
10th Floor
McLean, VA 22102
Attn:  Frederick H. Denecke
$7,656,250
4.375%
$5,468,750
4.375%
$4,375,000
4.375%
Mega International Commercial Bank Co., Ltd. New York Branch
65 Liberty Street
New York, NY 10005
Attn: Lucy Chen
$3,281,250
1.875%
$2,343,750
1.875%
$1,875,000
1.875%
                                  TOTAL:
 
$175,000,000
100%
$125,000,000
100%
$100,000,000
100%




 
 

--------------------------------------------------------------------------------

 

Schedule 7.1(b)


Capitalization; Outstanding Securities
SALP and Holdings




A.
Sovran Acquisition Limited Partnership
 
 
 
Partner's Names and Addresses
 
Number
of Units
 
Percentage Interest
in the Partnership
 
 
1.
General Partner:
 
       
Sovran Holdings, Inc.
6467 Main Street
Williamsville, NY  14221
 
219,566.710
0.7830
 
2.
Limited Partners:
 
       
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY  14221
 
27,484,212.29
98.008
   
Harold Samloff
5 Linden Cove
Pittsford, NY  14534
 
30,000.000
0.1070
   
Laurence C. Glazer
1 S. Washington Street, Suite 200
Rochester, NY  14614
 
6,357.425
0.0227
   
Rhonda Billick
145 Cheerywood Drive
Williamsville, NY 14221
 
1,025.000
0.0037
   
Morgan S. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  20124
 
7,000.000
0.0250




 
 

--------------------------------------------------------------------------------

 




 
 
Partner's Names and Addresses
 
Number
of Units
 
Percentage Interest
in the Partnership
 
   
Marlene F. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  20124
 
7,000.000
0.0250
   
Charles E. Waldner, M.D. and
Marjorie W. Waldner, Trustees or
their successors in trust,
Wealth Trust, dated March 04, 2010
160 Sago Palm Road
Vero Beach, FL  32963
287,642.70
1.0256







B.
Sovran Holdings, Inc.
 
 
 
1.
 
Shareholder
 
Shares
Authorized
 
Shares
Issued
 
Percentage
Interest
 
   
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY  14221
 
1,500
100
100%








 
 

--------------------------------------------------------------------------------

 

Schedule 7.3(a)


Unencumbered Properties


See attached listing.







 
 

--------------------------------------------------------------------------------

 



Schedule 7.3(a)
               
Store #
Street
City
State
Zip
         
001
1471 Center Street Extension
Mt. Pleasant
SC
29464
002
4400 US 98 North
Lakeland
FL
33809
003
556 Cox Road
Gastonia
NC
28054
005
500 Frenchtown Road
E. Greenwich
RI
02818
006
942 Capital Circle S.W.
Tallahassee
FL
32304
007
3690 LeHarps Road
Austintown
OH
44515
009
24940 Detroit Road
Westlake
OH
44145
010
1501 Capital Circle N.W.
Tallahassee
FL
32303
011
8531 South U.S. Hwy. 1
Port Saint Lucie
FL
34952
012
3075 Enterprise Road
Debary
FL
32713
013
36 Industrial Drive
Middletown
NY
10941
014
40 Leo Place
Cheektowaga
NY
14225
015
1270 Jefferson Road
Rochester
NY
14623
016
305 Hammond Street
Salisbury
MD
21804
020
7657 103rd Street
Jacksonville
FL
32210
021
2648 Two Notch Road
Columbia
SC
29204
023
2585 Brighton Henrietta Town Line Rd
Rochester
NY
14623
025
10901 Abercorn Extension
Savannah
GA
31419
026
3511 South Holden Road
Greensboro
NC
27407
027
2701 McNeil Street
Raleigh
NC
27608
028
30 Stillman Road
North Haven
CT
06473
029
2655 Langford Road
Norcross
GA
30071
030
303 Highway 138
Riverdale
GA
30274
031
8161 Main Street
Williamsville
NY
14221
032
2401 South Wilmington Street
Raleigh
NC
27603
033
7403 Parklane Road
Columbia
SC
29223
034
5311 A Old Bush River Road
Columbia
SC
29212
035
10020 Two Notch Road
Columbia
SC
29223
036
1375 Commerce Road
Morrow
GA
30260
037
11955 South Orange Blossom Trail
Orlando
FL
32837
039
230 Snyder Road
Hermitage
PA
16148
040
10300 Northwest 55th Street
Sunrise
FL
33351
041
7363 Lake Worth Road
Lake Worth
FL
33467
042
1987 Canton Road Northeast
Marietta
GA
30066
043
1525 Williams Drive
Marietta
GA
30066
044
7604 Georgia Highway 85
Riverdale
GA
30274
045
720 Veteran's Memorial Highway SW
Mableton
GA
30126
046
1195 Gresham Road
Marietta
GA
30062
047
1212 West Patrick Street
Frederick
MD
21703
048
26 West Diamond Avenue (Rte 117)
Gaithersburg
MD
20877
051
6005 North Wickham Road
Melbourne
FL
32940
052
10429 Jefferson Avenue
Newport News
VA
23605
053
195 East Fairfield Drive
Pensacola
FL
32503
055
269 Oakwood Drive
Glastonbury
CT
06033
056
2000 Clay Road
Austell
GA
30106
057
6457 General Green Way
Alexandria
VA
22312
058
980 North Navy Boulevard
Pensacola
FL
32507
059
1923 North Wickham Road
Melbourne
FL
32935
060
1395 South Street
Suffield
CT
06078
061
5725 Old National Highway
College Park
GA
30349
062
1213 East Brambleton Avenue
Norfolk
VA
23504
063
2601 Industry Lane
Virginia Beach
VA
23454
064
2630 Center Point Road
Birmingham
AL
35215
065
3625 Lorna Road
Hoover
AL
35216
066
2895 Vaughn Plaza Road
Montgomery
AL
36116
067
918 Blanding Boulevard
Orange Park
FL
32065
068
2807 West Michigan Avenue
Pensacola
FL
32526
069
801 East Nine Mile Road
Pensacola
FL
32514
070
2295 West Michigan Avenue
Pensacola
FL
32526
071
3000 West Columbus Drive
Tampa
FL
33607
072
404 Seminole Boulevard
Largo
FL
33770
073
1844 North Belcher Road
Clearwater
FL
33765
074
6011 I-55 North
Jackson
MS
39213
075
2947 McDowell Road Extension
Jackson
MS
39204
076
1210 Bentley Street
Richmond
VA
23227
077
4066 Silver Star Road
Orlando
FL
32808
078
50 Ward Way
Birmingham
AL
35209
080
3271 Fulling Mill Road
Middletown
PA
17057
082
6523 Basile Rowe
E. Syracuse
NY
13057
083
3780 Central Avenue
Fort Myers
FL
33901
084
4400 Solomon Boulevard
Fort Myers
FL
33901
085
473 J. Clyde Morris Boulevard
Newport News
VA
23601
086
2632 Spruce Street
Montgomery
AL
36107
087
422 Old Trolley Road
Summerville
SC
29485
088
7550 West Waters Avenue
Tampa
FL
33615
089
1105 North Little School Road
Arlington
TX
76017
090
1061 Duncan Perry Road
Arlington
TX
76011
091
4820 Western Center Boulevard
Fort Worth
TX
76137
092
8025 Culebra Road
San Antonio
TX
78251
093
6015 Tezel Road
San Antonio
TX
78250
094
7266 Henry Clay Boulevard
Liverpool
NY
13088
095
1201 Coliseum Boulevard
Montgomery
AL
36110
096
3770 Lantana Road
Lantana
FL
33462
097
1320 River Road
North Fort Myers
FL
33903
099
1005 South Alexander Street
Plant City
FL
33563
0H2
140 Neponset Valley Parkway
Readville
MA
02136
0H3
81 Main Street
Weymouth
MA
02188
0H4
800 Narragansett Park Drive
E. Providence
RI
02916
100
511 Springfield Street (Rt. 147)
Feeding Hills
MA
01030
101
6600 Industrial Drive
Fort Myers
FL
33912
104
2929 Pennsy Drive
Landover
MD
20785
105
1515 Manotak Avenue
Jacksonville
FL
32210
106
3858 Old Sunbeam Road
Jacksonville
FL
32257
108
9914 San Jose Boulevard
Jacksonville
FL
32257
109
1400 Orchard Lake Drive
Charlotte
NC
28270
110
6720 East W.T. Harris Boulevard
Charlotte
NC
28215
111
130 Concord Drive
Casselberry
FL
32707
112
1180 University Avenue
Rochester
NY
14607
113
446 Boardman-Canfield Road
Youngstown
OH
44512
115
1455 Broadway Ave
Bedford
OH
44146
116
4976 West 130th Street
Brook Park
OH
44135
118
15101 McCracken Road
Cleveland
OH
44128
119
24560 Sperry Drive
Westlake
OH
44145
120
1100 Erie Road
Eastlake
OH
44095
121
8650 East Avenue
Mentor
OH
44060
123
3718 Alpine Northwest
Comstock Park
MI
49321
128
2500 Pat Booker Road
Universal City
TX
78148
129
9665 Marbach Road
San Antonio
TX
78245
130
8020 Eastex Freeway
Beaumont
TX
77708
131
9999 Highway 69
Port Arthur
TX
77640
132
6970 College Street
Beaumont
TX
77707
133
2637 Lakeside Drive
Lynchburg
VA
24501
134
8117 Timberlake Road
Lynchburg
VA
24502
135
4107 South Amherst Highway
Madison Heights
VA
24572
136
390 Bell Road
Christiansburg
VA
24073
137
2703 South Battlefield Blvd.
Chesapeake
VA
23322
139
2650 West 25th Street
Sanford
FL
32771
140
1099 South Congress Avenue
Delray Beach
FL
33445
141
5207 Montgomery Street
Savannah
GA
31405
142
551 South Congress Avenue
Delray Beach
FL
33445
143
38390 Chester Road
Avon
OH
44011
144
9530 Skillman Street
Dallas
TX
75243
145
140 Centennial Boulevard
Richardson
TX
75081
147
9450 Hargrove Dr.
Dallas
TX
75220
148
5550 Antoine Dr.
Houston
TX
77091
149
9940 Jones Bridge Road
Alpharetta
GA
30022
151
4427 Tilly Mill Road
Doraville
GA
30360
152
4207 Hilltop Road
Greensboro
NC
27407
153
118 Stage Coach Trail
Greensboro
NC
27409
155
7375 Airline Highway (Greenwell Spr)
Baton Rouge
LA
70805
156
958 Peiffers Lane
Harrisburg
PA
17109
157
3248 South Military Highway
Chesapeake
VA
23323
158
517 Volvo Parkway
Chesapeake
VA
23320
159
4929 Shell Road
Virginia Beach
VA
23455
160
597 Central Drive
Virginia Beach
VA
23454
161
385 S. Naval Base Road
Norfolk
VA
23505
162
6010 East Hillsborough Avenue
Tampa
FL
33610
164
97 Maher Lane
Harriman
NY
10926
165
5812 High Point Road Bldg. E
Greensboro
NC
27407
166
22195 Timberlake Road
Lynchburg
VA
24502
168
435 Highland Avenue
Salem
MA
01970
170
6601 Lee Highway
Chattanooga
TN
37421
171
4429 Highway 58
Chattanooga
TN
37416
172
1013 Battlefield Parkway
Fort Oglethorpe
GA
30742
173
6604 Walt Drive
Birmingham
AL
35242
174
2771 South County Trail
E. Greenwich
RI
02818
175
4417 Hillsborough Road
Durham
NC
27705
176
1200 East Cornwallis Road
Durham
NC
27713
178
134 South Policy Street
Salem
NH
03079
181
3942 Youngstown Road
Warren
OH
44484
183
111 Tomahawk Drive
Indian Harbour
FL
32937
184
5961 I-55 North
Jackson
MS
39213
185
3433 North Fry Road
Katy
TX
77449
186
7901 Sheridan Street
Hollywood
FL
33024
187
1799 West Atlantic Boulevard
Pompano Beach
FL
33069
188
1500 West Sample Road
Pompano Beach
FL
33064
189
9900 Southwest 18th Street
Boca Raton
FL
33428
190
1655 10th Avenue
Vero Beach
FL
32960
191
1701 FM 1960 East
Humble
TX
77338
193
16650 State Highway 3
Webster
TX
77598
194
2300 Old Denton Road
Carrollton
TX
75006
195
1109 North 21st Avenue
Hollywood
FL
33020
196
1620 IH-35 South
San Marcos
TX
78666
197
5547 McNeil Drive
Austin
TX
78729
198
10307 FM 2222
Austin
TX
78730
202
1151 West Euless Boulevard
Euless
TX
76040
203
5575 Davis Boulevard
N Richland Hills
TX
76180
204
1105 Old State Rt. 74
Batavia
OH
45103
205
4000 North West Street
Jackson
MS
39206
206
5110 Franz Road
Katy
TX
77493
207
5 James P. Murphy Highway
West Warwick
RI
02893
208
2310 West Pinhook Road
Lafayette
LA
70508
209
2207 West Pinhook Road
Lafayette
LA
70508
210
3636 Ambassador Caffery Parkway
Lafayette
LA
70503
211
2888 Northeast Evangeline Thruway
Lafayette
LA
70507
212
313 Guilbeau Road
Lafayette
LA
70506
213
375 East Elliot Road
Gilbert
AZ
85234
214
13902 North 59th Avenue
Glendale
AZ
85306
215
1356 East Baseline Road
Mesa
AZ
85204
216
837 East Broadway Road
Mesa
AZ
85204
217
545 West Broadway Road
Mesa
AZ
85210
218
139 North Greenfield Road
Mesa
AZ
85205
219
3641 West Camelback Road
Phoenix
AZ
85019
220
1928 East Bell Road
Phoenix
AZ
85022
221
20001 North 35th Avenue
Phoenix
AZ
85027
222
576 Bridgton Road
Westbrook
ME
04092
223
801 North Cocoa Boulevard (US-1)
Cocoa
FL
32922
224
150 North Clark Road
Cedar Hill
TX
75104
225
1111 Route 17M
Monroe
NY
10950
226
1171 Turnpike Street (Route 114)
N. Andover
MA
01845
227
3400 Bayport Blvd (Hwy 146)
Seabrook
TX
77586
228
5605 West Sunrise Boulevard
Plantation
FL
33313
229
3551 Bessemer Super Highway
Bessemer
AL
35020
240
55 Holman Road
Plymouth
MA
02360
254
5250 FM 1960 East
Humble
TX
77346
255
6402 Fairmont Parkway
Pasadena
TX
77505
256
2280 East Main Street
League City
TX
77573
257
15261 Highway 105 West
Montgomery
TX
77356
258
9010 E.F. Lowry Expressway
Texas City
TX
77591
259
3800 South Highway 6
Houston
TX
77082
260
188 South LHS Drive
Lumberton
TX
77657
261
99-4 Mariner Drive
Southampton
NY
11968
262
59 Mariner Drive
Southampton
NY
11968
263
173 West Montauk Highway
Hampton Bays
NY
11946
264
9 Hardscrabble Court
E. Hampton
NY
11937
265
1010 E. Highway 67
Duncanville
TX
75137
266
4640 Harry Hines Blvd.
Dallas
TX
75235
267
280 Fairfield Avenue
Stamford
CT
06902
268
23355 (Hwy 249) Tomball Pkwy.
Tomball
TX
77375
269
2828 FM 1488
Conroe
TX
77384
270
8625 Spring Cypress
Spring
TX
77379
271
5415 Bissonnet St.
Houston
TX
77081
272
1238  FM 1462
Alvin
TX
77511
273
1426 N. McMullen Booth Rd.
Clearwater
FL
33759
274
4717 Cartwright Road
Missouri City
TX
77459
275
4121 Hixson Pike
Chattanooga
TN
37415
276
2830 South A.W. Grimes Blvd.
Round Rock
TX
78664
278
8239 Thompson Rd
Cicero
NY
13039
279
110 Saxon Ave.
Bay Shore
NY
11706
280
40 Congress St
Springfield
MA
01104
281
649 Hope St.
Stamford
CT
06907
283
3650 Richard Rd.
Montgomery
AL
36111
284
90 Main St
Oxford
MA
01540
285
9717 US Hwy 290E
Austin
TX
78724
286
10260 Marbach Rd
San Antonio
TX
78245
287
6509 South 1st Street
Austin
TX
78745
288
32777 State Highway 249
Pinehurst
TX
77362
289
3150 Austell Rd.
Marietta
GA
30008
290
4756 Florida Blvd.
Baton Rouge
LA
70806
291
7400 Barker Cypress
Cypress
TX
77433
292
410 North IH-45
Texas City
TX
77591
293
2216 IH-35 South
San Marcos
TX
78666
294
455 W. Cedar Bayou-Lynchburg Rd.
Baytown
TX
77521
295
1280 Creek St
Webster
NY
14580
296
13033 Jones Rd.
Houston
TX
77070
298
300 Westgate Rd.
Lafayette
LA
70506
299
203 Albertson's Pkwy.
Broussard
LA
70518
301
1902 Wellington Rd.
Manchester
NH
03104
302
120 Spit Brook Rd.
Nashua
NH
03062
303
10833 Seminole Blvd
Seminole
FL
33778
304
10700 US 19 North
Pinellas Park
FL
33782
305
41524 US 19 North
Tarpon Springs
FL
34689
306
3200 General DeGaulle Dr.
New Orleans
LA
70114
307
301 Meramec Station Rd.
Ballwin
MO
63021
308
11540 St. Charles Rock Rd.
Bridgeton
MO
63044
309
940 Shackelford Rd.
Florissant
MO
63031
310
450 W. Washington St.
Florissant
MO
63031
311
6355 Howdershell Rd.
Hazelwood
MO
63042
312
3535 Lemay Ferry Drive
Saint Louis
MO
63125
313
6557 Manchester Rd.
Saint Louis
MO
63139
315
13575 Goldmark Dr.
Dallas
TX
75240
316
2305 Manana Dr.
Dallas
TX
75220
317
8555 Manderville Lane
Dallas
TX
75231
319
88 Grapevine Hwy.
Hurst
TX
76054
320
20202 Blanco Rd.
San Antonio
TX
78258
321
2300 Broadway St.
San Antonio
TX
78215
323
6103 Lee Highway
Chattanooga
TN
37421
324
2860 NE Evangeline Thruway
Lafayette
LA
70507
325
2650 East South Boulevard
Montgomery
AL
36116
326
3951 Pepperell Pkwy.
Opelika
AL
36801
327
1231 Gatewood Dr.
Auburn
AL
36830
328
3153 Williams Rd.
Columbus
GA
31909
329
4249 Miller Rd.
Columbus
GA
31909
330
4510 Armour Rd.
Columbus
GA
31904
331
909 Amber Dr.
Columbus
GA
31907
332
11 Integra Dr.
Concord
NH
03301
333
300 Langner Rd.
West Seneca
NY
14224
334
2802 Transit Rd.
West Seneca
NY
14224
335
4445 Lake Ave.
Blasdell
NY
14219
336
3154 Union Rd.
Cheektowaga
NY
14227
337
2681 Niagara Falls Blvd.
Amherst
NY
14228
338
521 Young St.
Tonawanda
NY
14150
339
1275 Sheridan Dr.
Buffalo
NY
14217
340
6104 S. Transit Rd.
Lockport
NY
14094
341
860 Phillips Rd.
Webster
NY
14580
342
2201 East Reed Rd.
Greenville
MS
38703
343
9595 Highway 69
Port Arthur
TX
77640
344
250 S. Dowlen Rd.
Beaumont
TX
77707
345
11607 S. Memorial Pkwy.
Huntsville
AL
35803
346
8036 Madison Blvd.
Madison
AL
35758
347
3610 Bienville Blvd.
Ocean Springs
MS
39564
348
7015 Highway 72 West
Huntsville
AL
35806
349
8781 Airport Blvd.
Mobile
AL
36608
350
13130 Highway 49
Gulfport
MS
39503
351
8778 Highway 72 West
Madison
AL
35758
352
7775 State Highway 59 South
Foley
AL
36535
353
1600 West Nine Mile Road
Pensacola
FL
32534
354
2020 S. College St.
Auburn
AL
36832
355
1932 Popps Ferry Rd.
Biloxi
MS
39532
356
9113 West Highway 98
Pensacola
FL
32506
357
115 S. Arrowhead Dr.
Montgomery
AL
36117
358
1925 McLemore Dr.
Montgomery
AL
36117
359
3615 N. Foster Road
San Antonio
TX
78244
360
1655 S. Major Dr.
Beaumont
TX
77707
361
421 Classic Dr.
Hattiesburg
MS
39402
362
4059 Ginger Dr.
D'Iberville
MS
39540
363
7905 State Highway 59 South
Foley
AL
36535
364
130 Centre St.
Ridgeland
MS
39157
365
5111 I-55 North
Jackson
MS
39206
366
2950 Robertson Ave.
Cincinnati
OH
45209
367
3830 N. Bailey Bridge Road
Midlothian
VA
23112
368
5000 Atlantic Ave.
Raleigh
NC
27616
369
7209 Wallace Ln.
Charlotte
NC
28212
370
302 Davis Grove Circle
Cary
NC
27519
371
9225 Westmoreland Rd.
Cornelius
NC
28031
372
3617 Matthews Weddington Rd.
Matthews
NC
28105
373
5738 Dillard Dr.
Cary
NC
27518
374
13125 Zeb Morris Way
Mint Hill
NC
28227
375
445 Wagaraw Rd.
Fair Lawn
NJ
07410
376
480 Allen St.
Elizabeth
NJ
07202
377
115 Jacqueline Dr.
High Ridge
MO
63049








 
 

--------------------------------------------------------------------------------

 

Schedule 7.3(c)


Partially Owned Real Estate Companies





 
Sovran Acquisition Limited Partnership owns a 49% interest in Iskalo Office
Holdings, LLC as a Member, a 20% interest in Sovran HHF Storage Holdings LLC as
a Member, a 20% interest in West Deptford JV LLC, as a Member, and a 15%
interest in Sovran HHF Storage Holdings II LLC, as a Member.








 
 

--------------------------------------------------------------------------------

 

Schedule 7.7


Litigation


None.







 
 

--------------------------------------------------------------------------------

 

Schedule 7.15
Certain Transactions


1.
Charles E. Lannon, a director of Sovran Holdings, Inc., rents an office from
Sovran Acquisition Limited Partnership ("SALP") at the headquarters of SALP on a
month-to-month basis at a market rate ($1,000 per month).



2.
Frederick G. Attea is an Assistant Secretary of Sovran Self Storage, Inc. and is
a partner in Phillips Lytle LLP, the law firm which represents Sovran Self
Storage, Inc., Sovran Holdings, Inc., SALP and certain of their subsidiaries and
affiliates including The Locke Group LLC and Uncle Bob's Management, LLC.




 
 

--------------------------------------------------------------------------------

 

Schedule 7.18


Environmental Matters


None.





 
 

--------------------------------------------------------------------------------

 

Schedule 7.19
Subsidiaries
A.     Subsidiaries of Sovran Self Storage, Inc. (all Delaware Entities):


                    Sovran Holdings, Inc. – 100% Owned
                    Sovran Acquisition Limited Partnership – 98.8% Limited
Partnership Interest


B.     Subsidiaries of Sovran Acquisition Limited Partnership:


100% Owned Delaware Entities
100% Owned New York Entities
   
Sovran Jones Road, LLC
Sovran Cameron, LLC
Sovran Congress, LLC
Sovran Huebner, LLC
Sovran Little Road, LLC
Sovran Granbury, LLC
Sovran Shackelford, LLC
Sovran Manchester, LLC
Sovran DeGaulle, LLC
Sovran Grapevine, LLC
Sovran Washington, LLC
Sovran Meramac, LLC
Sovran Seminole, LLC
Locke Sovran I Manager, Inc.
Locke Sovran II Manager, Inc.
The Locke Group LLC
 
Iskalo Land Holdings LLC
Locke Sovran I L.L.C.
Locke Sovran II L.L.C.
Locke Preferred Equity L.L.C.
Locke Preferred Equity II L.L.C
Uncle Bob's Management, LLC (fka    Locke Leasing LLC)
 
 

C.     Guarantors From Above Subsidiaries:


                    Sovran Holdings, Inc.
                    The Locke Group LLC
                    Uncle Bob's Management, LLC



 
 

--------------------------------------------------------------------------------

 





Schedule 7.24


Existing Indebtedness


As of August 5, 2011




A.
Notes and Loans:



            The Borrowers are the co-obligors on $80,000,000 principal amount of
6.26% Senior Guaranteed Notes, Series A, due September 4, 2013, and $20,000,000
principal amount of Floating Rate Senior Guaranteed Notes, Series B, due
September 4, 2013, issued pursuant to the Note Purchase Agreement dated as of
September 4, 2003, among Sovran, SALP, and the several Purchasers identified
therein, as amended prior to the date hereof (the "2003 NPA").  Holdings, Locke
LLC and Uncle Bob's Management LLC guaranty all of the indebtedness under the
2003 NPA.


            The Borrowers are the co-obligors on $150,000,000 principal amount
of  6.38% Senior Guaranteed Notes, Series C, due April 26, 2016, issued pursuant
to the Note Purchase Agreement dated as of April 26, 2006, among Sovran, SALP,
and the several Purchasers identified therein, as amended prior to the date
hereof (the "2006 NPA").  Holdings, Locke LLC and Uncle Bob's Management LLC
guaranty all of the indebtedness under the 2006 NPA.


            The Borrowers are the co-obligors on $100,000,000 principal amount
of 5.54% Senior Guaranteed Notes, Series D, due August 5, 2021, issued pursuant
to the Note Purchase Agreement dated as of August 5, 2011, among Sovran, SALP,
and the several Purchasers identified therein (the "2011 NPA").  Holdings, Locke
LLC and Uncle Bob's Management LLC guaranty all of the indebtedness under the
2011 NPA.




B.
Indemnity and Guaranty Agreements



            SALP is a co-indemnitor with Locke Sovran I L.L.C. ("Locke
Sovran I") under an Environmental Indemnity Agreement dated as of November 28,
2001 in favor of GMAC Commercial Mortgage Corporation ("GMAC Mortgage") in
connection with a $30,500,000 securitized loan (the "Securitized Loan") from
GMAC Mortgage to Locke Sovran I secured by mortgages granted by Locke Sovran I
to GMAC Mortgage.  SALP is also a guarantor under a Guaranty of Recourse
Obligations of Borrower dated as of November 28, 2001 in connection with the
Securitized Loan.


            SALP is an indemnitor under a Non-Recourse Indemnification Agreement
dated as of February 12, 2002 in favor of PNC Bank, National Association ("PNC")
in connection with a $48,000,000 securitized loan to Locke Sovran II L.L.C.
("Locke Sovran II") by PNC, dated as of February 12, 2002 secured by mortgages
granted by Locke Sovran II to PNC.

 
 

--------------------------------------------------------------------------------

 



            SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 6, 2005 in favor of General
Electric Capital Corporation ("GECC") in connection with a $3,600,000
securitized loan to Sovran Jones Road, L.L.C. by GECC dated as of June 6, 2005
secured by a mortgage granted by Sovran Jones Road, L.L.C. to GECC.


            SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of April 13, 2006 in favor of Wells Fargo
Bank, N.A. in connection with a $1,100,000 securitized loan to Sovran Cameron,
L.L.C. by Wells Fargo Bank, N.A. ("Wells") dated as of April 13, 2006 secured by
a mortgage granted by Sovran Cameron, L.L.C. to Wells.


            SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of April 13, 2006 in favor of Wells in
connection with a $1,200,000 securitized loan to Sovran Congress, L.L.C. by
Wells, dated as of April 13, 2006 secured by a mortgage granted by Sovran
Congress, L.L.C. to Wells.


            SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 22, 2006 in favor of GE Capital
Mortgage Corporation ("GECMC") in connection with a $2,240,000 securitized loan
to Sovran Little Road, L.L.C. by GECMC dated as of June 22, 2006 secured by a
mortgage granted by Sovran Little Road, L.L.C. to GECMC.


            SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 22, 2006 in favor of GECMC in
connection with a $2,010,000 securitized loan to Sovran Granbury, L.L.C. by
GECMC dated as of June 22, 2006 secured by a mortgage granted by Sovran
Granbury, L.L.C. to GECMC.


            SALP is an indemnitor under a Loan Assumption Agreement and
Amendment of Loan Documents dated as of June 22, 2006 in favor of GECMC in
connection with a $2,500,000 securitized loan to Sovran Huebner, L.L.C. by GECMC
dated as of June 22, 2006 secured by a mortgage granted by Sovran Huebner,
L.L.C. to GECMC.


            SALP is a co-indemnitor with SH 729-744 LLC under an Environmental
Indemnity Agreement dated as of July 13, 2011 in favor of PNC in connection with
a $74,600,000 securitized loan (the "SH 729-744 Securitized Loan") from PNC to
SH 729-744 LLC secured by mortgages granted by SH 729-744 LLC to PNC.  SALP is
also a guarantor under a Guaranty of Recourse Obligations of Borrower dated as
of July 13, 2011 in connection with the SH 729-744 Securitized Loan.


            SALP is a co-indemnitor with each of SH 726 LLC, SH 727 LLC and
SH 728 LLC in connection with the assumption of their respective securitized
loans in the principal amounts of $6,040,884.60, $3,480,344.61 and $4,433,296.74
(collectively, the "SH 726-728 Securitized Loans") from U.S. Bank National
Association, as Trustee, Successor-in-Interest to Bank of America, N.A. as
Trustee, Successor to Wells Fargo Bank, N.A. as Trustee, for the Registered
Holders of CN 2006 - CN2 Commercial Mortgage Pass-through Certificates (the
"Lender") dated as of August 1, 2011 and separately secured by mortgages granted
by each of SH 726 LLC, SH 727 LLC and SH 728 LLC to the Lender.

 
 

--------------------------------------------------------------------------------

 



            Certain joint ventures in which SALP has a minority interest have
entered into securitized loan transactions secured by mortgage loans on property
owned by the joint ventures or special purpose entities owned by the joint
ventures, and non-recourse guaranty agreements have been provided or assumed in
connection with such securitized loans.




C.
Swap Agreements



            Interest rate swap agreement made by Sovran and SALP with Wells
dated June 25, 2008 with a notional amount of $50,000,000.


            Interest rate swap agreement made by Sovran and SALP with SunTrust
Bank dated June 25, 2008 with notional amounts of $100,000,000 and $125,000,000.


            Interest rate swap agreement between Sovran and SALP, and Bank of
America, N.A. dated August 31, 2005 with a notional amount of $20,000,000.







 
 

--------------------------------------------------------------------------------

 

Schedule 9.2(vi)


Existing Liens


None.





 
 

--------------------------------------------------------------------------------

 



Schedule 9.3(d)
Existing Investments


          49% membership interest in Iskalo Office Holdings LLC


          20% membership interest in Sovran HHF Storage Holdings LLC


          20% membership interest in West Deptford JV LLC


          15% membership interest in Sovran HHF Storage Holdings II LLC











 
 

--------------------------------------------------------------------------------

 



Exhibit A-1


[Form of Revolving Credit Note]




REVOLVING CREDIT NOTE


$                              
_______ ___, 20__



          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of
_______________, [a national banking association] (the "Lender") at the
Administrative Agent's Head Office (as defined in the Credit Agreement defined
below):


                    (a)   prior to or on the Revolving Credit Loan Maturity Date
the principal amount of _________________ Dollars ($_______________) or, if
less, the aggregate unpaid principal amount of Revolving Credit Loans advanced
by the Lender to the Borrowers pursuant to the Fourth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of August 5, 2011 (as amended,
restated, supplemented, or otherwise modified from time to time, the "Credit
Agreement"), among the Borrowers, Manufacturers and Traders Trust Company and
the other lending  institutions which are or may become parties thereto pursuant
to §19 thereof (the "Lenders"), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, SunTrust Bank, as syndication agent,
and each of U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-documentation agents; and


                    (b)  interest on the principal balance hereof from time to
time outstanding at the times and at the rate provided in the Credit Agreement.


          This Revolving Credit Note, together with the other Revolving Credit
Notes issued as of the date hereof under the Credit Agreement (collectively, the
"Substitute Revolving Credit Notes"), are issued in substitution for the unpaid
principal balances outstanding under all of the Revolving Credit Notes
previously issued by the Borrower under the Third Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 25, 2008 (the "2008 Revolving
Credit Notes"), which 2008 Revolving Credit Notes are outstanding as of the date
hereof.  Up to the full amount of the principal balances of the Substitute
Revolving Credit Notes, the principal balances outstanding under the 2008
Revolving Credit Notes shall continue in all respects to be outstanding under
the Substitute Revolving Credit Notes, and this Revolving Credit Note shall not
be deemed to evidence a novation or payment and refunding of any part of the
outstanding principal balances under the 2008 Revolving Credit
Notes.  Notwithstanding the date of this Revolving Credit Note, the Substitute
Revolving Credit Notes carry all of the rights to unpaid interest that were
carried by the 2008 Revolving Credit Notes such that no loss of interest shall
result from any such substitution.

 
 

--------------------------------------------------------------------------------

 



          This Revolving Credit Note evidences borrowings under and has been
issued by the Borrowers in accordance with the terms of the Credit
Agreement.  The Lender and any holder hereof pursuant to the Credit Agreement or
by operation of law is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof.  All capitalized terms used in this Revolving Credit
Note and not otherwise defined herein shall have the same meanings herein as in
the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal of this Revolving Credit
Note, an appropriate notation on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Revolving Credit Loan or (as the
case may be) the receipt of such payment.  The outstanding amount of the
Revolving Credit Loans set forth on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Credit
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Lender, but the failure to record, or any error in so recording,
any such amount on any such grid, continuation or other record shall not limit
or otherwise affect the obligation of the Borrowers hereunder or under the
Credit Agreement to make payments of principal of and interest on this Revolving
Credit Note when due to the extent of the unpaid principal and interest amount
as of any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Revolving Credit Note on the terms and conditions specified in
the Credit Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Revolving Credit Note and all of the unpaid
interest accrued thereon and any other charges or amounts due under any of the
Loan Documents may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.


          No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Revolving
Credit Note or the obligation represented hereby waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note, and assents to any extension or postponement of the time of payment
or any other indulgence, to any substitution, exchange or release of collateral
and to the addition or release of any other party or person primarily or
secondarily liable.

 
 

--------------------------------------------------------------------------------

 

          THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS OF THE BORROWERS
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS REVOLVING CREDIT NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW
YORK AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE
ADDRESS SPECIFIED IN §20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Revolving Credit Note shall be deemed to take effect as a sealed
instrument under the laws of the State of New York.
 
[Remainder of Page Intentionally Left Blank]





 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each of the undersigned has caused this Revolving
Credit Note to be sealed and signed in its corporate or partnership name by its
duly authorized officer as of the day and year first above written.




WITNESS:
 
 
 
                                                 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                             
Name:
Title:
       
 
 
 
WITNESS:
 
 
 
                                                 
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
 
By:                                                             
Name:
Title:










 
 

--------------------------------------------------------------------------------

 




   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           






 
 

--------------------------------------------------------------------------------

 

Exhibit A-2
[Form of Term Loan Note]


TERM NOTE




$                              
                            , 20   



          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of
                 , [a national banking association] (the "Lender") at the
Administrative Agent's Head Office (as defined in the Credit Agreement defined
below):


                    (a)  prior to or on the Term Maturity Date the principal
amount of __________ Dollars ($__________) which principal amount is the portion
of the [Initial Term Loan][Delayed Draw Term Loan] advanced by the Lender to the
Borrowers pursuant to the Fourth Amended and Restated Revolving Credit and Term
Loan Agreement dated as of August 5, 2011 (as amended, restated, supplemented,
or otherwise modified from time to time, the "Credit Agreement"), among the
Borrowers, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(the "Lenders"), Manufacturers and Traders Trust Company, as administrative
agent (together with its successors and assigns, the "Administrative Agent") for
the Lenders, SunTrust Bank, as syndication agent, and each of U.S. Bank National
Association and Wells Fargo Bank, National Association, as co-documentation
agents;


                    (b)  the principal outstanding hereunder from time to time
at the times provided in the Credit Agreement; and


                    (c)  interest from the date hereof on the principal balance
hereof from time to time outstanding at the times and at the rate or rates
provided in the Credit Agreement and any other sums or fees due thereunder, all
in accordance with the Credit Agreement.


          [This Term Note, together with the other Term Notes issued as of the
date hereof under the Credit Agreement (collectively, the "Substitute Term
Notes"), are issued in substitution for the unpaid principal balances
outstanding under all of the Term Notes previously issued by the Borrower under
the Third Amended and Restated Revolving Credit and Term Loan Agreement dated as
of June 25, 2008 (the "2008 Term Notes"), which 2008 Term Notes are outstanding
as of the date hereof.  Up to the full amount of the principal balances of the
Substitute Term Notes, the principal balances outstanding under the 2008 Term
Notes shall continue in all respects to be outstanding under the Substitute Term
Notes, and this Term Note shall not be deemed to evidence a novation or payment
and refunding of any part of the outstanding principal balances under the 2008

 
 

--------------------------------------------------------------------------------

 

Term Notes.  Notwithstanding the date of this Term Note, the Substitute Term
Notes carry all of the rights to unpaid interest that were carried by the 2008
Term Notes such that no loss of interest shall result from any such
substitution.]1


          This Term Note evidences [Initial Term Loan] [Delayed Draw Term Loan]
borrowings under and has been issued by the Borrowers in accordance with the
terms of the Credit Agreement.  The Lender and any holder hereof pursuant to the
Credit Agreement or by operation of law is entitled to the benefits of the
Credit Agreement and the other Loan Documents, and may enforce the agreements of
the Borrower contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Term Note and not otherwise defined herein shall have the
same meanings herein as in the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of the [Initial Term
Loan][Delayed Draw Term Loan] or at the time of receipt of any payment of
principal of this Term Note, an appropriate notation on the grid attached to
this Term Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such [Initial Term
Loan][Delayed Draw Term Loan] or (as the case may be) the receipt of such
payment.  The outstanding amount of the [Initial Term Loan][Delayed Draw Term
Loan] set forth on the grid attached to this Term Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Lender with respect to the [Initial Term Loan][Delayed Draw Term Loan]
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrowers hereunder or under the Credit
Agreement to make payments of principal of and interest on this Term Note when
due to the extent of the unpaid principal and interest amount as of any date of
determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Term Note on the terms and conditions specified in the Credit
Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Term Note and all of the unpaid interest accrued
thereon and any other charges or amounts due under any of the Loan Documents may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


          No delay or omission on the part of the Lender, or any holder hereof
in exercising any right hereunder shall operate as a waiver of such right or of
any other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.
______________________________
1 Note: To be used with respect to the Initial Term Loan.

 
 

--------------------------------------------------------------------------------

 



          The Borrowers and every endorser and guarantor of this Term Note or
the obligations represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


          THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
TERM NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN
§20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Term Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.


 
[Remainder of Page Intentionally Left Blank]





 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each of the undersigned has caused this Term Note
to be sealed and signed in its corporate or partnership name by its duly
authorized officer as of the day and year first above written.


WITNESS:
 
 
 
                                                 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                             
Name:
Title:
       
 
 
 
WITNESS:
 
 
 
                                                 
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
 
By:                                                             
Name:
Title:






 
 

--------------------------------------------------------------------------------

 


 
Amount
Amount of
Balance of
   
of Term
Principal Paid
Principal
Notation
Date
Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                                     






 
 

--------------------------------------------------------------------------------

 

Exhibit B


[FORM OF SUBSIDIARY GUARANTY]
 
GUARANTY


          This Guaranty, dated as of ___________ __, 20__ by _______________, a
_____________ ____________ (the "Guarantor"), is made in favor of Manufacturers
and Traders Trust Company, as administrative agent (in such capacity, together
with its successors and assigns, the "Administrative Agent") for itself and the
Lenders (as defined herein) under the Fourth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of August 5, 2011, among Sovran Self
Storage, Inc., a Maryland corporation ("Sovran"), Sovran Acquisition Limited
Partnership, a Delaware limited partnership (together with Sovran, collectively
referred to herein as the "Borrowers"), Manufacturers and Traders Trust Company
and the other lending institutions which are or may become parties thereto
pursuant to §19 thereof (collectively, the "Lenders"), the Administrative Agent,
SunTrust Bank, as syndication agent, and each of U.S. Bank National Association
and Wells Fargo Bank, National Association, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement").  Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.


          WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have
entered into the Credit Agreement;


          WHEREAS, the Borrowers and the Guarantor are members of a group of
related entities, the success of either one of which is dependent in part on the
success of the other members of such group;


          WHEREAS, the Guarantor expects to receive substantial direct and
indirect benefits from the extensions of credit to the Borrowers by the Lenders
pursuant to the Credit Agreement (which benefits are hereby acknowledged);


          WHEREAS, it is a condition precedent to the Administrative Agent's and
the Lenders' willingness to extend, and to continue to extend, credit to the
Borrowers under the Credit Agreement that the Guarantor execute and deliver this
Guaranty; and


          WHEREAS, the Guarantor wishes to guaranty the Borrowers' obligations
to the Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.


          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

     1.  Guaranty of Payment and Performance of Obligations.  In consideration
of the Lenders' extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrowers, the
Guarantor hereby unconditionally guarantees to the Administrative Agent and each
Lender that the Borrowers will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Administrative Agent's
Head Office, (i) all Obligations and all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and the Administrative Agent,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
the Credit Agreement or arising or incurred thereafter, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, arising by contract, operation of law or
otherwise; and (ii) without limitation of the foregoing, all reasonable fees,
costs and expenses incurred by the Administrative Agent or the Lenders in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment hereunder (collectively the "Obligations" and individually
an "Obligation").  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrowers of
the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that any Lender or the Administrative Agent
first attempt to collect any of the Obligations from the Borrowers or resort to
any security or other means of obtaining payment of any of the Obligations which
any Lender or the Administrative Agent now has or may acquire after the date
hereof or upon any other contingency whatsoever.  Upon any Event of Default
which is continuing by the Borrowers in the full and punctual payment and
performance of the Obligations, the liabilities and obligations of the Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by the Guarantor, except for notices required to be given to the Borrowers under
the Loan Documents.  Payments by the Guarantor hereunder may be required by any
Lender or the Administrative Agent on any number of occasions.


     2.  Guarantor's Further Agreements to Pay.  The Guarantor further agrees,
as the principal obligor and not as a guarantor only, to pay to each Lender and
the Administrative Agent forthwith upon demand, in funds immediately available
to such Lender or the Administrative Agent, all costs and expenses (including
court costs and legal fees and expenses) incurred or expended by the
Administrative Agent or such Lender in connection with this Guaranty and the
enforcement hereof, together with interest on amounts recoverable under this
Guaranty from the time after such amounts become due at the default rate of
interest set forth in the Credit Agreement; provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.


     3.   Payments.  The Guarantor covenants and agrees that the Obligations
will be paid strictly in accordance with their respective terms regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the

 
 

--------------------------------------------------------------------------------

 

rights of the Administrative Agent or any Lender with respect thereto.  Without
limiting the generality of the foregoing, the Guarantor's obligations hereunder
with respect to any Obligation shall not be discharged by a payment in a
currency other than the currency in which the Obligation is denominated (the
"Obligation Currency") or at a place other than the place specified for the
payment of the Obligation, whether pursuant to a judgment or otherwise, to the
extent that the amount so paid on conversion to the Obligation Currency and
transferred to New York, New York, U.S.A., under normal banking procedures does
not yield the amount of Obligation Currency due thereunder.


     4.  Taxes.


          (a)  All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature ("Taxes"), which are now or may hereafter be imposed, levied or assessed
by the United States or any political subdivision or taxing authority thereof
(or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantor.  Subject to paragraph (b), if for any reason, any such reduction is
made or any Taxes are paid by the Administrative Agent or any Lender (except for
taxes on income or profits of such Administrative Agent or Lender), Guarantor
will pay to the Administrative Agent or such Lender such additional amounts as
may be necessary to ensure that the Administrative Agent or such Lender receives
the same net amount which it would have received had no reduction been made or
Taxes paid.


          (b)  Guarantor shall not be required to pay any additional amounts to
any Lender that is not incorporated or organized under the laws of the United
States of America or a state thereof or the District of Columbia (a "Non-U.S.
Lender") in respect of United States Federal withholding tax to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender became a party to the
Credit Agreement or, with respect to payments to a different lending office
designated by the Non-U.S. Lender as its applicable lending office (a "New
Lending Office"), the date such Non-U.S. Lender designated such New Lending
Office with respect to the Loans (as defined in the Credit Agreement); provided,
however, that this clause (i) shall not apply to any transferee or New Lending
Office as a result of an assignment, transfer or designation made at the request
of the Borrowers; and provided further, however, that this clause (i) shall not
apply to the extent the indemnity payment or additional amounts any transferee,
or Lender through a New Lending Office, would be entitled to receive without
regard to this clause (i) do not exceed the indemnity payment or additional
amounts that the entity making the assignment or transfer to such transferee, or
Lender making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, transfer or designation;
or (ii) the obligation to pay such additional amounts would not have arisen but
for a failure by such Non-U.S. Lender to deliver completed copies of United
States Internal Revenue Service Form 1001 or 4224 or to comply with all the
other requirements of §4.2(c) of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

     5.  Consent to Jurisdiction.  The Guarantor agrees that any suit for the
enforcement of this Guaranty or any of the other Loan Documents may be brought
in the courts of the State of New York sitting in New York, New York or any
federal court sitting in New York, New York and consents to the non-exclusive
jurisdiction of such courts and the service of process in any such suit being
made upon the Guarantor by mail at the address specified herein.  Except to the
extent such waiver is expressly prohibited by law, the Guarantor hereby waives
any objection that it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient court.


     6.  Liability of the Guarantor.  The Administrative Agent and each Lender
have and shall have the absolute right to enforce the liability of the Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty, and the release or discharge of any guarantor
of any Obligations shall not affect the continuing liability of the Guarantor
hereunder.


     7.  Representations and Warranties; Covenants.  The Guarantor hereby makes
and confirms the representations and warranties made on its behalf by the
Borrowers pursuant to §7 of the Credit Agreement, as if such representations and
warranties were set forth herein.  The Guarantor hereby agrees to perform the
covenants set forth in §§8 and 9 of the Credit Agreement (to the extent such
covenants expressly apply to the Guarantor) as if such covenants were set forth
herein.  The Guarantor acknowledges that it is, on a collective basis with the
Borrowers and all other "Guarantors" (as defined in the Credit Agreement), bound
by the covenants set forth in §9 of the Credit Agreement.  The Guarantor hereby
confirms that it shall be bound by all acts or omissions of the Borrower
Representative pursuant to the Credit Agreement.


     8.  Effectiveness.  The obligations of the Guarantor under this Guaranty
shall continue in full force and effect and shall remain in operation until all
of the Obligations shall have been paid in full or otherwise fully satisfied,
and continue to be effective or be reinstated, as the case may be, if at any
time payment or other satisfaction of any of the Obligations is rescinded or
must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrowers, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty.


     9.  Freedom of Lender to Deal with Borrowers and Other Parties.  The
Administrative Agent and each Lender shall be at liberty, without giving notice
to or obtaining the assent of the Guarantor and without relieving the Guarantor
of any liability hereunder, to deal with the Borrowers and with each other party
who now is or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as the Administrative Agent or such Lender in its
sole discretion deems fit, and to this end the Guarantor gives to the
Administrative Agent and each Lender full authority in its sole discretion to do
any or all of the following things: (a) extend credit, make loans and

 
 

--------------------------------------------------------------------------------

 

afford other financial accommodations to the Borrowers at such times, in such
amounts and on such terms as the Administrative Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrowers or of any other party to the
Administrative Agent or such Lender, (c) grant time, waivers and other
indulgences in respect thereto, (d) vary, exchange, release or discharge, wholly
or partially, or delay in or abstain from perfecting and enforcing any security
or guaranty or other means of obtaining payment of any of the Obligations which
the Administrative Agent or any Lender now has or may acquire after the date
hereof, (e) accept partial payments from the Borrowers or any such other party,
(f) release or discharge, wholly or partially, any endorser or guarantor, and
(g) compromise or make any settlement or other arrangement with the Borrowers or
any such other party.


     10.  Unenforceability of Obligations Against Borrowers; Invalidity of
Security or Other Guaranties.  If for any reason the Borrowers have no legal
existence or are under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrowers by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Obligations.  This
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.


     11.  Waivers by Guarantor.  The Guarantor waives notice of acceptance
hereof, notice of any action taken or omitted by the Administrative Agent or any
Lender in reliance hereon, and any requirement that the Administrative Agent or
any Lender be diligent or prompt in making demands hereunder, giving notice of
any default by the Borrowers or asserting any other rights of the Administrative
Agent or any Lender hereunder.  The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses in the nature of suretyship that
at any time may be available in respect of the Guarantor's obligations hereunder
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect.


     12.  Waiver of Subrogation Rights.  Notwithstanding any other provision to
the contrary contained herein or provided by applicable law, unless and until
all of the Obligations have been indefeasibly paid in full in cash and satisfied
in full, the Guarantor hereby irrevocably waives any and all rights it may have
at any time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrowers on account of payments made
under this Guaranty, including, without limitation, any and all rights of or
claims for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender.  In addition, the Guarantor will not
claim any set-off or counterclaim against the Borrowers in respect of any
liability it may have to the Borrowers unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.

 
 

--------------------------------------------------------------------------------

 



     13.  Demands.  Any demand on or notice made or required to be given
pursuant to this Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:



 
(a)
if to the Guarantor, at
         
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, New York  14221
Attention:  Mr. David L. Rogers
         
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent with a copy to:
 
   
Phillips Lytle LLP
3400 HSBC Center
Buffalo, New York  14203
Attention:  Raymond H. Seitz, Esq.
 
   
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent; and
 
 
(b)
if to the Administrative Agent, at
         
Manufacturers and Traders Trust Company
25 S. Charles Street, 12th Floor
Baltimore, Maryland  21201
Attention:  Hugh Giorgio
         
or such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor, with a copy to:
         
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia  30309-3424
Attention:  Paul M. Cushing, Esq.
         
or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and
       
(c)
if to any Lender, at such Lender's address as set forth in Schedule 1.2 to the
Credit Agreement or as shall have last been furnished in writing to the Person
giving the notice.




 
 

--------------------------------------------------------------------------------

 

     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt or (ii) if sent by registered or certified first-class
mail, postage prepaid, return receipt requested, on the fifth Business Day
following the mailing thereof.


     14.  Amendments, Waivers, Etc.  No provision of this Guaranty can be
changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and the Guarantor expressly referring to the
provision of this Guaranty to which such instrument relates; and no such waiver
shall extend to, affect or impair any right with respect to any Obligation which
is not expressly dealt with therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any of them in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.


     15.  Further Assurances.  The Guarantor at its sole cost and expense agrees
to do all such things and execute, acknowledge and deliver all such documents
and instruments as the Administrative Agent from time to time may reasonably
request in order to give full effect to this Guaranty and to perfect and
preserve the rights and powers of the Administrative Agent and the Lenders
hereunder.


     16.  Miscellaneous Provisions.  This Guaranty is intended to take effect as
a sealed instrument to be governed by and construed in accordance with the laws
of the State of New York and shall inure to the benefit of the Administrative
Agent, each Lender and its respective successors in title and assigns permitted
under the Credit Agreement, and shall be binding on the Guarantor and the
Guarantor's successors in title, assigns and legal representatives.  The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement.  The invalidity or unenforceability of
any one or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions.  Captions are for ease of reference
only and shall not affect the meaning of the relevant provisions.  The meanings
of all defined terms used in this Guaranty shall be equally applicable to the
singular and plural forms of the terms defined.


     17.  WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING,
AMONG THE GUARANTOR, THE BORROWERS, THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY

 
 

--------------------------------------------------------------------------------

 

DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE LENDERS AND
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.
 


 
[Remainder of Page Intentionally Left Blank]
 


 



 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the Guarantor has executed and delivered this
Guaranty as of the date first above written.



 
GUARANTOR:
 
                                                            
 
 
By:                                                                    
Name:
Title:








 
 

--------------------------------------------------------------------------------

 




   
Exhibit C-1
     

[Form of Revolving Credit Loan Request]




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  ______________________


REVOLVING CREDIT LOAN REQUEST


     This Revolving Credit Loan Request (this "Loan Request") is made pursuant
to §2.4 of the Fourth Amended and Restated Revolving Credit and Term Loan
Agreement dated as of August 5, 2011, among Sovran Self Storage, Inc., a
Maryland corporation ("Sovran"), Sovran Acquisition Limited Partnership, a
Delaware limited partnership ("SALP" and together with Sovran, collectively
referred to herein as the "Borrowers" and individually as a "Borrower"),
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
"Lenders"), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the "Administrative Agent") for the
Lenders, SunTrust Bank, as syndication agent, and each of U.S. Bank National
Association and Wells Fargo Bank, National Association, as co-documentation
agents (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement").  Unless otherwise defined herein, the terms used
in this Loan Request have the meanings given them in the Credit Agreement.


1.  Sovran, as Borrower Representative, hereby requests a Revolving Credit Loan
in the principal amount of $_______________.


2.  The proposed Drawdown Date of the Revolving Credit Loan is:


          _________ ____, 20__


3.  The Interest Period requested for the Revolving Credit Loan requested in
this Loan Request (if any) is:


          ___________________


4.  The Type of Revolving Credit Loan being requested in this Loan Request is:


             _____ Base Rate Loan
             _____ LIBOR Rate Loan


     Sovran, as Borrower Representative, hereby certifies to the Administrative
Agent and

 
 

--------------------------------------------------------------------------------

 

the Lenders that (i) each of the representations and warranties of the Borrowers
and the Guarantors contained in the Credit Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with the
Credit Agreement are true as of the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date), (ii) no
Default or Event of Default under the Credit Agreement has occurred and is
continuing on the date hereof, and (iii) the Borrowers have concurrently
furnished to the Administrative Agent a Compliance Certificate pursuant to
§2.4(d)(iii) of the Credit Agreement.






[Signature on following page.]

 
 

--------------------------------------------------------------------------------

 

     WITNESS my hand this ___ day of _______, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                                    
Name:
Title:




 
 

--------------------------------------------------------------------------------

 




   
Exhibit C-2
     



[Form of Delayed Draw Term Loan Request]




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  ______________________


DELAYED DRAW TERM LOAN REQUEST


     This Delayed Draw Term Loan Request (this "Loan Request") is made pursuant
to §3.3 of the Fourth Amended and Restated Revolving Credit and Term Loan
Agreement dated as of August 5, 2011, among Sovran Self Storage, Inc., a
Maryland corporation ("Sovran"), Sovran Acquisition Limited Partnership, a
Delaware limited partnership ("SALP" and together with Sovran, collectively
referred to herein as the "Borrowers" and individually as a "Borrower"),
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
"Lenders"), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the "Administrative Agent") for the
Lenders, SunTrust Bank, as syndication agent, and each of U.S. Bank National
Association and Wells Fargo Bank, National Association, as co-documentation
agents (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement").  Unless otherwise defined herein, the terms used
in this Loan Request have the meanings given them in the Credit Agreement.


1.  Sovran, as Borrower Representative, hereby requests a Delayed Draw Term Loan
in the principal amount of $_______________.


2.  The proposed Drawdown Date of the Delayed Draw Term Loan is:


_________ ____, 20__


3.  The Interest Period requested for the Delayed Draw Term Loan requested in
this Loan Request (if any) is:


___________________


4.  The Type of Delayed Draw Term Loan being requested in this Loan Request is:


             _____ Base Rate Loan
             _____ LIBOR Rate Loan

 
 

--------------------------------------------------------------------------------

 

     Sovran, as Borrower Representative, hereby certifies to the Administrative
Agent and the Lenders that (i) each of the representations and warranties of the
Borrowers and the Guarantors contained in the Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement are true as of the date hereof (except to
the extent that such representations and warranties relate expressly to an
earlier date), (ii) no Default or Event of Default under the Credit Agreement
has occurred and is continuing on the date hereof, and (iii) the Borrowers have
concurrently furnished to the Administrative Agent a Compliance Certificate
pursuant to §3.3(d)(iii) of the Credit Agreement.








[Signature on following page.]





 
 

--------------------------------------------------------------------------------

 

     WITNESS my hand this ___ day of _______, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                    
Name:
Title:








 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-1
     



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Loan Request)


     The undersigned [Chief Financial Officer][Treasurer] of Sovran Self
Storage, Inc., a Maryland corporation ("Sovran"), as the Borrower Representative
(as defined in the Credit Agreement defined below) HEREBY CERTIFIES THAT:


     This compliance certificate is furnished pursuant to [§2.4(d)(iii), §2.11]
[§3.3(d)(iii)] and/or §12.1 of the Fourth Amended and Restated Revolving Credit
and Term Loan Agreement dated as of August 5, 2011, among Sovran, Sovran
Acquisition Limited Partnership, a Delaware limited partnership (together with
Sovran, collectively referred to herein as the "Borrowers"), Manufacturers and
Traders Trust Company and the other lending institutions which are or may become
parties thereto pursuant to §19 thereof (collectively, the "Lenders"),
Manufacturers and Traders Trust Company, as administrative agent (together with
its successors and assigns, the "Administrative Agent") for the Lenders,
SunTrust Bank, as syndication agent, and each of U.S. Bank National Association
and Wells Fargo Bank, National Association, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement").  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.


     Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers' compliance with the covenants contained in §10.1,
§10.2, §10.3, §10.4, and §10.11 of the Credit Agreement on a pro-forma basis
after giving effect to the requested [Revolving Credit Loan][Delayed Draw Term
Loan][increase of the Total Revolving Credit Commitment], all of which data and
computations, to the knowledge and belief of the [Chief Financial
Officer][Treasurer] executing and delivering this Compliance Certificate on
behalf of Sovran, as Borrower Representative, are true, complete and correct.


     Pursuant to Section §8.24 of the Credit Agreement, to the extent that (i)
any "financial covenant" in the Note Purchase Agreement is more restrictive on
the Borrowers and their Subsidiaries or more beneficial to the holders of the
notes issued under the Note Purchase Agreement than the financial covenants set
forth in §10 of the Credit Agreement (and the definitions relating thereto) or
(ii) any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."

 
 

--------------------------------------------------------------------------------

 



     The activities of the Borrowers, each Guarantor and their respective
Subsidiaries and subsidiaries since the date of the last Compliance Certificate
submitted by the Borrowers to the Administrative Agent have been reviewed by the
[Chief Financial Officer][Treasurer] and/or by employees or agents under his/her
immediate supervision.  Based upon such review, to the knowledge and belief of
the [Chief Financial Officer][Treasurer], both before and after giving effect to
the requested [Revolving Credit Loan][Delayed Draw Term Loan] [increase of the
Total Revolving Credit Commitment], (1) no Default or Event of Default exists on
the date hereof or will exist under the Credit Agreement or any other Loan
Document on the [Drawdown Date of such Loan][effective date of such increase],
and (2) after taking into account [such requested Loan][such requested
increase], no Default or Event of Default will exist as of the [Drawdown Date of
such Loan][effective date of such increase] or thereafter.


     To the knowledge and belief of the [Chief Financial Officer][Treasurer],
each of the representations and warranties of the Borrowers and each Guarantor
contained in the Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with the Credit Agreement
was true as of the date as of which they were made, is true at and as of the
date hereof, and will be true at and as of the time of the [making of the
requested Loan][increase of the Total Revolving Credit Commitment], with the
same effect as if made at and as of that time.


     The [Chief Financial Officer][Treasurer] certifies that he/she is
authorized to execute and deliver this compliance certificate on behalf of
Sovran, as Borrower Representative.








[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

     Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                    
Name:
Title:








 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-2
     



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Sovran Financial Statements)


     The undersigned Chief Financial Officer of Sovran Self Storage, Inc., a
Maryland corporation ("Sovran"), HEREBY CERTIFIES THAT:


     This compliance certificate is furnished pursuant to §8.4(c) of the Fourth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
5, 2011, among Sovran, Sovran Acquisition Limited Partnership, a Delaware
limited partnership (together with Sovran, collectively referred to herein as
the "Borrowers"), Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the "Lenders"), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, SunTrust Bank, as syndication agent,
and each of U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-documentation agents (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement").  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings given them in the Credit Agreement.


     As required by §8.4(c) of the Credit Agreement, the consolidated (and
consolidating, if required under the Credit Agreement) financial statements of
Sovran and its respective subsidiaries (as defined in the Credit Agreement) for
the [year] [quarter] ended ______, 20__ (the "Financial Statements"), prepared
in accordance with GAAP (subject, in the case of quarterly statements, to
year-end adjustments none of which are anticipated to be materially adverse,
except as specifically disclosed in this compliance certificate) accompany this
Compliance Certificate.  The Financial Statements present fairly the financial
position of Sovran and its subsidiaries as at the date thereof and the results
of operations of Sovran and its subsidiaries for the period covered thereby.


     Schedule 1 attached hereto sets forth (i) the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement and (ii) a list of all Excluded Subsidiaries as
of the date hereof together with a description of each such Excluded
Subsidiaries' Real Estate and Indebtedness, all of which data, computations, and
descriptions to the knowledge and belief of the Chief Financial Officer
executing and delivering this Compliance Certificate on behalf of Sovran, as
Borrower Representative, are true, complete and correct.


     Pursuant to Section §8.24 of the Credit Agreement, to the extent that (i)
any "financial

 
 

--------------------------------------------------------------------------------

 

covenant" in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers' compliance with the such "financial
covenants."


     The activities of Sovran and its subsidiaries during the period covered by
the Financial Statements have been reviewed by the Chief Financial Officer
and/or by employees or agents under his immediate supervision.  Based upon such
review, during the period covered by the Financial Statements, and as of the
date of this Certificate, no Default or Event of Default has occurred and is
continuing, except as specifically disclosed in this compliance certificate.


     The Chief Financial Officer certifies that he is authorized to execute and
deliver this Compliance Certificate on behalf of Sovran, as Borrower
Representative.



 
 

--------------------------------------------------------------------------------

 

     Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                    
Name:
Title:  Chief Financial Officer








 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-3
     



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(SALP Financial Statements)


     The undersigned Chief Financial Officer of Sovran Acquisition Limited
Partnership, a Delaware limited partnership ("SALP"), HEREBY CERTIFIES THAT:


     This compliance certificate is furnished pursuant to §8.4(c) of the Fourth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
5, 2011, among SALP, Sovran Self Storage, Inc., a Maryland corporation (together
with SALP, collectively referred to herein as the "Borrowers"), Manufacturers
and Traders Trust Company and the other lending institutions which are or may
become parties thereto pursuant to §19 thereof (collectively, the "Lenders"),
Manufacturers and Traders Trust Company, as administrative agent (together with
its successors and assigns, the "Administrative Agent") for the Lenders,
SunTrust Bank, as syndication agent, and each of U.S. Bank National Association
and Wells Fargo Bank, National Association, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement").  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.


     As required by §8.4(c) of the Credit Agreement, attached hereto as Schedule
1 are financial statements of SALP and its subsidiaries (as defined in the
Credit Agreement) for the [year] [quarter] ended ______, 20__ (the
"Financial Statements") prepared in accordance with GAAP (subject, in the case
of quarterly statements, to year-end adjustments none of which are anticipated
to be materially adverse, except as specifically disclosed in this compliance
certificate).  The Financial Statements delivered herewith present fairly the
financial position of SALP and its subsidiaries as at the date thereof and the
results of operations of SALP and its subsidiaries for the period covered
thereby.


     The activities of SALP and its subsidiaries during the period covered by
the Financial Statements have been reviewed by the chief financial officer of
SALP and/or by employees or agents under his immediate supervision.  Based upon
such review, during the period covered by the Financial Statements, and as of
the date of this compliance certificate, no Default or Event of Default has
occurred and is continuing, except as specifically disclosed in this compliance
certificate.




[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 

     The undersigned Chief Financial Officer of SALP certifies that he is
authorized to execute and deliver this compliance certificate on behalf of SALP.


     Executed as of this __ day of ___________, 20__.





 
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
 
By:                                                             
Name:
Title:  Chief Financial Officer








 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-4
     



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Incurrence of Indebtedness)


     The undersigned, being the Chief Financial Officer of Sovran Self Storage,
Inc. a Maryland corporation ("Sovran" and together with Sovran Acquisition
Limited Partnership, a Delaware limited partnership, collectively referred to
herein as the "Borrowers"), HEREBY CERTIFIES THAT:


     This compliance certificate is furnished pursuant to §9.1 of the Fourth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
5, 2011, among the Borrowers, Manufacturers and Traders Trust Company and the
other lending institutions which are or may become parties thereto pursuant to
§19 thereof (collectively, the "Lenders"), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, SunTrust Bank, as syndication agent,
and each of U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-documentation agents (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement").  Unless otherwise
defined herein, the terms used in this compliance certificate and Schedule 1
attached hereto have the meanings given them in the Credit Agreement.


     The Borrowers hereby give the Administrative Agent notice that a Borrower,
a Guarantor or a Subsidiary plans to incur Indebtedness for borrowed money which
will cause the aggregate amount of Indebtedness for borrowed money incurred
since delivery of the most recent compliance certificate to exceed $5,000,000.


     Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers' compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis after giving effect to such Indebtedness
for borrowed money, all of which data and computations, to the best knowledge
and belief of the Chief Financial Officer executing and delivering this
compliance certificate on behalf of Sovran, as Borrower Representative, are
true, complete and correct.


     Pursuant to Section §8.24 of the Credit Agreement, to the extent that (i)
any "financial covenant" in the Note Purchase Agreement is more restrictive on
the Borrowers and their Subsidiaries or more beneficial to the holders of the
notes issued under the Note Purchase Agreement than the financial covenants set
forth in §10 of the Credit Agreement (and the definitions relating thereto) or
(ii) any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as

 
 

--------------------------------------------------------------------------------

 

Schedule 2 are financial data and computations evidencing the Borrowers'
compliance with the such "financial covenants."


     The activities of the Borrower, the Guarantor or the Subsidiary, as
applicable, have been reviewed by the Chief Financial Officer and/or by
employees or agents under his immediate supervision.  The Chief Financial
Officer certifies that he is authorized to execute and deliver this compliance
certificate on behalf of Sovran, as Borrower Representative.

 
 

--------------------------------------------------------------------------------

 

     Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                    
Name:
Title: Chief Financial Officer








 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-5
     



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Merger, Consolidation or Reorganization)


     The undersigned, being the [Chief Financial Officer][Treasurer] of Sovran
Self Storage, Inc., a Maryland corporation ("Sovran"), HEREBY CERTIFIES THAT:


     This compliance certificate is furnished pursuant to §9.4(a) of the Fourth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
5, 2011, among Sovran, Sovran Acquisition Limited Partnership, a Delaware
limited partnership ("SALP" and together with Sovran, collectively referred to
herein as the "Borrowers"), Manufacturers and Traders Trust Company and the
other lending institutions which are or may become parties thereto pursuant to
§19 thereof (collectively, the "Lenders"), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, SunTrust Bank, as syndication agent,
and each of U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-documentation agents (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement").  Unless otherwise
defined herein, the terms used in this compliance certificate and Schedule 1
attached hereto have the meanings given them in the Credit Agreement.


     The undersigned hereby gives the Administrative Agent notice that a
Borrower, a Guarantor, or a Subsidiary plans to become a party to a merger,
consolidation or reorganization requiring a compliance certificate under §9.4(a)
of the Credit Agreement.


     Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers' compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis, all of which data and computations, to
the best knowledge and belief of the [Chief Financial Officer][Treasurer]
executing and delivering this compliance certificate, are true, complete and
correct.  Furthermore, the undersigned certifies that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such merger, consolidation or reorganization and all
liabilities, fixed or contingent, pursuant thereto;


     Pursuant to Section §8.24 of the Credit Agreement, to the extent that (i)
any "financial covenant" in the Note Purchase Agreement is more restrictive on
the Borrowers and their Subsidiaries or more beneficial to the holders of the
notes issued under the Note Purchase Agreement than the financial covenants set
forth in §10 of the Credit Agreement (and the definitions relating thereto) or
(ii) any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as

 
 

--------------------------------------------------------------------------------

 

Schedule 2 are financial data and computations evidencing the Borrowers'
compliance with the such "financial covenants."


     The activities of the Borrower, the Guarantor, the Operating Subsidiary or
the wholly-owned Subsidiary, as applicable, have been reviewed by the [Chief
Financial Officer][Treasurer] and/or by employees or agents under his immediate
supervision.  The [Chief Financial Officer][Treasurer] certifies that he is
authorized to execute and deliver this compliance certificate on behalf of the
Borrower Representative.


     Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                    
Name:
Title:





Title:

 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-6
     

[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Disposition of Unencumbered Property)


     The undersigned [Chief Financial Officer][Treasurer] of Sovran Self
Storage, Inc., a Maryland corporation ("Sovran"), HEREBY CERTIFIES THAT:


     This compliance certificate is furnished pursuant to §9.4(b)(i) or
§9.4(b)(ii) of the Fourth Amended and Restated Revolving Credit and Term Loan
Agreement dated as of August 5, 2011, among Sovran, Sovran Acquisition Limited
Partnership, a Delaware limited partnership (together with Sovran, collectively
referred to herein as the "Borrowers"), Manufacturers and Traders Trust Company
and the other lending institutions which are or may become parties thereto
pursuant to §19 thereof (collectively, the "Lenders"), Manufacturers and Traders
Trust Company, as administrative agent (together with its successors and
assigns, the "Administrative Agent") for the Lenders, SunTrust Bank, as
syndication agent, and each of U.S. Bank National Association and Wells Fargo
Bank, National Association, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Sovran, as Borrower Representative hereby gives the Administrative
Agent notice of the intention of a Borrower, a Guarantor, or a Subsidiary to
Sell or to grant an Indebtedness Lien on an Unencumbered Property or other asset
pursuant to §9.4(b)(i) or §9.4(b)(ii) of the Credit Agreement.  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings described in the Credit Agreement.


     Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers' compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis after giving effect to such proposed Sale
or Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto,
all of which data and computations, to the knowledge and belief of the [Chief
Financial Officer][Treasurer] executing and delivering this compliance
certificate on behalf of Sovran, are true, complete and correct.


     Pursuant to Section §8.24 of the Credit Agreement, to the extent that (i)
any "financial covenant" in the Note Purchase Agreement is more restrictive on
the Borrowers and their Subsidiaries or more beneficial to the holders of the
notes issued under the Note Purchase Agreement than the financial covenants set
forth in §10 of the Credit Agreement (and the definitions relating thereto) or
(ii) any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."

 
 

--------------------------------------------------------------------------------

 

     The activities of the Borrowers, the Guarantor, or the Subsidiaries, as
applicable, have been reviewed by the [Chief Financial Officer][Treasurer]
and/or by employees or agents under his immediate supervision.  Based upon such
review, to the best knowledge and belief of the [Chief Financial
Officer][Treasurer], both before and after giving effect to the proposed Sale or
Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto, no
Default or Event of Default exists or will exist under any Loan Document.


     The [Chief Financial Officer][Treasurer] certifies that he is authorized to
execute and deliver this Compliance Certificate on behalf of Sovran, as Borrower
Representative.



 
 

--------------------------------------------------------------------------------

 

     Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                    
Name:
Title:








 
 

--------------------------------------------------------------------------------

 


   
Exhibit D-7
     

[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Closing Condition)


     Each of the undersigned, being the Chief Financial Officers of Sovran Self
Storage, Inc., a Maryland corporation ("Sovran"), and Sovran Acquisition Limited
Partnership, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers"), HEREBY CERTIFIES THAT:


     This Compliance Certificate is furnished pursuant to §11.14 of the Fourth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
5, 2011, among the Borrowers, Manufacturers and Traders Trust Company and the
other lending institutions which are or may become parties thereto pursuant to
§19 thereof (collectively, the "Lenders"), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, SunTrust Bank, as syndication agent,
and each of U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-documentation agents (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement").  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings given them in the Credit Agreement.


     Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers' compliance with the covenants contained in §10 of the
Credit Agreement after giving pro forma effect to the transactions contemplated
therein, all of which data and computations, to the best knowledge and belief of
each Chief Financial Officers executing and delivering this compliance
certificate on behalf of the Borrowers, are true, complete and correct.


     Pursuant to Section §8.24 of the Credit Agreement, to the extent that (i)
any "financial covenant" in the Note Purchase Agreement is more restrictive on
the Borrowers and their Subsidiaries or more beneficial to the holders of the
notes issued under the Note Purchase Agreement than the financial covenants set
forth in §10 of the Credit Agreement (and the definitions relating thereto) or
(ii) any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."


     Each of the Chief Financial Officers hereby certifies, in accordance with
the provisions of §11.14 of the Credit Agreement, that the representations and
warranties of the Borrowers contained in the Credit Agreement and in each
document and instrument

 
 

--------------------------------------------------------------------------------

 

delivered pursuant to or in connection therewith are true as of the date hereof
and that no Default or Event of Default has occurred and is continuing on the
date hereof.


     Each of the Chief Financial Officers certifies that he is authorized to
execute and deliver this compliance certificate on behalf of Sovran or SALP, as
the case may be.





 
 

--------------------------------------------------------------------------------

 

     Executed as of this __ day of ___________, 20__.




SOVRAN SELF STORAGE, INC.
 
 
 
 
 
By:                                                                    
Name:
Title:  Chief Financial Officer
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:                                                                    
Name:
Title:  Chief Financial Officer








 
 

--------------------------------------------------------------------------------

 


   
Exhibit E
     

[Form of Assignment and Assumption Agreement]


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
     This Assignment and Assumption Agreement (the "Assignment and Assumption")
is dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
"Assignor") and [the][each]2 Assignee identified in item 2 below ([the][each,
an] "Assignee").  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit and Guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] "Assigned Interest").  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


______________________________
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.


3 Select as appropriate.


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 

--------------------------------------------------------------------------------

 





1.
Assignor[s]:
_________________________________
_________________________________
 
[Assignor [is] [is not] a Defaulting Lender]
 
2.
Assignee[s]:
_________________________________
_________________________________
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
3.
Borrowers:
Sovran Self Storage, Inc., a Maryland corporation, and Sovran Acquisition
Limited Partnership, a Delaware limited partnership
 
4.
Administrative Agent:
Manufacturers and Traders Trust Company, as the Administrative Agent under the
Credit Agreement
 
5.
Credit Agreement:
That certain Fourth Amended and Restated Revolving Credit and Term Loan
Agreement dated as of August 5, 2011, among Sovran Self Storage, Inc., a
Maryland corporation, Sovran Acquisition Limited Partnership, a Delaware limited
partnership, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof,
Manufacturers and Traders Trust Company, as administrative agent for the
Lenders, SunTrust Bank, as syndication agent, and each of U.S. Bank National
Association and Wells Fargo Bank, National Association, as co-documentation
agents
 
6.
Assigned Interest[s]:
 



Assignor[s]
Assignee[s]
Facility Assigned5
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
     
$
$
%
     
$
$
%
     
$
$
%



[7.           Trade Date:                                ______________]6


[Page break]


______________________________
5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., "Revolving
Loans," etc.)


6 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



 
 

--------------------------------------------------------------------------------

 



     Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
 
 
By:______________________________
   Title:
 
 
 
[NAME OF ASSIGNOR]
 
 
By:______________________________
   Title:
 
 
 
 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
 
 
By:______________________________
   Title:
 
 
 
 
[NAME OF ASSIGNEE]
 
 
By:______________________________
   Title:






 
 

--------------------------------------------------------------------------------

 





[Consented to and]7  and Accepted:


MANUFACTUERS AND TRADERS TRUST COMPANY,
acting in its capacity as Administrative
Agent




By:                                                                                
     Name:
     Title:




[Consented to:]8


SOVRAN SELF STORAGE, INC.




By:                                                                                
     Name:
     Title:




[Consented to:]9


SOVRAN ACQUISITION LIMITED PARTNERSHIP


By: Sovran Holdings Inc., its general partner




By:                                                                                
     Name:
     Title:










______________________________


7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


8 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


9 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.





 
 

--------------------------------------------------------------------------------

 




   
ANNEX 1
     

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.     Representations and Warranties.


          1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


          1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under the Credit Agreement), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.4 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest; and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the

 
 

--------------------------------------------------------------------------------

 

Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


          2.  Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.


          3.  General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance with
the law of the State of New York.









 
 

--------------------------------------------------------------------------------

 


   
Exhibit F
     

[Form of Notice of Continuation/Conversion]


____________ ___, 20__




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  ______________________


Ladies and Gentlemen:


          Reference is made to that certain Fourth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of August 5, 2011 (such
agreement, as it may be or may have been amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; capitalized terms
used herein without definition shall have the respective meanings assigned to
those terms in the Credit Agreement), among Sovran Self Storage, Inc., a
Maryland corporation, Sovran Acquisition Limited Partnership, a Delaware limited
partnership, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the "Lenders"), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, SunTrust Bank, as syndication agent,
and each of U.S. Bank National Association and Wells Fargo Bank, National
Association, as co-documentation agents (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement").  The Borrowers
hereby give you notice pursuant to [§2.5] [§3.7] of the Credit Agreement for the
[Revolving Credit Loans] [Term  Loans] specified below that they elect to:


     1.  [Continue [Revolving Credit Loans] [the Initial Term Loan] [Delayed
Draw Term Loans] as LIBOR Rate Loans, and the aggregate principal amount of the
[Revolving Credit Loans] [Initial Term Loans] [Delayed Draw Term Loans] subject
to the requested continuation is $__________________ and was originally borrowed
by the Borrowers on ______________, 201__, the current Interest Period of which
ends on ______________, 20__.]


     2.  [Convert [Revolving Credit Loans] [the Initial Term Loan] [Delayed Draw
Term Loans] to [Base Rate Loans] [LIBOR Rate Loans] and the aggregate principal
amount of the [Revolving Credit Loans] [Term Loans] subject to the requested
conversion is $__________________ and was originally borrowed by the Borrowers
on ______________, 201__, the current Interest Period of which ends on
______________, 20__.].
     


     3.  The date for such [continuation] [conversion] shall be _______________.


     4.  [The Interest Period for such continued or converted (as applicable)
LIBOR Rate Loans is requested to be a [1][2][3][6] month period] .
     The Borrower Representative hereby certifies to the Administrative Agent
and each of the Lenders on behalf of each Borrower that it is authorized to
execute this notice on behalf of the Borrowers, no Default or Event of Default
has occurred and is continuing, on the date hereof there are no other
prohibitions under the Credit Agreement to the requested
[conversion][continuation], no such prohibitions will exist on the date of the
requested [conversion][continuation], and the requested
[conversion][continuation] is in accordance with the provisions of [§2.5] [§3.7]
of the Credit Agreement.




     Executed as of this _____ day of _____________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                                        
Name:
Title:
 
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:                                                                        
Name:
Title:








 
 

--------------------------------------------------------------------------------

 
